Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 1 of 78 PageID #:6378




                               Exhibit 1
      Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 2 of 78 PageID #:6379


No Shepard’s Signal™
As of: October 5, 2015 5:12 PM EDT


                                   Monster Energy Co. v. Chen Wensheng
                     United States District Court for the Northern District of Illinois, Eastern Division
                                  September 29, 2015, Decided; September 29, 2015, Filed
                                                       Case No. 15 C 4166

Reporter
2015 U.S. Dist. LEXIS 132283

MONSTER ENERGY COMPANY, Plaintiff, v. CHEN                         Opinion
WENSHENG, et al., Defendants.

                                                                   OPINION AND ORDER
Core Terms
                                                                   On May 12, 2015, Monster Energy Company (MEC) filed
counterfeit, Products, Energy, personal jurisdiction, Internet,    suit against Chinese entities that have offered counterfeit
residents, forum state, defendants’, shipping, injunction,         Monster Energy products for sale online (″defendants″)1
offer to sell, interactive, buyers, infringing, minimum contact,   alleging trademark counterfeiting and copyright
tortious act, activities, contacts, sales, aiming, courts,         infringement. (Dkt. 1.) MEC’s five-count second amended
trademark infringement, exhibits, Target, online, mqxxc,           complaint brings claims for (1) willful trademark
traditional notions of fair play, preliminary injunction,          infringement and counterfeiting in violation of section 32 of
substantial justice, doing business                                the Lanham Act, 15 U.S.C. § 1114; (2) willful false
                                                                   designation of origin in violation of section 43 of the
Counsel: [*1] For Monster Energy Company, Plaintiff:               Lanham Act, 15 U.S.C. § 1125; (3) willful [*2]
Kevin W. Guynn, LEAD ATTORNEY, Amy Crout Ziegler,                  cybersquatting in violation of section 43(d) of the Lanham
Jessica Lea Bloodgood, Justin R. Gaudio, Greer, Burns &            Act, 15 U.S.C. § 1125(d); (4) willful violation of the Illinois
Crain, Ltd., Chicago, IL.                                          Uniform Deceptive Trade Practices Act, 815 ILCS § 510 et
                                                                   seq.; and (5) deliberate copying of MEC’s copyrighted
For Daimen Liang, doing business as Best Car Wrap Ltd.,            designs in violation of the Copyright Act, 17 U.S.C. §
store at aliexpress.com/store/734633 (hits #256,257), Jack         501(a). (Dkt. 53 (Second Am. Compl.) ¶¶ 34-62.) On May
Zhang, doing business as Neon Factory Sales, store at              20, 2015, the court entered a temporary restraining order
aliexpress.com/store/1202603(hit#2?), Defendants: John R.          (TRO) freezing defendants’ PayPal accounts. (Dkt. 22.) The
Crossan, Crossan Intellectual Property Law, LLC, Chicago,          court converted the TRO to a preliminary injunction on May
IL.                                                                27, 2015. (Dkt. 33.) Two defendants, Wu Zou d/b/a the
                                                                   Internet Store Legend Trading Co., Ltd. (″Legend Trading″)
For Legend Trading Co., LTD, Zhang Yuan, Defendants:               and Zhang Yuan d/b/a Internet Store mqxxc, have moved to
Keith A. Vogt, LEAD ATTORNEY, Oak Park, IL.                        dismiss for lack of personal jurisdiction under Federal Rule
                                                                   of Civil Procedure 12(b)(2) and to release the frozen funds.
For Wong Raymond Wai Man, Defendant: Ramon Kumar
                                                                   (Dkts. 50, 57.) For the reasons stated below, defendants’
Singh, Internal Revenue Service, Chicago, IL.
                                                                   motions are denied.2
Judges: Joan Humphrey Lefkow, U.S. District Judge.

Opinion by: Joan Humphrey Lefkow

1
   Defendants are operating the Online Marketplace Accounts and Defendant Domain Names listed in Amended Schedule A to the
Second Amended Complaint. See dkt. 53. After MEC filed its most recent amended complaint, it voluntarily dismissed numerous
defendants (see dkts. 62, 63, 64, 67, 71, 75, 81, 100) and the court ordered the dismissal of those defendants (see dkts. 66, 103).
2
    The court has jurisdiction under 28 U.S.C. §§ 1331 and 1367(a). Venue is [*3] proper in this district under 28 U.S.C. § 1391(b).
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 3 of 78 PageID #:6380
                                                                                                                        Page 2 of 9
                                               2015 U.S. Dist. LEXIS 132283, *4

BACKGROUND3                                                         ANALYSIS
In 2002, MEC launched its MONSTER ENERGY® brand
                                                                    I. Personal Jurisdiction
of drinks bearing its now famous MONSTER ENERGY
mark and design. (Second Am. Compl. ¶ 5.) MEC is the
                                                                    A. Legal Standard
owner of numerous valid trademarks. (Id. at 14-15.) In
addition to its MONSTERTM line of energy drinks, MEC                Rule 12(b)(2) permits dismissal of a claim based on lack of
uses its Claw Icon mark, MONSTERTM mark, MONSTER                    personal jurisdiction over the defendant. See Fed. R. Civ. P.
ENERGY® mark, and has copyrighted designs in connection             12(b)(2). The party asserting personal jurisdiction bears the
with a large variety of products, including stickers, helmets,      burden of proof. See Purdue Research Found. v. Sanofi-
sports gear, clothing items, headgear, and sports bags (the         Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). When
Monster Energy Products). (Id. ¶ 8; see also dkt. 88                the court rules on the motion without a hearing, the plaintiff
(Kingsland Dec.) ¶ 4.) Due to its substantial and continuous        need only establish a ″prima facie case of personal
marketing and promotion, MEC’s MONSTERTM family                     jurisdiction.″ Id. (quoting Hyatt Int’l Corp. v. Coco, 302
products have achieved substantial commercial success,              F.3d 707, 713 (7th Cir. 2002)). The court will ″read the
with estimated retail sales exceeding $5 billion per year           complaint liberally, in its entirety, and with every inference
worldwide. (See Second Am. Compl. ¶ 13.) MEC has also               drawn in favor″ of the plaintiff. Cent. States, 440 F.3d at
sold millions of dollars’ worth of MEC’s MONSTERTM                  878 (quoting Textor, 711 F.2d at 1393). Jurisdictional
family of products to Illinois residents through brick and          allegations pled in the complaint are accepted as true unless
mortar accounts such as 7-Eleven, Walmart, Costco, Sam’s            proved otherwise by affidavits or exhibits. See Purdue
Club, CVS, Target, and Circle K, to [*4] name a few.                Research Found., 338 F.3d at 782. But ″once the defendant
(Kingsland Dec. ¶ 7.) The success of the Monster Energy             has submitted affidavits or other evidence in opposition to
brand has resulted in its significant counterfeiting, giving        the exercise of jurisdiction, the plaintiff must go beyond the
rise to the present claims. (See Second Am. Compl. ¶ 25.)           pleadings and submit affirmative evidence supporting the
Legend Trading and mqxxc created and operated                       exercise of jurisdiction.″ Id. at 783. If any conflicts arise
commercial, fully interactive Internet stores on the global         between the plaintiff’s complaint (or supporting materials)
marketplace AliExpress.com (AliExpress). (Id. ¶ 23; see              [*6] and the defendant’s affidavits or evidence, the plaintiff
also dkts. 87 at 3, 89 ¶ 2, 92 at 3, 94 ¶ 2.) AliExpress is an      is entitled to have those conflicts resolved in its favor. Id.
English language global retail marketplace for Chinese
sellers to target and sell to consumers worldwide. (Dkts. 87        B. Court’s Review of Personal Jurisdiction
at 3, 92 at 3; see also dkts. 89, 94 (collectively, Martin
                                                                    Plaintiff asserts claims under the Lanham Act, Copyright
Decs.) ¶ 5.) Through AliExpress, Chinese sellers learn
                                                                    Act, and Illinois statutory law. Because neither the Lanham
techniques for targeting United States buyers. (Dkt. 90, 95
                                                                    Act nor the Copyright Act authorizes nationwide service of
(collectively, Fu Decs.) ¶¶ 21-22.)
                                                                    process, a court sitting in Illinois may exercise jurisdiction
Each defendant through its Internet store targets and offers        over defendants only if authorized both by the United States
to sell counterfeit Monster Energy Products to consumers            Constitution and Illinois law. be2 LLC v. Ivanov, 642 F.3d
within the United States, including Illinois. (Second Am.           555, 558 (7th Cir. 2011) (citing Fed. R. Civ. P 4(k)(1)(A) and
Compl. ¶ 23.) Defendants’ offers to sell consist of displaying      stating that the Lanham Act does not authorize nationwide
photographs of counterfeit Monster Energy Products and              service); Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir.
inviting potential buyers to buy products through their             2010) (same); Janmark, Inc. v. Reidy, 132 F.3d 1200, 1201
Internet stores. Then, defendants have the ordered items            (7th Cir. 1997) (Copyright Act does not authorize nationwide
shipped to the United States. (See id. 35-36; see also Martin       service), abrogated on other grounds by Advanced Tactical
Decs. [*5] ¶ 6.) In creating their online stores, defendants        Ordnance, LLC v. Real Action Paintball, Inc., 751 F.3d 796
affirmatively select a shipping template to ship their products,    (7th Cir. 2014). The Illinois long-arm statute ″permits its
including counterfeit Monster Energy Products, to the               courts to exercise personal jurisdiction on any basis permitted
United States and Illinois. (See id.; see also Martin Decs. ¶¶      by the constitutions of both Illinois and the United States.″
7-8; Fu Decs. ¶¶ 3-14.)                                             Id.; 735 Ill. Comp. Stat. 5/2-209(c). Accordingly, ″the state

3
    Unless otherwise noted, the following facts are taken from the second amended complaint ″with every inference drawn in favor″ of
the plaintiff. Cent. States, Se. & Sw. Areas Pension Fund v. Phencorp Reins. Co., 440 F.3d 870, 878 (7th Cir.2006) (quoting Textor v.
Bd. of Regents of N. Ill. Univ., 711 F.2d 1387, 1393 (7th Cir.1993)).
      Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 4 of 78 PageID #:6381
                                                                                                                             Page 3 of 9
                                                 2015 U.S. Dist. LEXIS 132283, *6

statutory and federal constitutional inquiries merge.″ Tam-            Fiore, U.S. , 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014)
buro, 601 F.3d at 700.                                                 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770,
                                                                       775, 104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984)). Specific
The key constitutional question is whether the defendants              jurisdiction [*8] requires that ″(1) the defendant has
have sufficient ″minimum contacts″ with Illinois such that             purposefully directed his activities at the forum state or
the suit ″does not offend traditional notions of fair play and         purposefully availed himself of the privilege of conducting
substantial justice.″ Int’l Shoe Co. v. Washington, 326 U.S.           business in that state, and (2) the alleged injury arises out of
310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945) (internal                 the defendant’s forum-related activities.″ N. Grain Mktg.,
quotations marks omitted). That is to say, each defendant              LLC v. Greving, 743 F.3d 487, 492 (7th Cir. 2014) (quoting
 [*7]    must have purposely established minimum contacts              Tamburo, 601 F.3d at 701). ″The exercise of specific
with the forum state such that he or she ″should reasonably            jurisdiction must also comport with traditional notions of
anticipate being haled into court″ there. Burger King Corp.            fair play and substantial justice.″ Id. (citing Tamburo, 601
v. Rudzewicz, 471 U.S. 462, 474, 105 S. Ct. 2174, 85 L. Ed.            F.3d at 702).
2d 528 (1985) (quotation marks omitted). A defendant
cannot avoid jurisdiction ″merely because the defendant did            a. Minimum Contacts - Whether Defendant’s Activities
                                                                       Were Purposefully Directed At Illinois
not physically enter the forum State.″ Id. at 476. Indeed, as
the Supreme Court has observed, ″a substantial amount of               Whether a defendant has purposefully directed activities at
business is transacted solely by mail and wire                         a forum ″depends in large part on the type of claim at issue.″
communications across state lines, thus obviating the need             Felland v. Clifton, 682 F.3d 665, 674 (7th Cir.2012). Where
for physical presence within a State in which business is              the plaintiff’s claims are for intentional torts, as here,4 the
conducted.″ Id. Nevertheless, ″[p]otential defendants should           inquiry ″focuses on whether the conduct underlying the
have some control over—and certainly should not be                     claims was purposely directed at the forum state.″ Id. at 674
surprised by—the jurisdictional consequences of their                  (quoting Tamburo, 601 F.3d at 702). In this context, courts
actions.″ RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272,             apply the ″express aiming test″ and look to whether the
1278 (7th Cir.1997). The Due Process Clause ″gives some                defendant engaged in ″(1) intentional conduct (or ’intentional
minimum assurance as to where that conduct will and will               and allegedly tortious’ conduct); (2) expressly aimed at the
not render them liable to suit.″ World-Wide Volkswagen v.              forum state; (3) with the defendant’s knowledge that the
Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d               effects would be felt—that is, the plaintiff would be
490 (1980).                                                            injured—in the forum state.″ Tamburo, 601 F.3d at 703
                                                                       (citing Calder v. Jones, 465 U.S. 783, 789-90, 104 S. Ct.
Under the Illinois long-arm statute, personal jurisdiction             1482, 79 L. Ed. 2d 804 (1984)).5 ″The defendant’s conduct
may be general or specific. uBid, Inc. v. GoDaddy Grp.,                and [*9] connection with the forum state must be substantial
Inc., 623 F.3d 421, 425 (7th Cir. 2010). MEC does not argue            enough to make it reasonable for the defendant to anticipate
that the court has general jurisdiction. Accordingly, the              that he could be haled into court there.″ N. Grain Mktg., 743
court turns to whether it has specific jurisdiction over               F.3d at 492. In other words, ″the plaintiff cannot be the only
defendants.                                                            link between the defendant and the forum. Rather, it is the
                                                                       defendant’s conduct that must form the necessary connection
1. Specific Jurisdiction                                               with the forum State that is the basis for its jurisdiction over
                                                                       him.″ Walden, 134 S. Ct. at 1122 (citations omitted).
Specific jurisdiction grows out of ″the relationship among
the defendant, the forum, and the litigation.″ Walden v.               i. Intentional and Tortious Conduct

4
    ″Infringement of a trademark is a tort.″ Dakota Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384, 1388 (8th Cir.1991); see also
Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1353 (11th Cir. 2013); Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158,
171 (2d Cir.2010) (″Trademark infringement is ... a tort.″); Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 720 (9th Cir.2004)
(″[T]rademark infringement generally sounds in tort.″).
5
    Courts have applied the Calder ″express aiming test″ in cases involving intentional torts, including trademark infringement. See, e.g.,
Medline Indus., Inc. v. Strategic Commercial Sols., Inc., 553 F. Supp. 2d 979 (N.D. Ill. 2008); Euromarket Designs, Inc. v. Crate & Barrel
Ltd., 96 F. Supp. 2d 824 (N.D. Ill. 2000); see also Virgin Enters. Ltd. v. Jai Mundi, Inc., No.13 C 8339, 2014 U.S. Dist. LEXIS 98437,
2014 WL 3605541, at *5 (N.D. Ill. July 18, 2014) (explaining that it was unnecessary to apply Calder’s express aiming test in this
trademark infringement case because defendant’s ″actual (as opposed to imputed) contacts with Illinois were sufficient to support the
exercise of specific personal jurisdiction″).
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 5 of 78 PageID #:6382
                                                                                                                  Page 4 of 9
                                             2015 U.S. Dist. LEXIS 132283, *9

Section 32 of the Lanham Act creates a civil right of action     jurisdiction over both defendants in this court. See Dental
for trademark infringement and counterfeiting. Under the         Arts Lab., Inc. v. Studio 360 The Dental Lab, LLC, No. 10
plain language of 15 U.S.C. § 1114, an offer to sell an          C 4535, 2010 U.S. Dist. LEXIS 124029, 2010 WL 4877708,
infringing or counterfeit item, even without [*10] any other     at *7 (N.D. Ill. Nov. 23, 2010) (″As long as one tortious act
activity, establishes liability for trademark infringement and   is committed in Illinois, [*12] the courts of the state, and
counterfeiting. Levi Strauss v. Shilon, 121 F.3d 1309, 1312      thus this Court, may exercise personal jurisdiction over
(9th Cir. 1997); Chloe SAS v. Sawabeh Information Servs.         Defendant.″); see also Steuben Foods, Inc. v. Oystar USA,
Co., No. cv 11-04147, 2014 U.S. Dist. LEXIS 124433, 2014         2012 U.S. Dist. LEXIS 70638, 2012 WL 1854642, at *2
WL 4402218, at *6 (C.D. Cal. Sept. 5, 2014). Displaying          (W.D.N.Y. May 21, 2012) (citing to Houbigant, Inc. v. ACB
photos of an item for sale and inviting potential purchasers     Mercantile, Inc., 914 F. Supp. 964, 979-80 (S.D.N.Y 1995)
to place an order and buy the product through an Internet        (″Offering one copy of an infringing work for sale in New
store is an offer for sale. See Milo & Gabby, LLC v.             York, even if there is no actual sale, constitutes commission
Amazon.com, No. C13-1932, 2015 U.S. Dist. LEXIS 92890,           of a tortious act within the state sufficient to imbue this
2015 WL 4394673, at *14 (W.D. Wash. July 16, 2015); cf.          Court with personal jurisdiction.″).
MEMC Elec. Materials Inc. v. Mitsubishi Materials Silicon
Corp., 420 F.3d 1369, 1376 (Fed. Cir. 2005) (concluding          ii. Express Aiming at the Forum State
that letters that conveyed ″a description of the allegedly
infringing merchandise and the price at which it can be          ″[A] defendant’s intentional tort creates the requisite
purchased″ could be regarded as an ″offer to sell″ under 35      minimum contacts with a state only when the defendant
U.S.C. § 271(a)).                                                expressly aims its actions at the state with the knowledge
                                                                 that they would cause harm to the plaintiff there.″ Mobile
Here, one of MEC’s numerous exhibits filed with the court
                                                                 Anesthesiologists Chicago, LLC v. Anesthesia Associates of
illustrate that Legend Trading made an offer to sell when it
                                                                 Houston Metroplex, P.A., 623 F.3d 440, 445 (7th Cir. 2010)
displayed photos of biker gloves with Monster Energy’s
                                                                 (emphasis added). This court has characterized the express
trademark for sale at $8.99 with 8991 pieces and three
                                                                 aiming test to require a showing of ″injury plus.″ Telemedi-
colors available on its Internet store. (See dkt. 27-7.; see
                                                                 cine Solutions LLC v. WoundRight Techs., LLC, 27 F. Supp.
also Martin Decs. ¶ 10.) Similarly, another one of MEC’s
                                                                 3d 883, 895 (N.D. Ill. Mar. 14, 2014). That is, the plaintiff
exhibits illustrates that mqxxc made an offer to sell when it
                                                                 must demonstrate not only that the defendant’s tortious act
displayed photos of Monster Energy graphic sticker decals
                                                                 injured him in the forum state, but that the defendant acted
for sale at $39.99 with 999 pieces available on its Internet
                                                                 specifically to harm the plaintiff in the forum state. See id.
store. (See dkt. 27-8; see also Martin Decs. ¶ 10.) Defendants
invite potential purchasers to place orders and buy products     Citing Alcar Group, Inc. v. Corporate Performance Sys.,
through their Internet stores, and MEC’s [*11] exhibits          109 F. Supp. 2d 948, 949 (N.D. Ill. 2000), defendants argue
show that at least two individuals, Lisa Cho and Gigi Ah,        that infringing sales abroad via their websites do not create
with Illinois shipping addresses attempted to purchase           the necessary minimum contacts since the Lanham Act has
counterfeit Monster Energy biker gloves from Legend              no extraterritorial reach. Defendants’ contentions wholly
Trading, and at least one individual, Tyronn Chen, with an       disregard MEC’s claim that defendants offered to sell
Illinois shipping address attempted to purchase counterfeit      counterfeit Monster Energy Products [*13] to individuals
Monster Energy sticker decals from mqxxc. (See dkts. 27-7,       with Illinois shipping addresses, rather than alleging sales
27-8; see also Martin Decs. ¶¶ 7, 10, 11.) MEC’s Exhibit         by defendants abroad. In Alcar Group, the issue was
2-17 also includes an email conversation between Ah and          whether the court had jurisdiction over a foreign citizen’s
Zou in which Zou provides Ah with Legend Trading’s               activity in a foreign country. Alcar Group, 109 F. Supp. 2d
PayPal account and indicates that she can pay for her order      at 951. Here, the issue is whether the court has personal
via PayPal. (See dkts. 27-7; see also Martin Decs. ¶ 11.)        jurisdiction over a foreign citizen’s activity in the United
Similarly, MEC’s Exhibit 2-18 includes a conversation            States. As such, Alcar Group is inapposite.
between Chen and Yuan in which Yuan provides Chen with
mqxxc’s PayPal account number and indicates that Chencan         Defendants also argue that their interactive websites alone
pay for the Monster decal stickers via a specific PayPal         are not sufficient to establish minimum contacts. (Dkt. 51 at
account. (See dkts. 27-8; see also Martin Decs. ¶ 11.) As        3 (quoting Advanced Tactical, 751 F.3d at 803 (″The
such, defendants’ offers to sell counterfeit Monster Energy      operation of an interactive website does not show that the
Products on their Internet stores constitute tortious activity   defendant has formed a contact with the forum state.″)).)
committed in Illinois sufficient to establish personal           MEC does not dispute that an interactive website alone
      Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 6 of 78 PageID #:6383
                                                                                                                       Page 5 of 9
                                               2015 U.S. Dist. LEXIS 132283, *13

would be insufficient but argues that defendants created and         Defendant,″ Dental Arts Lab., 2010 U.S. Dist. LEXIS
operated interactive Internet stores and affirmatively selected      124029, 2010 WL 4877708, at *7. As such, defendants did
a shipping option to ship counterfeit Monster Energy                 not need to complete a sale to imbue Illinois courts with
Products to the United States, including to Illinois residents.      personal jurisdiction. Second, there is no requirement that
(Martin Decs. ¶¶ 7-8.) As such, MEC argues that the facts            MEC or the person placing the order reside in Illinois in
here are directly analogous to Illinois v. Hemi Group, LLC,          order for this court to have jurisdiction over defendants.
622 F.3d 754 (7th Cir. 2010). (Dkt. 87 at 10.) The court             Walden, 134 S. Ct. at 1121-22 (″The inquiry whether a
agrees.                                                              forum State may assert specific jurisdiction over [*16] a
                                                                     nonresident defendant focuses on ’the relationship among
In Hemi Group, the defendant was sued by the State of                the defendant, the forum, and the litigation.’ . . . [O]ur
Illinois for selling cigarettes to Illinois residents in violation   ’minimum contacts’ analysis looks to the defendant’s
of federal and state law. [*14] Hemi Grp. LLC, 622 F.3d at           contacts with the forum State itself, not the defendant’s
755. The court in Hemi Group found that it had personal              contacts with persons who reside there.″) MEC’s claims
jurisdiction over defendants because they operated a                 against defendants are based on defendants’ offers to sell
nationwide business model where they intentionally created           counterfeit Monster Energy products through their interactive
and operated several commercial, interactive websites to             Internet store, which allows online orders to be placed and
offer products for sale and allow online orders from Illinois        shipped to Illinois addresses. MEC, through its exhibits and
residents. Hemi Grp. LLC, 622 F.3d at 757-58. The Seventh            affidavits, has alleged that at least on one occasion Zou (on
Circuit explained that, ″[a]lthough listing all forty-nine           behalf of Legend Trading) communicated with a buyer who
states by name would have made a stronger case for                   had placed an order to purchase counterfeit Monster Energy
jurisdiction in this case, . . . the net result is the same—Hemi     Products, asked the buyer for the order number which
stood ready and willing to do business with Illinois                 clearly reflected an Illinois shipping address, and provided
residents.″ Id. at 758. As such, the court held that specific        his PayPal account number for the buyer to make the
jurisdiction is proper where a company ″h[olds] itself out as        payment for the item. (See Dkt. 27-7; see also Martin Decs.
open to do business with every state″ and is ″ready and              ¶ 11.) Similarly, MEC’s exhibits and affidavits allege that at
willing to do business with [that state’s] residents.″               least on one occasion Yuan (on behalf of mqxxc)
                                                                     communicated with a buyer who wished to place an order
Similarly, in this case, defendants intentionally created and
                                                                     on counterfeit Monster sticker decals and provided his
operated commercial, fully interactive AliExpress Internet
                                                                     PayPal account number for the buyer to purchase the item.
stores through which consumers can purchase counterfeit
                                                                      [*17] (See dkt. 27-8; see also Martin Decs. ¶ 11.) It is these
Monster Energy Products. In creating their online stores,
                                                                     tortious acts on which MEC basis its argument that Illinois
defendants affirmatively selected a shipping template to
                                                                     has specific jurisdiction. See Dental Arts Lab., 2010 U.S.
ship counterfeit Monster Energy Products to United States
                                                                     Dist. LEXIS 124029, 2010 WL 4877708, at *7 (″As long as
and Illinois residents. (Martin Decs. ¶¶ 7-8; see also Fu
                                                                     one tortious act is committed in Illinois, the courts of the
Decs. ¶¶ 3-14.) As a result, defendants expressly [*15]
                                                                     state, and thus this Court, may exercise personal jurisdiction
elected to do business with the residents of all fifty states,
                                                                     over Defendant.″)
including Illinois. See Hemi Grp. LLC, 622 F.3d at 758; see
also uBid, 623 F.3d at 428 (″[I]t is easy to infer that              Defendants also claim that it is insufficient to rely on
GoDaddy’s national marketing campaign is intended to                 defendants’ ″random, fortuitous, or attenuated contacts″ or
reach as large an audience as possible, including the 13             on the ″unilateral activity″ of MEC. (Dkt. 51 at 5.) First,
million potential customers in the nation’s fifth most               Legend Trading’s actions are not ″random, fortuitous, or
populous state [(Illinois).]″)                                       attenuated contacts.″ It is true that in the Internet context,
                                                                     there is no specific jurisdiction where the defendant’s
Defendants also argue that the court lacks personal                  contacts with the forum state are ″entirely fortuitous.″
jurisdiction because no sale was made to an Illinois resident        Advanced Tactical, 751 F.3d at 803 (no specific personal
(Dkt. 52 ¶ 7; Dkt. 59 ¶ 5), and MEC has presented no                 jurisdiction over defendant that maintained email list
evidence that either Cho or Chen is even located in Illinois.        allowing it to send email to past customers, even though
(Dkt. 51 at 4.) First, as indicated above, an offer to sell          some happened to be in forum state). But where a company
infringing or counterfeit items establishes liability for            ″h[olds] itself out as open to do business with every state″
trademark infringement, a tortious act, and ″[a]s long as one        and is ″ready and willing to do business with [that state’s]
tortious act is committed in Illinois the courts of the state,       residents,″ specific jurisdiction over it is proper. Hemi Grp.
and thus this Court, may exercise personal jurisdiction over         LLC, 622 F.3d at 758 (internet seller of cigarettes subject to
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 7 of 78 PageID #:6384
                                                                                                                     Page 6 of 9
                                              2015 U.S. Dist. LEXIS 132283, *17

specific personal jurisdiction in Illinois where Illinois          potential buyers, including Illinois buyers, to place orders
residents purchase cigarettes [*18] online and seller then         and buy products through their Internet stores. See Milo &
shipped cigarettes to Illinois); see also Valtech, LLC v. 18th     Gabby, 2015 U.S. Dist. LEXIS 92890, 2015 WL 4394673, at
Ave. Toys Ltd., No. 14 C 134, 2015 U.S. Dist. LEXIS 17138,         *14. Defendants do not provide [*20] any evidence to
2015 WL 603854, at *4 (N.D. Ill. Feb. 12, 2015); Payton v.         suggest that they were induced by fraud to post images of
Kale Realty, No. 13 C 8002, 2014 U.S. Dist. LEXIS 118590,          counterfeit Monster Energy Products and invite potential
2014 WL 4214917, at *4 (N.D. Ill. Aug. 26, 2014). Moreover,        Illinois buyers to place orders and buy counterfeit products.
in 2011 the court in Deckers Corp. v. Does 1-500 found that
personal jurisdiction existed over China-based defendants          Lastly, defendants attempt to analogize this case to Advanced
operating commercial, interactive Internet stores to offer to      Tactical. There, the Seventh Circuit found that ″it [was]
sell and to sell counterfeit products to the United States,        unlikely that those few sales alone, without some evidence
including Illinois. Deckers Corp. v. Does 1-55, No. 1:11 CV        linking them to the allegedly tortious activity, would make
00010, 2011 U.S. Dist. LEXIS 119448, 2011 WL 4929036, at           jurisdiction proper.″ Advanced Tactical, 751 F.3d at 801. In
*3 (N.D. Ill. Oct. 14, 2011). Since Deckers Corp., numerous        other words, plaintiff provided ″no evidence that those sales
cases, within this district alone, have exercised jurisdiction     had any connection with this litigation.″ Id. By contrast,
over defendants operating commercial, interactive Internet         here, MEC provides evidence that defendants offered to sell
stores offering to sell counterfeit products to the United         counterfeit Monster Energy Products, see dkts. 27-7, 27-8,
States, including Illinois. (See dkt. 87 at 8; Martin Decs. ¶      and MEC bases its claims on that specific tortious conduct
14.)                                                               of ″offering to sell″ counterfeit product in violation of the
                                                                   Lanham Act. Based on MEC’s affidavits and supporting
Second, it is misleading to classify the offer to sell as a        materials, the court finds Legend Trading expressly aimed
″unilateral activity″ by the plaintiff. See Hemi Grp. LLC,         its action at Illinois.
622 F.3d at 758. In Hemi Group, the court explained that
                                                                   iii. Defendant’s Knowledge That the Effects Would be
    [c]haracterizing the sales as unilateral is misleading, . .    Felt in the Forum State
    . because it ignores several of Hemi’s own actions that
    led up to and followed the sales. . . . It is Hemi reaching    To establish minimum contacts a defendant must not only
    out to residents of Illinois, and not the residents            ″expressly aim″ its actions at the state but must do so ″with
    reaching back, that created the sufficient minimum             the knowledge that [it] would cause harm to the plaintiff
                                                                    [*21] there.″ Mobile Anesthesiologists Chicago, 623 F.3d at
    contacts with Illinois that justify exercising personal
                                                                   445. Here, the Director of Global Brand Protection &
    jurisdiction over Hemi in Illinois.
                                                                   Corporate Investigations of Monster Energy Company,
Id. Here, defendants [*19] intentionally created and operated      Bruce Kingsland, proffers that MEC uses its registered
commercial, fully interactive Internet stores and affirmatively    trademarks and copyrights on and in connection with the
selected a shipping template to ship counterfeit Monster           creation and distribution of a large variety of products,
Energy Products to United States and Illinois residents.           including but not limited to, energy drinks, stickers, clothing
(Martin Decs. ¶¶ 7-8.) Further, MEC provides exhibits that         items, helmets, headgear, sports gear, and sports bags.
include conversations in which defendants provide Illinois         (Kingsland Dec. ¶ 4.) Kingsland also states that ″millions of
buyers with their PayPal account information in order to           dollars’ worth of MEC’s MONSTERTM family of products
complete their purchase. (Dkts. 27-7, 27-8.) Thus, it was          have been sold to Illinois residents through brick and mortar
defendants’ reaching out to Illinois residents that created the    accounts such as 7-Eleven, Walmart, Costco, Sam’s Club,
sufficient minimum contacts with Illinois.                         CVS, Target, and Circle K, to name a few.″ (Id. ¶ 7.) Based
                                                                   on MEC’s considerably large sales in Illinois, the fact that
Defendants further argue that ″the alleged offer is invalid        Illinois is the fifth most populous state, and the fact that
since it was induced by fraud″ and that the MEC ″cannot            counterfeit sales lower the market share of the rights holder,
point to a single valid offer to sell an infringing product into   MEC has established by a preponderance of the evidence
Illinois.″ (Dkt. 51 at 5.) Defendants’ argument completely         that defendants knew that in targeting consumers in the
misses the mark. Here, MEC claims that defendants                  United States the effects of its tortious acts would likely be
committed tortious acts by offering to sell counterfeit            felt in Illinois.
Monster Energy Products and that such offers to sell took
place the moment defendants displayed photographs of               b. Relatedness - Whether MEC’s Claim Arose Out Of
counterfeit Monster Energy Products for sale and invited           Such Activities
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 8 of 78 PageID #:6385
                                                                                                                       Page 7 of 9
                                               2015 U.S. Dist. LEXIS 132283, *21

The court’s conclusion that defendants’ conduct was                 Burger King, 471 U.S. at 474. Furthermore, Illinois has an
″purposely directed″ [*22] at Illinois does not end the             interest in protecting Illinois [*24] consumers from being
jurisdictional inquiry. For the court to exercise specific          deceived into purchasing counterfeit Monster Energy
jurisdiction over defendants, MEC’s claims must ″arise out          Products. Thus, exercising personal jurisdiction over
of″ or ″relate to″ defendants’ contacts with Illinois. RAR,         defendants does not run afoul of traditional notions of fair
Inc., 107 F.3d at 1277-78. This requirement is satisfied here.      play and substantial justice.
As in Hemi Group, MEC’s claims arise out of defendants’
forum-related activities and contacts with Illinois residents.      II. Freezing of Property under Party’s Control
Defendants offered to sell counterfeit Monster Energy
Products on its AliExpress Internet store to individuals with       ″Once personal jurisdiction of a party is obtained, the
Illinois addresses. Such actions constitute tortious activity       District Court has authority to order it to ’freeze’ property
committed in Illinois, and defendants’ actions surrounding          under its control, whether the property be within or without
those offers triggered MEC’s claims against it. Accordingly,        the United States.″ United States v. First Nat. City Bank,
MEC’s claims arise directly out of the defendants’ contacts         379 U.S. 378, 384, 85 S. Ct. 528, 13 L. Ed. 2d 365 (1965);
with Illinois.                                                      see also Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 129
                                                                    (2d Cir. 2014); DeWitt, Porter, Huggett, Schumacher &
c. Fairness - Whether Specific Jurisdiction is Consistent           Morgan, S.C. v. Kovalic, No. 94-2545, 1995 U.S. App.
with Traditional Notions of Fair Play and Substantial               LEXIS 15636, 1995 WL 375869, at *2 (7th Cir. 1995); Fed.
Justice                                                             Trade Comm’n v. Windermere Big Win Int’l, Inc., No. 98 C
                                                                    8066, 1999 U.S. Dist. LEXIS 12259, 1999 WL 608715, at *4
Finally, the court must consider whether the exercise of            (N.D. Ill. Aug. 5, 1999). On issuing the TRO and preliminary
personal jurisdiction over defendants would offend                  injunction in this case, the court found that it had personal
traditional notions of fair play and substantial justice. See N.    jurisdiction over defendants ″since the defendants directly
Grain Mktg., 743 F.3d at 492 (quoting Int’l Shoe, 326 U.S.          target their business activities towards consumers in the
at 316). The factors considered are ″the burden on the              United States, including Illinois.″ (See dkts. 22, 33.) On
defendant, the forum State’s interest in adjudicating the           reviewing defendants’ motion to dismiss for lack of personal
dispute, the plaintiff’s interest in obtaining convenient and       jurisdiction, this court once again has concluded that it has
effective [*23] relief, the interstate judicial system’s interest   personal jurisdiction over defendants. As such, the funds
in obtaining the most efficient resolution of controversies,        contained in defendants’ PayPal accounts will remain frozen.
and the shared interest of the several States in furthering         See Lorillard Tobacco Co. v. Montrose Wholesale Candies,
fundamental substantive social policies.″ Felland, 682 F.3d         2005 U.S. Dist. LEXIS 28917, 2005 WL 3115892, at *13
at 677 (quoting Burger King, 471 U.S. at 477). ″These               (N.D. Ill. Nov. 8, 2005) (citing Grupo Mexicano de Desar-
factors rarely will justify a determination against personal        rollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 325,
jurisdiction.″ Purdue Research Found., 338 F.3d at 781              119 S. Ct. 1961, 144 L. Ed. 2d 319 (1999)).
n.10.
                                                                    A. Dissolving the Injunction and Funds Unrelated to
While defendants may be burdened by having to defend an
                                                                    Infringement
action in this state, ″out-ofstate defendants always face such
a burden.″ Felland, 682 F.3d at 677 (emphasis in original).         Defendants argue that even if this court has personal
Notably, despite any potential claims of hardship, defendants       jurisdiction to freeze its assets, the court should dissolve the
have already retained local counsel and engaged in motion           injunction [*25] because MEC cannot show likelihood of
practice in this court. See Jackson v. N’Genuity Enterprises,       success on the merits or irreparable harm. (Dkts. 51 at 7, 58
Co., 2014 U.S. Dist. LEXIS 119778, 2014 WL 4269448                  at 6-7.) This court, however, already found that MEC
(2014) (finding, in part, that exercising personal jurisdiction     showed a likelihood of success on the merits and irreparable
over the defendant did not run afoul of traditional notions of      harm. (Dkt. 33 at 5.) Defendants have not provided evidence
fair play and substantial justice where the defendant had           to counter such a finding, and thus, this court will not
been litigating the related 2009 suit in this forum and had         dissolve the injunction.
retained attorneys in the forum). Moreover, modern
transportation and communications have made it much less            Defendants also argue that the court should modify the
burdensome for a party to defend itself in a state where he         injunction to limit the seizure to an amount corresponding to
derives economic benefits, and it usually will not be unfair        the products alleged to have been offered for sale, rather
to subject him to the burdens of litigating in another forum.       than the seizure of their entire PayPal account. (Dkts. 51 at
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 9 of 78 PageID #:6386
                                                                                                                    Page 8 of 9
                                             2015 U.S. Dist. LEXIS 132283, *25

10, 58 at 9-10.) The court declines to modify the injunction      bond); Beats Electronics, LLC v. The Partnerships, et al.,
at this time. To exempt assets from an asset freeze, ″[t]he       No. 1:14-cv-05209 (N.D. Ill. Oct. 7, 2014) ($10,000 bond);
burden is on the party seeking relief to present documentary      Calvin Klein Trademark Trust, et al. v. The Partnerships, et
proof that particular assets [are] not the proceeds of            al., No. 1:13-cv-08186 (N.D. Ill. Jan. 14, 2014) ($10,000
counterfeiting activities.″ Luxottica USA LLC v. The Part-        bond); True Religion Apparel, Inc. v. Does 1-100, No.
nerships, et al., No. 1:14-cv-09061, 2015 U.S. Dist. LEXIS        12-cv-9894 (N.D. Ill. Dec. 20, 2012) ($10,000 bond); Tory
78961, 2015 WL 3818622 (N.D. Ill. June 18, 2015) (citing          Burch LLC v. Zhong Feng, et al., No. 1:12-cv-09066 (N.D.
N. Face Apparel Corp. v. TC Fashions, Inc., No. 05 CIV.           Ill. Nov. 15, 2012) ($10,000 bond); Deckers Outdoor Corp.
9083(RMB), 2006 U.S. Dist. LEXIS 14226, 2006 WL                   v. Does 1-1,281, No. 1:12-cv-01973 (N.D. Ill. Apr. 4, 2012)
838993, at *3 (S.D.N.Y. Mar. 30, 2006)). Defendants have          ($10,000 bond). Now, Legend Trading seeks to persuade the
not submitted any evidence regarding their PayPal account         court that the bond amount should be increased.
transactions to show that these funds are not the proceeds of     ″A party may move the court to increase or decrease the
counterfeiting activities.                                        amount of security so long as the restraint or injunction is in
                                                                  effect.″ 13 Moore’s Federal Practice—Civil § 65.50; see
B. Increasing Bond Amount                                         also Gateway, 35 F.3d at 1142 (noting ″that it is within the
Defendants also argue that even if the court does not             district court’s discretion to [*28] increase or decrease the
dissolve the injunction, it should [*26] require MEC to post      amount as necessary to comport with its findings, or to
a larger bond in the amount of at least $5,000 per defendant.     account for changed circumstances″); Laboratory Corp. of
Defendants argue that the court should increase the bond          America Holdings v. Kearns, 84 F. Supp. 3d 447, 2015 WL
because they are one of hundreds of defendants whose              413788, at *16 (M.D.N.C. 2015) (explaining that ″should
businesses grounded to a halt the moment their PayPal             either party conclude that a different figure would be proper,
accounts were frozen, and thus, the $10,000 bond the court        it may move for adjustment of the bond amount while the
previously ordered MEC to pay is insufficient. MEC                preliminary injunction is still in effect″). The burden of
responds that the court properly required MEC to post a           establishing the bond amount rests with the party to be
bond of $10,000 because of the strong and unequivocal             restrained, who is in the best position to determine the harm
nature of MEC’s evidence.                                         it will suffer from a wrongful restraint. In re President
                                                                  Casinos, Inc., 360 B.R. 262, 266 (B.A.P. 8th Cir. 2007); APR
Under Federal Rule of Civil Procedure 65(c), a court may          Energy, LLC v. First Inv. Grp. Corp., No. 3:14-CV-575-J-
issue a preliminary injunction ″only if the movant gives          34JBT, 2015 U.S. Dist. LEXIS 20524, 2015 WL 736275, at
security in an amount that the court considers proper to pay      *17 (M.D. Fla. Feb. 20, 2015); Philips Electronics N. Am.
the costs and damages sustained by any party found to have        Corp. v. Hope, 631 F.Supp.2d 705, 724 n. 14
been wrongfully enjoined or restrained.″ Fed. R. Civ. P.          (M.D.N.C.2009); Int’l Equity Investments, Inc. v. Opportu-
65(c). The purpose of an injunction bond is to compensate         nity Equity Partners Ltd., 441 F. Supp. 2d 552, 566
the defendant, in the event he prevails on the merits, for the    (S.D.N.Y. 2006), aff’d, 246 Fed. App’x 73 (2d Cir. 2007).
harm that an injunction entered before the final decision         Here, defendants allege that the injunction seized its PayPal
caused him. Ty, Inc. v. Publications Intern. Ltd., 292 F.3d       funds in the amount of $14,278 (Legend Trading) and
512, 516 (7th Cir. 2002). The appropriate amount of the           $11,744.89 (mqxxc), and that the ten-thousand dollar
bond is subject to the court’s discretion. Fed. R. Civ. P.        $10,000 bond is insufficient to compensate all defendants
65(c); Gateway E. Ry. Co. v. Terminal R.R. Ass’n of St.           where possibly millions of dollars have been frozen. But, in
Louis, 35 F.3d 1134, 1141 (7th Cir.1994). But, because the        their request to increase the bond, defendants present
damages caused by an erroneous preliminary injunction             nothing more than self-serving affidavits with no supporting
cannot exceed the amount of the bond posted as security,          evidence to justify such an increase. Given their better
and because an error in setting the bond too high is not          position to assess the damage that might result from having
serious, the court of [*27] appeals has stated that district      their PayPal accounts frozen, defendants should have
courts should err on the high side when setting a bond. See       provided [*29] affidavits or other evidence to establish the
Habitat Educ. Center v. U.S. Forest Serv., 607 F.3d 453, 456      financial damage it would suffer from the injunction during
(7th Cir.2010). On granting the TRO and preliminary               the pendency of the case. See Manpower Inc. v. Mason, 377
injunction, the court ordered MEC to deposit $10,000 as           F. Supp. 2d 672, 681 (E.D. Wis. 2005) (declining to require
security, an amount consistent with bonds required in             a $20 million bond where the restrained party provided no
similar cases. See, e.g., Burberry Limited, et al. v. Su Sheng,   evidence to support that this amount was a reasonable
et al., No. 1:15-cv-02851 (N.D. Ill. May 27, 2015) ($10,000       expectation of the pecuniary harm it would suffer due to the
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 10 of 78 PageID #:6387
                                                                                          Page 9 of 9
                                           2015 U.S. Dist. LEXIS 132283, *29

injunction). It has not done so. As such, the court will not   Date: September 29, 2015
increase the bond amount. Defendants, however, may apply
for a bond increase in the future if they can produce          /s/ Joan Humphrey Lefkow
competent evidence of the pecuniary harm they may
reasonably expect to suffer on account of this injunction.
                                                               U.S. District Judge
CONCLUSION AND ORDER
For these reasons, defendants’ motions to dismiss and to
release frozen funds (dkts. 50, 57) are denied.
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 1
                                                           11ofof14
                                                                  78PageID
                                                                     PageID#:3191
                                                                            #:6388
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 2
                                                           12ofof14
                                                                  78PageID
                                                                     PageID#:3192
                                                                            #:6389
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 3
                                                           13ofof14
                                                                  78PageID
                                                                     PageID#:3193
                                                                            #:6390
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 4
                                                           14ofof14
                                                                  78PageID
                                                                     PageID#:3194
                                                                            #:6391
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 5
                                                           15ofof14
                                                                  78PageID
                                                                     PageID#:3195
                                                                            #:6392
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 6
                                                           16ofof14
                                                                  78PageID
                                                                     PageID#:3196
                                                                            #:6393
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 7
                                                           17ofof14
                                                                  78PageID
                                                                     PageID#:3197
                                                                            #:6394
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 8
                                                           18ofof14
                                                                  78PageID
                                                                     PageID#:3198
                                                                            #:6395
Case:
 Case:1:20-cv-02640
       1:11-cv-00010Document
                     Document#:#:46-2 Filed: 10/14/11
                                  69 Filed:  07/10/20 Page
                                                      Page 9
                                                           19ofof14
                                                                  78PageID
                                                                     PageID#:3199
                                                                            #:6396
Case:
Case:1:20-cv-02640
      1:11-cv-00010Document
                   Document#:
                            #:46-2 Filed:10/14/11
                               69 Filed:  07/10/20Page
                                                  Page10
                                                       20of
                                                          of14
                                                             78PageID
                                                               PageID#:3200
                                                                      #:6397
Case:
Case:1:20-cv-02640
      1:11-cv-00010Document
                   Document#:
                            #:46-2 Filed:10/14/11
                               69 Filed:  07/10/20Page
                                                  Page11
                                                       21of
                                                          of14
                                                             78PageID
                                                               PageID#:3201
                                                                      #:6398
Case:
Case:1:20-cv-02640
      1:11-cv-00010Document
                   Document#:
                            #:46-2 Filed:10/14/11
                               69 Filed:  07/10/20Page
                                                  Page12
                                                       22of
                                                          of14
                                                             78PageID
                                                               PageID#:3202
                                                                      #:6399
Case:
Case:1:20-cv-02640
      1:11-cv-00010Document
                   Document#:
                            #:46-2 Filed:10/14/11
                               69 Filed:  07/10/20Page
                                                  Page13
                                                       23of
                                                          of14
                                                             78PageID
                                                               PageID#:3203
                                                                      #:6400
Case:
Case:1:20-cv-02640
      1:11-cv-00010Document
                   Document#:
                            #:46-2 Filed:10/14/11
                               69 Filed:  07/10/20Page
                                                  Page14
                                                       24of
                                                          of14
                                                             78PageID
                                                               PageID#:3204
                                                                      #:6401
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 25 of 78 PageID #:6402



Positive
As of: June 26, 2013 11:35 AM EDT



         Lorillard Tobacco Co. v. Montrose Wholesale Candies & Sundries, Inc.
                 United States District Court for the Northern District of Illinois, Eastern Division
                                  April 17, 2008, Decided; April 17, 2008, Filed
                                No. 03 C 5311 Consolidated with No. 03 C 4844

Reporter: 2008 U.S. Dist. LEXIS 31761

                                                            For S&D Pantry Inc., Citation Respondent, Harwood
LORILLARD TOBACCO COMPANY, a Delaware Cor-                  Heights Gas Mart, Inc., Formont Corp. (1:03-cv-05311),
poration, Plaintiff, v. MONTROSE WHOLESALE CAN-             Respondents: Robert R. Benjamin, LEAD ATTOR-
DIES AND SUNDRIES, INC., et al., Defendant.                 NEY, Francisco E. Connell, Querrey & Harrow, Ltd., Chi-
                                                            cago, IL.
Subsequent History: Motion granted by Lorillard To-
bacco Co. v. Montrose Wholesale Candies & Sundries,         For Giti Azari (1:03-cv-05311), [*2] deponent: Robert
Inc., 2008 U.S. Dist. LEXIS 40369 (N.D. Ill., Apr. 30,      R. Benjamin, LEAD ATTORNEY, Francisco E. Connell,
2008)                                                       Querrey & Harrow, Ltd., Chicago, IL.

Prior History: Lorillard Tobacco Co. v. Montrose Whole-     For Lorillard Tobacco Company (1:03-cv-05311), Coun-
sale Candies & Sundries, Inc., 2008 U.S. Dist. LEXIS        ter Defendant: John S. Pacocha, LEAD ATTORNEY,
29229 (N.D. Ill., Apr. 8, 2008)                             Cameron Matthew Nelson, Jeffrey G. Mote, Paul A.
                                                            Haskins, Greenberg Traurig, LLP., Chicago, IL.
Core Terms                                                  For Lorillard Tobacco Company, a Delaware corporation
                                                            (1:03-cv-04844), Plaintiff: John S. Pacocha, LEAD AT-
statutory damages, evidentiary hearing, the Lanham Act,
recommendation, counterfeit, trademarks                     TORNEY, Cameron Matthew Nelson, Herbert H. Finn,
                                                            Howard Kevin Jeruchimowitz, Jeffrey G. Mote, Kevin
Counsel: [*1] For Lorillard Tobacco Company, a Dela-        D. Finger, Greenberg Traurig, LLP., Chicago, IL; Jason B.
ware corporation (1:03-cv-05311), Plaintiff: John S. Pa-    Elster, Greenberg Traurig, Chicago, IL.
cocha, LEAD ATTORNEY, Cameron Matthew Nelson,
Herbert H. Finn, Howard Kevin Jeruchimowitz, Jef-           For Allied Tobacco Consulting and Distribution Inc (1:03
frey G. Mote, Paul A. Haskins, Greenberg Traurig, LLP.,     -cv-04844), Plaintiff: David Michael Kroeger, LEAD AT-
Chicago, IL; Jason B. Elster, Greenberg Traurig, Chi-       TORNEY, Jenner & Block LLP, Chicago, IL.
cago, IL.
                                                            For Montrose Wholesale Candies and Sundries Inc, Ray
For Kirk D Kiryakos (1:03-cv-05311), Defendant, Coun-       Hazemi (1:03-cv-04844), Defendants: Robert A.
ter Claimant: Robert A. Egan, LEAD ATTORNEY, Rob-           Habib, Attorney at Law, Chicago, IL.
ert A. Egan P.C., Chicago, IL.
                                                            Ray Hazemi, Sandra Hazemi (1:03-cv-04844), Defen-
For Ameen Enterprises, Inc (1:03-cv-05311), Defendant:      dants, Pro se, Lombard, IL.
Michael J. Boxerman, Marcus Boxerman & Chatman
LLP, Chicago, IL.                                           For Discount Tobacco Distributors Inc, an Illinois corpo-
                                                            ration, Samina Haq, Syed Haq (1:03-cv-04844), Defen-
For Montrose Wholesale Candies and Sundries Inc, (De-       dants: William H. Hrabak, LEAD ATTORNEY, Gregory
fendant in 03cv4844), Ray Hazemi, (Defendant in             Lawrence Shugar, Sara Louise Spitler, Goldstine, Sk-
03cv4844) (1:03-cv-05311), Defendants: Robert A. Habib,     rodzki, Russian, Nemec & Hoff, Ltd., [*3] Burr Ridge,
LEAD ATTORNEY, Attorney at Law, Chicago, IL.                IL.

For Allied Tobacco Consulting and Distribution, Inc.,       For Sandra Hazemi (1:03-cv-04844), Defendant: Jeffrey
Big Ash Fine Cigars and Tobacco Inc, Peter Karfias (1:03    H. Bunn, LEAD ATTORNEY, Horwood Marcus &
-cv-05311), Respondents: David Michael Kroeger,             Berk Chartered, Chicago, IL; Robert A. Habib, Attorney
LEAD ATTORNEY, Jenner & Block LLP, Chicago, IL.             at Law, Chicago, IL.



                                                 Jessica Bloodgood
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 26 of 78 PageID #:6403
                                                                                                                    Page 2 of 5
                                              2008 U.S. Dist. LEXIS 31761, *3

                                                                  ommendation for clear error. Fed. R. Civ. P. 72(a); see
For Karfias, Big Ash Fine Cigars and Tobacco Inc (1:03-           Hartford Accident & Indemnity v. Beede, No. 76 C 3319,
cv-04844), Respondents: David Michael Kroeger,                    1987 U.S. Dist. LEXIS 3216, 1987 WL 9977, at *2
LEAD ATTORNEY, Jenner & Block LLP, Chicago, IL.                   (N.D. Ill. Apr. 20, 1987). However, the district court un-
                                                                  dertakes a de novo review of those portions of the Re-
For Formont Corp. (1:03-cv-04844), Respondent: Fran-              port to which a party specifically objected. Johnson, 170
cisco E. Connell, Robert R. Benjamin, Querrey & Har-              F.3d at 741; Fed. R. Civ. P. 72(b).
row, Ltd., Chicago, IL.
                                                                  ANALYSIS
Judges: MARVIN E. ASPEN, United States District
Judge.                                                            On February 25, 2008, Magistrate Judge Cole issued a Re-
                                                                  port recommending that we deny Defendants’ Rule
Opinion by: MARVIN E. ASPEN                                       59(e) motion. As the Report correctly indicated, ″’[a]
                                                                  court may grant a Rule 59(e) motion to alter or amend
                                                                  the judgment if the movant presents newly discovered evi-
    Opinion                                                       dence that was not available at the time of trial or if
                                                                  the movant points to evidence in the record that clearly es-
                                                                  tablishes a manifest error of law or fact.’″ County of
MEMORANDUM ORDER AND OPINION
                                                                  McHenry v. Ins. Co. of the W., 438 F.3d 813, 819 (7th
MARVIN E. ASPEN, District Judge:                                  Cir. 2006) (quoting [*6] Matter of Prince, 85 F.3d 314,
                                                                  324 (7th Cir. 1996)). However, a party may not use a
On November 18, 2007, we issued a judgment awarding               Rule 59(e) motion ″to advance arguments or theories that
Lorillard Tobacco Company (″Plaintiff″) $ 2.5 million             could and should have been made before the district
in statutory damages under the Lanham Act. 1 Subse-               court rendered a judgment.’″ Id. (quoting LB Credit Corp.
quently, Montrose Wholesale Candies and Sundries, Inc.,           v. Resolution Trust Corp., 49 F.3d 1263 (7th Cir.
Ray Hazemi, and Sandra Hazemi (collectively referred              1995)).
to as the ″Defendants″) filed a Rule 59(e) motion to al-
ter or amend that judgment. We referred Defendants’               Contrary to Defendants’ arguments, Magistrate Judge
motion to Magistrate Judge Cole, and he issued a Re-              Cole’s Report found that: (1) we need not conduct an evi-
port and Recommendation on February 25, 2008 (″Re-                dentiary hearing to determine statutory damages in this
port″) recommending that we deny Defendants’ motion.              case; (2) the Lanham Act authorizes $ 2.5 million in statu-
Presently before us is Defendants’ 2 objections to Mag-           tory damages in this case; and (3) Mrs. Hazemi’s argu-
istrate Judge Cole’s Report. For the reasons [*4] set forth       ments were insufficient to show that the court erred in
below, we overrule Defendants’ objections and adopt               holding her jointly and severally liable.
the Report.
                                                                  Defendants now object to the Report and argue that we
STANDARD OF REVIEW
                                                                  should grant their Rule 59(e) motion because: (1) the court
Federal Rule of Civil Procedure 72(b) sets forth the pro-         failed to make specific findings and conduct an eviden-
cedure for objecting to a magistrate judge’s report and           tiary hearing regarding the amount of statutory damages;
recommendation on dispositive matters: ″Within 10 days            (2) the maximum statutory damages recoverable under
after being served with a copy of the recommended dis-            the Lanham Act is $ 1 million based on the facts of this
position, a party may serve and file specific, written ob-        case; and (3) Plaintiff’s Second Amended Complaint
jections to the proposed findings and [*5] recommen-              did not request statutory damages under the Lanham Act.
dations.″ Fed. R. Civ. P. 72(b). To comply with the rule in       We address each of these objections in turn below.
the Seventh Circuit, a party must ″specify each issue
for which review is sought[, but need] not [include] the          A. Objections to the Statutory [*7] Damages Calcula-
factual or legal basis of the objection.″ Johnson v. Zema         tion
Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999). Gener-
ally, a district court reviews a magistrate’s report and rec-     Defendants argue that Magistrate Judge Cole erred in de-

1
    Magistrate Judge Cole provided an in-depth description of the history and background of this case in Lorillard Tobacco Co. v.
Montrose Wholesale Candies & Sundries, Inc., Nos. 03 C 5311 and 03 C 4844, 2005 U.S. Dist. LEXIS 28917, 2005 WL
311582, at *1-13 (N.D. Ill. Nov. 8, 2005), adopted by Docket No. 229 (N.D. Ill. Jan. 30, 2006). Therefore, we will assume famil-
iarity with the facts and only restate them as necessary to examine the issues below.
2
   While we acknowledge that Sandra Hazemi filed a separate response on March 3, 2008 (and a virtually identical reply on
March 24, 2008), for the purpose of this opinion we will assume that Mrs. Hazemi would join in Montrose’s and Ray Hazemi’s ar-
guments. As relevant, we will indicate where Mrs. Hazemi has asserted objections that differ from those of the other Defen-
dants.

                                                      Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 27 of 78 PageID #:6404
                                                                                                                        Page 3 of 5
                                                2008 U.S. Dist. LEXIS 31761, *7

nying its Rule 59(e) motion because Plaintiff never pro-            tions of the Plaintiff’s complaint are taken as true. See
duced evidence sufficient to justify the statutory dam-             Cass County Music Co. v. Muedini, 55 F.3d 263, 266 (7th
age award in this case. Specifically, Defendants now argue          Cir. 1955). 5 By virtue of this rule, Defendants are
for the first time that we were required to weigh the               deemed to have acted willfully. (See Second Am. Compl.
seven factors listed in the Copyright Act in order to award         P 20 (alleging that Defendants acted ″with the intent to
statutory damages in this case. 3 (See Def. Objection at            confuse and mislead the public″)). 6
2-4).
While courts have held that the seven factors under the             In addition to the above factors, Defendants also argue
Copyright Act offer some guidance in Lanham Act cases,              that we were required to conduct an evidentiary hearing on
see, e.g., Gucci v. Am., Inc. v. Duty Free Apparel, Ltd.,           statutory damages. Defendants rely upon Dundee Ce-
315 F. Supp. 2d 511, 520 (S.D.N.Y. 2004), [*8] courts are           ment Co. v. Howard Piper Concrete Products, Inc., for
″not required to follow any rigid formula″ when apply-              the proposition that even after a default judgment, a hear-
ing these factors. See Chi-Boy Music v. Charlie Club, 930           ing on damages is required unless ″the amount claimed
F.2d 1224, 1229 (7th Cir. 1991). In addition, Magis-                is liquidated or capable of ascertainment from definite fig-
trate Judge Cole acknowledged these factors in his Sep-             ures contained in the documentary evidence or in de-
tember 10, 2007 Report and found that they weighed                  tailed affidavits.″ [*11] 722 F.2d 1319, 1323 (7th Cir.
against Defendants not only because they are deemed to              1983). 7 Magistrate Judge Cole distinguished Dundee Ce-
have acted willfully by virtue of the default judgment,             ment, however, because it did not involve statutory dam-
but also because their repeated discovery abuses pre-               ages. (See Report at 2; see also 9/10/07 Report at 6 (ex-
vented actual damages from being proven. (See 9/10/07               plaining that no evidentiary hearing is necessary because
Report at 5, 6, 9 (Case No. 03-5311, Docket No.                     ″cases like this, where the information needed to prove
197)). Thus, we find that Defendants’ objection lacks               actual damages is in the infringer’s control, are the very
merit.                                                              reason for the provision allowing statutory damages
                                                                    awards; no prove-up is necessary″)).
To the extent that Defendants repeat their request for an
evidentiary hearing and/or trial in this case to deter-             We agree with Magistrate Judge Cole that the statutory
mine willfulness, we again find that this argument is with-         damage award here may be determined without an eviden-
out merit. 4 As we have previously indicated, because               tiary hearing. First, requiring an evidentiary hearing for
we entered a default judgment in this case, all allega-

3
    These Copyright Act factors include:

       ″(1) the expenses saved and the profits reaped; (2) the revenues lost by the plaintiff; (3) the value of the copyright;
       (4) the deterrent effect on others besides the defendant; (5) whether the defendant’s conduct was innocent or willful;
       (6) whether a defendant has cooperated in providing particular records from which to assess the value of the infring-
       ing material produced; (7) the potential for discouraging the defendant.″

Gucci v. Am., Inc. v. Duty Free Apparel, Ltd., 315 F. Supp. 2d 511, 520 (S.D.N.Y. 2004) (internal citations omitted).
4
   Mrs. [*9] Hazemi’s objections focus on this argument and emphasize, as she has in the past, that no evidence has been
proven against her and that thus she should be afforded a trial to determine the extent of her involvement in the business.
5
    Defendants also argue that Top Brand and Gucci support this argument because they require solid evidence of willfulness not pres-
ent here. (Def. Objection P 6). These cases are distinguishable, however, because neither involved a default judgment. See Nike,
Inc. v. Top Brand, No. 00 Civ. 8179, 2006 U.S. Dist. LEXIS 76543, 2006 WL 2946472, at *1 (S.D.N.Y. Feb. 27, 2006) (explain-
ing that the decision is limited to the defendants whose liability was determined on summary judgment); Gucci Am.,, 315 F.
Supp. at 513 (noting that a two-day bench trial was conducted to determine willfulness).
6
    In addition, we agree with Magistrate Judge Cole that Mrs. Hazemi has failed to provide any legal reason why our judgment
should be vacated against her. In her objections, Mrs. Hazemi insinuates that Magistrate Judge Cole is somehow biased against her.
Mrs. Hazemi also argues that she is being found guilty by association merely as the wife of Ray Hazemi and that she was
never given the opportunity to speak [*10] at depositions. (See Sandra Hazemi’s Objections at 1, 3). However, Plaintiff’s Sec-
ond Amended Complaint includes allegations regarding Mrs. Hazemi’s involvement, which are taken as true upon default judg-
ment. (See Second Am. Compl. P 4); see also Cass County Music Co., 55 F.3d at 266. In addition, while Mrs. Hazemi may not have
had the opportunity to say what she wished during depositions, we find that she had ample time before we entered judgment to
put forth any arguments because this case has been pending for five years and she has attended numerous court appearances. (Re-
port at 6). Thus, we do not find that we committed ″a manifest error of law or fact″ by finding her jointly and severally liable
in our November 18, 2007 judgment.
7
   We note that Defendants only mentioned this argument in one sentence at the end of their brief. (See Def. Objections P 13). How-
ever, because Defendants’ original Rule 59(e) motion had a more lengthy discussion of this case, we will address its arguments
here. (See Def. Rule 59(e) Motion 4-5).

                                                        Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 28 of 78 PageID #:6405
                                                                                                                        Page 4 of 5
                                               2008 U.S. Dist. LEXIS 31761, *11

statutory damages here would defeat the purpose of 15               port of its proffered statutory interpretation, but also be-
U.S.C. § 1117(c)(2), which recognized that damages in               cause other cases indicate that a plaintiff may recover
trademark cases may be difficult to prove due to defen-             $ 1 million in statutory damages for each trademark vio-
dant conduct. See S. Rep. No. 104-177, at *10 (″The com-            lated even if only one product is involved. (Report at
mittee recognizes that under current law, a civil litigant          3); see also Top Brand Co., No. 00 Civ. 8179, 2006 U.S.
may not [*12] be able to prove actual damages if a so-              Dist. LEXIS 76543, 2006 WL 2946472, at *3 (award-
phisticated, large-scale counterfeiter has hidden or de-            ing $ 12 million in statutory damages for three counter-
stroyed information about his counterfeiting.″). This pur-          feit goods each bearing four trademarks and $ 5 mil-
pose is particularly relevant here given Defendants’                lion for one counterfeit good bearing five trademarks);
repeated discovery abuses. (See 11/8/05 Report (Case                Gucci Am., Inc., 315 F. Supp. 2d at 521 n.8; Variety Whole-
No. 03-4844, Docket No. 197)). In addition, other courts            salers, Inc., 274 F. Supp. 2d at 1374. Thus, because Plain-
have awarded statutory damages after default judgment               tiff alleged that five of its trademarks were violated,
without conducting evidentiary hearings. 8                          Magistrate Judge Cole found that we have discretion to
                                                                    award up to $ 5 million in statutory damages. (Report at 6;
Given these considerations and our [*13] discretion in de-          see also Second Amended Compl. P 16).
termining statutory damages awards, we agree with Mag-
istrate Judge Cole that our award of $ 2.5 million in               Defendants now claim that Magistrate Judge Cole’s inter-
statutory damages without an evidentiary hearing was                pretation of the statute defies commonsense and that
not an error of law. 9                                              none of the above cases are controlling [*16] in this dis-
                                                                    trict. Regardless, Defendants still have not cited one
C. ″Type of Goods″ Objection                                        case that supports their interpretation, and we agree with
                                                                    Magistrate Judge Cole’s interpretation of the statutory
Defendants also argue that the judgment should be                   language.
amended because the maximum statutory damages award
recoverable in this case is $ 1 million because only one            C. Dispute regarding Second Amended Complaint
type of goods (cigarettes) are at issue. (Def. Objection at
4). The Lanham Act states that ″if the court finds that             Defendants finally argue that Plaintiff’s Second Amended
the use of the counterfeit mark was willful,″ then the court        Complaint never requested statutory damages under the
may award [*15] ″not more than $ 1,000,000 per coun-                Lanham Act specifically, and thus that Magistrate Judge
terfeit mark per type of goods or services sold, of-                Cole Report incorrectly awarded them. Defendants’ ar-
fered for sale, or distributed.″ 15 U.S.C. § 1117(c)(2) (em-        gument appears to be essentially that because Plaintiff’s
phasis added).                                                      statutory damage request is at the end of its com-
                                                                    plaint, this means that Plaintiff is only claiming statutory
Magistrate Judge Cole rejected this argument because                damages under the last count of its complaint, Induce-
not only had Defendants failed to cite any case law in sup-         ment to Commit Fraud. (Def. Objection at 5). We dis-

8
    See, e.g., Ortiz-Gonzalez v. Fonovisa, 277 F.3d 59, 63-64 (1st Cir. 2002) (finding that no evidentiary hearing on statutory
damages was required after default judgment since was within district judge’s discretion to award within an amount within the statu-
tory range); Microsoft Corp. v. Nop, No. CIV S-07-1276, 549 F. Supp. 2d 1235, 2008 U.S. Dist. LEXIS 18727, 2008 WL
686584, at *4 (E.D. Cal. Mar. 11, 2008) (determining amount of statutory damages without an evidentiary hearing and noting
that ″statutory damages are appropriate in default judgment cases because the information needed to prove actual damages is within
the infringers’ control and is not disclosed″ (internal citations omitted)); Warner Bros. Records, Inc. v. Hentz, No. 06-cv-686-
JPG, 2007 U.S. Dist. LEXIS 63716, 2007 WL 2481289, at *4 (S.D. Ill. Aug. 29, 2007).
9
    Defendants also attempt to distinguish the statutory damage awards in the cases cited in Magistrate Judge Cole’s Report. For ex-
ample, Defendants argue that: Top Brand is distinguishable because the defendant’s infringing operations in that case led to the pro-
duction of millions of infringing goods; Gucci is distinguishable because the defendants continued to sell counterfeit goods af-
ter the lawsuit was filed; and Variety Wholesalers, Inc. is distinguishable because the court awarded less than $ 2 million in damages
even though defendants was a company with over 450 stores and $ 600 million in gross annual sales. (Def. Objections at 3-4).
However, we find these distinctions irrelevant because these courts also focused upon the defendants’ willfulness and abusive con-
duct during the litigation, as has been repeatedly emphasized in this case. See Top Brand, No. 00 Civ. 8179, 2006 U.S. Dist.
LEXIS 76543, 2006 WL 2946472, at *2 (examining the extent of the defendants’ operation as only one factors in determining
the statutory [*14] damage amount and also stressing that ″the willfulness of their conduct, and their behavior in this litigation all
weigh towards a grant of the maximum in statutory damages″); Gucci Am., Inc., 315 F. Supp. 2d at 521 (determining that defen-
dant acted willfully not only because defendant continued to sell counterfeit goods after the suit was filed, but also due to de-
fendant’s ″bold contempt for the law″ exhibited both during the two-year period it sold the counterfeit goods and during the course
of the litigation).
In addition, Defendants’ reliance upon Nike Inc. v. Variety Wholesalers, Inc. as evidence that the award here was excessive is mis-
placed because the award in that case was based upon actual damages determined after a trial, and did not involve a willful de-
fendant. See 274 F. Supp. 2d 1352, 1374 (S.D. Ga. 2003).

                                                        Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 29 of 78 PageID #:6406
                                                                                                             Page 5 of 5
                                             2008 U.S. Dist. LEXIS 31761, *16

agree. Reviewing Plaintiff’s Second Amended Com-                 For the reasons set forth below, we overrule Defendants’
plaint, Plaintiff specifically asked for ″statutory damages      objections and adopt Magistrate Judge Cole’s Report.
in lieu of actual damages, as provided in 15 U.S.C. §            Accordingly, Defendant’s Rule 59(e) motion is denied.
1117(c).″ (Second Amended Compl. P F). While this re-            It is so ordered.
quest was at the end of the complaint and not specifi-
cally under Counts I, II, and III, this is of no conse-          /s/ Marvin E. Aspen
quence since Plaintiff is clearly is requesting relief for all
of its counts at the end of its complaint and Plaintiff
clearly cites to the Lanham Act in [*17] Paragraph F.            MARVIN E. ASPEN
Thus, we agree with Magistrate Judge Cole that this argu-
ment is without merit.                                           United States District Judge

CONCLUSION                                                       Date: April 17, 2008




                                                     Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 30 of 78 PageID #:6407



Positive
As of: June 26, 2013 1:24 PM EDT



                          Lorillard Tobacco Co. v. S&M Cent. Serv. Corp.
                   United States District Court for the Northern District of Illinois, Eastern Division
                             November 5, 2004, Decided ; November 8, 2004, Docketed
                                                     No. 03 C 4986

Reporter: 2004 U.S. Dist. LEXIS 22563; 2004 WL 2534378
                                                               not prejudicial to the owner, so the motion to strike was
                                                               denied. The court noted that the five trademarks in-
LORILLARD TOBACCO COMPANY, Plaintiff, v. S&M                   fringed were of considerable value. Since part of the pur-
CENTRAL SERVICE CORPORATION, Defendant.                        pose of statutory damages was to deter the current vio-
                                                               lator and other potential future violators, actual damages
Disposition: Judgment entered for plaintiff. Plaintiff’s       were less relevant and statutory damages were appropri-
request for a permanent injunction granted; Plaintiff’s Mo-    ate. The court found that a $ 250,000 award was fully sup-
tion to Amend the Pleadings to Conform to the Evi-             ported by its concurrence with the jury’s determination.
dence and Motion to Strike S&M’s Brief on Damages de-          The owner also sought to add, after the fact, two indi-
nied.                                                          vidual officers of the infringer as defendants to con-
                                                               form to the evidence.
 Core Terms                                                    Outcome
                                                               The court awarded statutory damages of $ 50,000 per in-
infringement, counterfeit, cigarettes, statutory damages,
trademark, attorney’s fees, tax return, actual damage,         fringed mark, reasonable costs and attorneys’ fees, and
motion to strike, award damages, packaging, brand,             a permanent injunction. The motion to amend the plead-
reproduction, imitation, dollar, deter, personal liability,    ings to conform to the evidence adding two individu-
likely to cause, injunction, cartons, genuine, corporate       als as defendants was denied.
officer, consumer product, destroying, registered,
deceive
                                                               LexisNexis® Headnotes
 Case Summary                                                    Civil Procedure > ... > Defenses, Demurrers & Objections > Mo-
                                                                 tions to Strike > General Overview
Procedural Posture
Plaintiff the owner of five trademarks related to its ciga-    HN1 See Fed. R. Civ. P. 12(f).
rette products, brought post trial motions, seeking: an
                                                                 Civil Procedure > Pleading & Practice > General Overview
award of statutory damages of $ 500,000, pursuant to 15          Civil Procedure > Pleading & Practice > Pleadings > Answers
U.S.C.S. § 1117(c); an award of its costs and reason-            Civil Procedure > Pleading & Practice > Pleadings > Rule Applica-
able attorneys’ fees pursuant to 15 U.S.C.S. § 1117(b); a        tion & Interpretation
permanent injunction barring defendant infringer from
selling, offering for sale or distributing counterfeit ciga-   HN2 A memorandum submitted in support of a court’s de-
rettes, and, amendment of to add individual defen-             termination of damages is not a pleading under Fed. R.
dants.                                                         Civ. P. 7(a)

Overview                                                         Civil Procedure > ... > Defenses, Demurrers & Objec-
                                                                 tions > Motions to Strike > General Overview
The complaint alleged that the infringers violated the           Civil Procedure > ... > Standards of Review > Harmless & Invited Er-
Trademark Act of 1946, 15 U.S.C.S. § 1051 et seq., by            rors > General Overview
willfully offering for sale, selling, and distributing coun-
terfeit versions of the owner’s Newport cigarettes. A          HN3 The language of Fed. R. Civ. P. 37(c) allows a
jury found that consumers would likely confuse the coun-       court to consider evidence that otherwise would be ex-
terfeits with genuine Newports, and the infringing cor-        cluded, when the result of its consideration is harmless.
poration had acted willfully or with willful blindness. The
owner also challenged financial data in the form of tax          Tax Law > Federal Income Tax Computation > General Overview
returns submitted by the infringing corporation as im-           Tax Law > Federal Income Tax Computation > Losses > General
                                                                 Overview
proper. The tax forms were not a pleading, and actu-             Tax Law > ... > Losses > Net Operating Losses > General Over-
ally showed real profits for the tax years, and so were          view



                                                    Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 31 of 78 PageID #:6408
                                                                                                                            Page 2 of 9
                                             2004 U.S. Dist. LEXIS 22563, *22563

  Torts > Remedies > Damages > Taxation                             infringement was willful.
HN4 A net operating loss is a non cash deduction that al-             Trademark Law > Conveyances > General Overview
lows a company to ″carry-forward″ and/or ″carry-back″                 Trademark Law > ... > Remedies > Damages > General Overview
prior year losses and recognize them as current year tax              Trademark Law > ... > Counterfeiting > Trademark Counterfeiting
                                                                      Act > General Overview
deductions. 26 U.S.C.S. § 172.

  Copyright Law > ... > Damages > Types of Damages > Statutory
                                                                    HN9 A counterfeiter must fear more than just having to
  Damages                                                           turn over his ill gotten gains to the rightful owners. In-
  Trademark Law > Causes of Action Involving Trade-                 stead, the counterfeit must understand that he risks his fi-
  marks > Infringement Actions > General Overview                   nancial future by engaging in his illegal practice.
  Trademark Law > ... > Infringement Actions > Remedies > General
  Overview
                                                                      Trademark Law > ... > Factors for Determining Confusion > Intent
  Trademark Law > ... > Remedies > Damages > General Overview
                                                                      of Defendant to Confuse > General Overview
  Trademark Law > ... > Damages > Types of Damages > Statutory
  Damages
  Trademark Law > ... > Trademark Counterfeiting Act > Civil Ac-    HN10 Willful infringement may be attributed to a defen-
  tions > General Overview                                          dant’s actions where that party had knowledge that it’s
                                                                    conduct constituted infringement or where it showed a
HN5 15 U.S.C.S. § 1117 allows a plaintiff to elect, at              reckless disregard for the owner’s rights. Thus, knowl-
any time before final judgment is rendered, one of two al-          edge need not be proved directly, but can be inferred from
ternative recovery options for trademark infringement:              a defendant’s conduct. Willful infringement may be
(1) the actual damages caused by the infringement, 15               shown by the fact that the defendant ignored the plain-
U.S.C.S. § 1117(a); or (2) statutory damages. 15 U.S.C.S.           tiff’s notices, did not seek advice of an attorney, and
§ 1117(c). Congress provided the statutory damages op-              passed the matter off as a nuisance.
tion of 15 U.S.C.S. § 1117(c) through the Anticounterfeit-
ing Consumer Protection Act of 1996, Pub. L. No. 104-                 Civil Procedure > ... > Attorney Fees & Expenses > Basis of Recov-
153, § 7, 110 Stat. 1368. That option was added due                   ery > Statutory Awards
                                                                      Civil Procedure > ... > Costs & Attorney Fees > Costs > General Over-
to the concern that a counterfeiter might hide, alter, or de-         view
stroy records, thus making it impossible for a plaintiff
to determine the scope of, or be able to prove, actual dam-         HN11 A prevailing party is entitled to its costs other
ages.                                                               than attorneys’ fees as a matter of course pursuant to Fed.
                                                                    R. Civ. P. 54(d)(1).
  Trademark Law > ... > Remedies > Damages > General Overview
  Trademark Law > ... > Trademark Counterfeiting Act > Civil Ac-
                                                                      Antitrust & Trade Law > ... > Private Actions > Costs & Attorney
  tions > General Overview
                                                                      Fees > Clayton Act
  Trademark Law > ... > Civil Actions > Remedies > General Over-
                                                                      Civil Procedure > Remedies > Costs & Attorney Fees > General Over-
  view
                                                                      view
  Trademark Law > ... > Civil Actions > Remedies > Damages
                                                                      Civil Procedure > ... > Attorney Fees & Expenses > Basis of Recov-
                                                                      ery > Statutory Awards
HN6 See 15 U.S.C.S. § 1117(c)(1).                                     Trademark Law > ... > Remedies > Damages > General Overview

  Trademark Law > ... > Remedies > Damages > General Overview       HN12 A court in exceptional cases of infringement may
  Trademark Law > ... > Trademark Counterfeiting Act > Civil Ac-
  tions > General Overview
                                                                    award reasonable attorney fees to the prevailing party,
                                                                    pursuant to 15 U.S.C.S. § 1117(a). Exceptional cases al-
HN7 15 U.S.C.S. § 1117(c)(2) allows a statutory award               lowing for an award of attorneys’ fees include acts of in-
of up to $ 1,000,000 per counterfeit mark if the court finds        fringement that are malicious, fraudulent, deliberate or
that the use of the counterfeit mark was willful.                   willful.

  Copyright Law > ... > Remedies > Damages > General Overview         Civil Procedure > ... > Pleadings > Amendment of Plead-
  Copyright Law > ... > Damages > Types of Damages > Compensa-        ings > Conforming Pleadings to Evidence
  tory Damages                                                        Patent Law > Remedies > Equitable Relief > Injunctions
  Copyright Law > ... > Damages > Types of Damages > Statutory        Trademark Law > Conveyances > General Overview
  Damages                                                             Trademark Law > ... > Remedies > Damages > General Overview
  Trademark Law > ... > Remedies > Damages > General Overview         Trademark Law > ... > Remedies > Equitable Relief > General
                                                                      Overview
                                                                      Trademark Law > ... > Civil Actions > Remedies > General Over-
HN8 A court awarding statutory damages is not required                view
to follow any rigid formula but instead enjoys wide dis-              Trademark Law > ... > Civil Actions > Remedies > Injunctions
cretion. In computing the award amount, a court may con-
sider factors such as the difficulty or impossibility of            HN13 A court has power to enter an injunction against fu-
proving actual damages, the circumstances of the infringe-          ture infringement, according to the principles of equity
ment, and the efficacy of the damages as a deterrent. Ad-           and upon such terms as the court may deem reasonable,
ditionally, statutory damages are appropriate to penal-             to prevent the violation of any right of the registrant
ize the infringer and deter future violations when the              of a mark registered in the Patent and Trademark Office.

                                                        Jessica Bloodgood
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 32 of 78 PageID #:6409
                                                                                                                          Page 3 of 9
                                                  2004 U.S. Dist. LEXIS 22563, *22563

15 U.S.C.S. § 1116 (a).                                                   Plaintiff Lorillard Tobacco Co., (″Lorillard″), filed suit
                                                                          against defendant S&M Central Service Corporation,
     Business & Corporate Law > ... > Management Duties & Liabili-        (″S&M″), alleging that S&M infringed of five of Loril-
     ties > Causes of Action > General Overview                           lard’s registered trademarks in violation of the Trade-
     Trademark Law > Causes of Action Involving Trade-
     marks > Infringement Actions > General Overview                      mark Act of 1946, 15 U.S.C. § 1051 et seq., (″Lanham
     Trademark Law > ... > Parties > Defendants > Personal Liability of   Act″), by willfully, or with willful blindness, offering for
     Corporate Directors, Employees & Shareholders                        sale, selling and distributing counterfeit versions of Loril-
     Trademark Law > ... > Remedies > Damages > General Overview          lard’s Newport cigarettes. At the conclusion of a two
                                                                          day trial on the merits, a jury returned a verdict in favor
HN14 As a general rule, corporate officers cannot be held                 of Lorillard and stated: (1) yes, consumers would
personally liable for infringing actions taken by the cor-                likely confuse the cigarette packs bearing the counterfeit
poration. However, an individual may be held liable                       marks sold by S&M with genuine Newport cigarette
for a corporation’s infringement under the theory of vi-                  packs; and (2) yes, S&M’s actions were [*2] taken will-
carious liability or contributory liability. Personal liabil-             fully or committed with willful blindness. (Dkt. No.
ity for trademark infringement is established if a corpo-                 49.)
rate officer is a moving, active, conscious force behind the
defendant corporation’s infringement.                                     Lorillard’s August 4, 2004 post-trial motions request this
                                                                          court to (1) award Lorillard statutory damages of five
     Civil Procedure > ... > Pleadings > Amendment of Plead-
     ings > General Overview
                                                                          hundred thousand dollars, ($ 500,000) 1, pursuant to 15
                                                                          U.S.C. § 1117(c); (2) award Lorillard costs and reason-
HN15 A district court has the ability, under Fed. R. Civ.                 able attorneys’ fees pursuant to 15 U.S.C. § 1117(b);
P. 15, to add new defendants after trial and judgment                     (3) enter a permanent injunction barring S&M from sell-
has been entered. However, if the court adds a new party                  ing, offering for sale or distributing counterfeit ciga-
to the litigation, due process requires that the new                      rettes, and, (4) amend the pleadings to add Safwan Alkha-
party is given an opportunity to respond and contest that                 wan (″Alkhawan″) and Marwan Khawam (″Khawam″)
personal liability.                                                       as individually liable defendants in order to conform the
                                                                          pleadings to the evidence presented at trial. Lorillard
     Civil Procedure > ... > Pleadings > Amendment of Plead-              also submitted a motion on August 16, 2004 to Strike the
     ings > General Overview                                              Defendant’s Brief on Damages pursuant to Rules 12,
                                                                          26 and 37 of the Federal Rules of Civil Procedure,
HN16 Although Fed. R. Civ. P. 15 provides a liberal                       (″Rules″).
policy for amending pleadings, the right to amend is not
absolute.                                                                  [*3] S&M, in its Brief Regarding Damages of August
                                                                          6, 2004, requests that if any damages are awarded, the
Counsel: [*1] For LORILLARD TOBACCO COM-                                  court should award 15 U.S.C. § 1117(c)’s minimum
PANY, A DELAWARE CORPORATION, Plaintiff: John                             amount of $ 500 per infringed mark for a total award of
S. Pacocha, Jeffrey G. Mote, Daniel T Fahner, Cam-                        $ 2,500. S&M also argues that an award of attorneys’
eron Matthew Nelson, Greenberg Traurig, LLP., Chi-                        fees and costs is not appropriate in this case.
cago, IL.
                                                                          For the reasons set forth below, this court awards to Loril-
For S&M CENTRAL SERVICE CORPORATION, AN                                   lard, pursuant to 15 U.S.C. § 1117(c), statutory dam-
ILLINOIS CORPORATION, Defendant: Alexander                                ages of Fifty Thousand Dollars ($ 50,000) per infringed
Sotirios Michalakos, Zanayed & Michalakos, Ltd., Chi-                     mark for a total statutory damage award of Two Hun-
cago, IL.                                                                 dred Fifty Thousand Dollars ($ 250,000). This court also
                                                                          finds that Lorillard is entitled to receive reasonable
Judges: JAMES F. HOLDERMAN, District Judge.                               costs and attorneys’ fees pursuant to 15 U.S.C. § 1117(b)
                                                                          but the parties must comply with the requirements of Lo-
Opinion by: JAMES F. HOLDERMAN                                            cal Rule 54.3 before this court can calculate a figure
                                                                          for reasonable costs and attorneys’ fees. In addition, this
                                                                          court grants Lorillard’s request for a permanent injunc-
    Opinion                                                               tion, but denies Lorillard’s Motion to Amend the Plead-
                                                                          ings to Conform to the Evidence and denies Loril-
MEMORANDUM OPINION AND ORDER                                              lard’s August 16, 2004 Motion to Strike S&M’s Brief
                                                                          on Damages.
JAMES F. HOLDERMAN, District Judge:                                       BACKGROUND

1
    Lorillard arrived at the $ 500,000 figure by requesting damages of one hundred thousand dollars, ($ 100,000), for each of the
five infringed trademarks.

                                                               Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 33 of 78 PageID #:6410
                                                                                                                Page 4 of 9
                                             2004 U.S. Dist. LEXIS 22563, *3

A. Lorillard Tobacco Company                                     S&M counters that the documents provided with its
                                                                 brief were specifically requested by the court at the end
 [*4] Lorillard is the fourth largest tobacco company in         of the trial, that these documents were not disclosed dur-
the United States. (Stipulation and Statement of Uncon-          ing discovery because they were not relevant and the in-
tested Facts P 4, Ex. 1 to the Pre-Trial Order, [hereinaf-       formation contained in the brief is appropriate since
ter Uncontested Facts].) First introduced into the mar-          S&M is making arguments to the court. S&M further ar-
ket in 1956, Newport is a Lorillard cigarette brand. (Id.        gues that Lorillard should be sanctioned for bringing
at P 6.) Newport is the leading brand of menthol ciga-           its motion to strike.
rettes sold in the United States, and it is the second lead-
ing cigarette brand overall with an eight percent market         Lorillard is unable to bring a motion to strike under
share. (Id. at P 6-7.)                                           Rule 12(f). Rule 12(f) provides thatHN1 ″the court may
                                                                 strike from any pleading any insufficient defense or
Lorillard has protected the value of the Newport brand           any redundant, immaterial, impertinent, or scandalous
by registering the five following trademarks with the            matter.″ Fed. R. Civ. P. 12(f). The plain language of Rule
United States Patent and Trademark Office: Reg. No.              12(f) states that the Rule applies to ″pleadings.″
1,108,876; Reg. No. 1,178,413; Reg. No. 1,191,816; Reg.          HN2 A memorandum submitted in support of a court’s de-
No. 1,920,066; and Reg. No. 2,600,870. (Id. at P 10.)            termination of damages is not a pleading under the
Four of the marks, Nos. 1,108,876; 1,178,417; 1,191,816;         Rules. See Fed. R. Civ. P. 7(a) (Defining pleadings as ei-
and 1,920,666, have attained incontestable status under          ther a complaint, answer, reply to a counterclaim, an an-
15 U.S.C. § 1115(b). (Id.)                                       swer to a cross-claim, [*7] a third-party complaint,
                                                                 or third-party answer); see, e.g., E.E.O.C. v. Admiral
B. S&M Central Service Corporation and its interaction           Maint. Serv., L.P., 174 F.R.D. 643, 645-47 (N.D. Ill. 1997).
with Lorillard                                                   Consequently, by the plain language of Rules, Rule
                                                                 12(f) is not applicable. The court notes, however, that
S&M operates a gas station in Chicago, Illinois. (Trial          any evaluation of the facts must be based on the record
Tr. pg. 59.) The station sells gasoline, operates mainte-        presented to the court and the court will provide proper ci-
nance bays, and sells consumer products including food,          tations to the record were appropriate.
magazines and cigarettes. (Uncontested [*5] Facts at P
3.) Lorillard became aware of counterfeit Newport ciga-          Furthermore, this court concludes that it will consider
rettes at S&M when one of Lorillard’s sales representa-          the tax returns provided by S&M in its brief on dam-
tives made a sales call to S&M. (Id. at 16.) The sales rep-      ages. HN3 The language of Rule 37(c) allows a court to
resentative purchased two cartons of the counterfeit             consider evidence that otherwise would be excluded
cigarettes. (Trial Tr. at 42.) On July 18, 2003, Lorillard ob-   when the result is harmless. Fed. R. Civ. P. 37(c). In this
tained an Ex Parte Seizure Order from this court autho-          case, the court concludes that S&M’s decision to pro-
rizing a seizure of counterfeit cigarettes at S&M. The           vide its 2001, 2003 and 2003 tax returns was harmless to
executed search of S&M resulted in a seizure of 83 car-          Lorillard and actually undercuts certain of S&M’s argu-
tons and 9 packages of counterfeit Newport cigarettes            ments due to the way that S&M uses the tax returns
and associated business records.                                 in its brief on damages.

ANALYSIS                                                         S&M provides its tax returns as support for its statement
                                                                 that ″S&M has not been a profitable enterprise. The at-
A. Lorillard’s Motion to Strike S&M’s Brief on Dam-              tached tax returns of 2001, 2002, and 2003 show that there
ages                                                             was no taxable income to the company. As a result,
                                                                 any award of damages would cause a hardship to the
On August 16, 2004, Lorillard filed a motion to strike            [*8] Defendant.″ (Def. Br. Regarding Damages of Au-
S&M’s August 6, 2004 brief on damages under Rules 12,            gust 6, 2004 at 3.) However, the information con-
26, and 37. Lorillard’s motion asserts two separate con-         tained in the tax returns contradict the statement that
cerns. First, Lorillard argues that S&M’s brief con-             any award of damages would be a hardship. It is true that
tains misstatement of facts unsupported by citation to           S&M reported zero taxable income on its 2001, 2002
the record. Second, Lorillard argues that S&M improp-            and 2003 federal tax returns. However, the zero taxable
erly included its 2001, 2002, and 2003 tax returns as an ex-     figure was the result of a Net Operating Loss deduction,
hibit to S&M’s brief on damages. Lorillard argues that           (″NOL″), that S&M was able to take during those
it had requested financial information included tax re-          three years.HN4 A NOL is a non cash deduction that al-
turns from S&M during discovery, that S&M had                    lows a company to ″carry-forward″ and/or ″carry-back″
failed to disclose these items, and therefore [*6] S&M           prior year losses and recognize them as current year de-
should be prohibited from using these documents under            ductions. See 26 U.S.C. § 172. Consequently, S&M’s
Rule 37. Lorillard requests the court to strike S&M’s            statement that it ″has not been a profitable enterprise″ may
brief in whole, or in the alternative strike specific offend-    be technically correct for tax purposes since S&M re-
ing portions of the brief, and the impose sanctions              ported no taxable income. However, the tax returns actu-
against S&M.                                                     ally undermine S&M’s statement that ″any award of

                                                     Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 34 of 78 PageID #:6411
                                                                                                               Page 5 of 9
                                             2004 U.S. Dist. LEXIS 22563, *8

damages would cause a hardship for the Defendant″ be-           Tex. 2000).
cause S&M recognized a profit before the NOL deduc-
tion. S&M’s creditability as to its statement of financial      The Seventh Circuit’s standard for awarding copyright
condition is further undermined by the millions of dol-         statutory damages under 17 U.S.C § 504(c), and thus the
lars of wire transfers uncovered by Lorillard. (Pls. Brief on   standard this court will use for awarding trademark statu-
Damages and Att’ys Fees of August 6, 2004 at Ex.                tory damages under 15 U.S.C. § 1117(c), is enumerated in
 [*9] I.) Since the tax returns submitted by S&M are ac-        Chi-Boy Music v. Charlie Club. 930 F.2d 1224, 1229
tually harmful to S&M and helpful to Lorillard, the             (7th Cir. 1991). Under the Chi-Boy standard, HN8 a court
court concludes there is no harm as to Lorillard and will       awarding statutory damages is ″not required to follow
deny Lorillard’s motion to strike. In light of this deci-       any rigid formula but instead enjoys wide discretion.″ Id.
sion, S&M’s motion to sanction Lorillard for bringing its       In computing the award amount, a court may consider
motion to strike is denied.                                     factors such as ″the difficulty or impossibility of proving
                                                                actual damages, the circumstances of the infringement,
B. Lorillard’s Motion for Statutory Damages under 15            and the efficacy of the damages as a deterrent.″ Id. Addi-
U.S.C. § 1117(c)                                                tionally, statutory damages are appropriate to ″penal-
                                                                ize [*12] the infringer and deter future violations″ when
HN5 Title 15, Section 1117 allows a plaintiff to elect, at      the infringement was willful. Id. at 1230.
any time before final judgment is rendered, one of two
alternative recovery options for trademark infringement:        Lorillard argues for a damages award of at least $
(1) the actual damages caused by the infringement, 15           100,000 per each of the five infringed marks for a mini-
U.S.C. § 1117(a); or (2) statutory damages. 15 U.S.C. §         mum damage award of $ 500,000. Lorillard argues
1117(c). Congress provided the statutory damages option         that the $ 500,000 is appropriate in light of (1) S&M’s an-
of 15 U.S.C. § 1117(c) through the Anticounterfeiting           nual total gross sales of approximately $ 1.35 million,
Consumer Protection Act of 1996, Pub. L. No. 104-153,           (2) S&M’s annual total gross sales of cigarettes of $
§ 7, 110 Stat. 1386. This option was added due to the           300,000, (3) the ″immeasurable value″ of Lorillard’s
concern that a counterfeiter might hide, alter or destroy re-   trademarks and the risk that customers using inferior
cords, thus making it impossible for a plaintiff to deter-      counterfeit cigarettes will stop buying Newport products,
mine the scope of, or be able to prove, actual damages.         and, (4) will serve to deter both S&M and other poten-
Louis Vuitton v. Veit, 211 F. Supp. 2d 567, 583 (E.D.           tial infringers. (Pls. Brief on Damages and Att’ys Fees of
Pa. 2002) [*10] (citing S. Rep. No. 177, 104 Cong.              August 6, 2004 at pg 12-13, 18.) In addition, Lorillard ar-
(1995)).                                                        gues that the court should reject any of the S&M’s ar-
                                                                guments about inability to pay a damages award. Accord-
Section 1117(c)(1) allows HN6 statutory damages of              ing to Lorillard, S&M’s financial information should
″not less than $ 500 and no more than $ 100,000 per coun-       be ″viewed with a healthy degree of skepticism,″ since
terfeit mark per type of goods or services sold, offered        they have failed to provide supporting documentation and
for sale, or distributed, as the court considers just.″ 15      Lorillard uncovered ″millions of dollars worth of for-
U.S.C. § 1117(c)(1). In addition, HN7 Section 1117(c)(2)        eign wire transfers″ made by S&M. (Id. at 13.)
allows a statutory award of up to $ 1,000,000 per coun-
terfeit mark ″if the court finds that the use of the coun-      Lorillard also argues for the court to find that S&M was
terfeit mark was willful.″ 15 U.S.C. § 1117(c)(2).               [*13] willful in its infringement. A finding of willful in-
                                                                fringement would allow for a damages award of up to $
Although section 1117(c) contains the dollar ranges for         1,000,000 per counterfeit mark, 15 U.S.C. § 1117(c)(2),
possible statutory damage awards, the statute does not pro-     for a total potential award of $ 5,000,000. According to
vides guidance on how to select a damage figure                 Lorillard, evidence of S&M’s willfulness include (1)
within statutory dollar range. Courts interpreting section      the purchase of larger than usual quantities of purported
1117(c) have looked by analogy to case law applying             Newport cigarettes from Cam-Kat at a price well be-
the statutory damage provision of the Copyright Act con-        low market value and in unusual packaging that differed
tained in 17 U.S.C. § 504(c). Sara Lee v. Bags of New           significantly from the genuine Newport packaging,
York, Inc., 36 F. Supp. 2d 161, 166 (S.D.N.Y. 1999)             and, (2) the jury’s verdict finding willful infringement.
(″Cases decided under the Copyright Act, which deals            (Id. at 15.) Additionally, Lorillard argues that S&M’s at-
with a similar problem and a similar legislative grant          tempts to rebut the question of willfulness merely high-
to discretion, afford guidance here.″). Accord, Tommy Hil-      light their own guilt,″ (Id.), and they have exacerbated
figer Licensing, Inc. v. Goody’s [*11] Family Cloth-            their willful purchases of counterfeit Newports by ″ly-
ing, Inc., 2003 U.S. Dist. LEXIS 8788, No. 1:00-CV-1934         ing throughout this case - from the day of the ex parte sei-
-BBM, 2003 WL 22331254, at *28(N.D. Ga. May 9,                  zure to the last day of trial.″ (Id. at 16.)
2003); Louis Vuitton, 211 F. Supp. 2d at 583; Microsoft
Corp. v. Logical Choice Computers, Inc., 2001 U.S. Dist.        S&M argues the court should impose no damages or at
LEXIS 479, No. 99 C 1300, 2001 WL 58950 at * 11                 the most the minimum statutory penalty of $ 500 per in-
(N.D. Ill. Jan. 22, 2001); , Microsoft Corp. v. Software        fringed mark for a total award of $ 2,500. S&M argues
Wholesale Club, Inc., 129 F. Supp. 2d 995, 1008 (S.D.           that (1) the conduct of defendants in other reported in-

                                                    Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 35 of 78 PageID #:6412
                                                                                                                   Page 6 of 9
                                             2004 U.S. Dist. LEXIS 22563, *13

fringement cases is more willful and done with more dis-         of Lorillard’s brand and the efforts taken to protect, pro-
dain than in this [*14] case, and therefore warranted            mote and enhance that brand should be considered by
higher damages, (Defs. Brief Regarding Damages of Au-            the court in the determination of the appropriate dollar fig-
gust 6, 2004 at pg 2); (2) S&M has not been a profit-            ure for the award. Furthermore, the actual damages in-
able enterprise and therefore any damage award would             curred by Lorillard are of [*17] lesser concern in deter-
cause a hardship, (Id.); (3) the actual damage to Loril-         mining a proper damage award because Congress’
lard was very small due to the small number of car-              decision to allow statutory damages under 15 U.S.C. §
tons of counterfeit product purchased, (Id. at 4.); (4) de-      1117(c) was in direct recognition of the fact that the cal-
spite the jury’s finding of willfulness, the evidence for        culation of the actual damages may be difficult, if not
willfulness was not overwhelming, (Id.); (5) Lorillard           impossible, to determine. Louis Vuitton v. Veit, 211 F.
shares some level of responsibility since it possessed           Supp. 2d 567, 583 (E.D. Pa. 2002) (citing S. Rep. No. 177,
specialized and sophisticated knowledge about how to             104 Cong. (1995)).
identify counterfeit packages and never shared this infor-
mation with S&M, (Id. at 5); and, (6) the court should           The actual damages figure is also less relevant since
not be bound by the jury’s findings. (Id. at 6)                  part of the purpose of statutory damages is to deter the cur-
                                                                 rent violator and other potential future violators. Thus,
This court concludes that the appropriate damage award           the court believes that a damage award limited to Loril-
in this case is $ 50,000 per infringed mark for a total          lard’s lost profits would have little to no deterrent ef-
statutory damages award of $ 250,000. This amount is ap-         fect on future violations. HN9 A counterfeiter must fear
propriate due to the value of the trademarks, the con-           more than just having to turn over his ill gotten gains
duct by S&M, and the need to deter future conduct by             to the rightful owners. Instead, the counterfeit must un-
S&M and other potential counterfeiters. Furthermore, this        derstand that he risks his financial future by engaging in
court notes that an award of $ 250,000 is reasonable             his illegal practice. As the Seventh Circuit has held,
and fair in light of the range of awards provided by other       ″one who undertakes a course of infringing conduct may
courts [*15] awarding damages under 15 U.S.C. §                  neither sneer in the face of the [trademark] owner nor
1117(c) 2, and that the total potential award could have         hide its head in the sand like an ostrich.″ Wildlife Ex-
been as high as $ 5,000,000 due to the maximum statu-            press Corp. v. Carol Wright Sales, Inc., 18 F.3d 502, 514
tory award of $ 1,000,000 for each willfully infringed           (7th Cir. 1994) [*18] (citations omitted).
trademark.
                                                                 Furthermore, deterring S&M along with potential future
 [*16] The five trademarks infringed by S&M are of con-          trademark infringers is an important consideration in
siderable worth and value. Lorillard has taken consider-         light of the fact that counterfeiters often times produces
able action to cultivate, maintain and strengthen these          lower quality products than the original. Lorillard prop-
trademarks including: (1) registering the trademarks             erly notes that infringement deprives the rightful owner
with the United States Patent and Trademark Office, (Un-         of profits and reduces the value of its brands. But an ad-
contested Facts at P 8); (2) manufacturing the Newport           ditional concern, above and beyond the financial harm,
product through strict quality control standards, (Id. at P      is that counterfeit consumer products can also poten-
5); (3) investing substantial time, energy and money in          tially pose the risk of being more harmful or danger-
advertising and promoting the Newport product (Id. at P          ous then the real product. The House of Representatives
6); (4) training its sales personnel to be aware of coun-        in its report on the Anticounterfeiting Consumer Protec-
terfeit products so, like in this case, they can identify and    tion Act of 1996, Pub. L. No. 104-153, § 7, 110 Stat. 1386,
report suspicious items, (Trial Tr. at pg 33.); and, (5) pro-    noted, ″even more grievous than the enormous eco-
tecting the value of its trademarks by litigating against        nomic losses suffered by American companies are the se-
trademark infringers.                                            rious health and safety hazards caused by criminal coun-
                                                                 terfeiting.″ H. Rep. No. 556, 104 Cong. (1996).
Congress has provided the option of statutory damages un-
der 15 U.S.C. § 1117(c) and Lorillard has elected to pur-        The court is not entering into a discussion of the general
sue that remedy. Consequently, the significant value             health effects of cigarettes or whether the counterfeit

2
    A figure of $ 50,000 per infringed mark for a total award of $ 250,000 is within the range of statutory awards made by other
courts under 15 U.S.C. § 1117(c). See Philip Morris USA, Inc. v. Felizardo, 2004 U.S. Dist. LEXIS 11154, No. 03 Civ. 5891,
2004 WL 1375277, at *7 n.16 (S.D.N.Y. June 18, 2004) ($ 62,500 statutory damage award for two infringed trademarks when de-
fendant attempted to sell 7500 counterfeit cartons of cigarettes); Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D.
494, 501 (C.D. Cal. 2003) ($ 2,000,000 statutory damage award for two infringed trademarks when defendant imported 8,000,000
counterfeit cigarettes); see e.g., Silhouette Int’l Schmied v. Chakhbazian, No. 04 Civ. 3613, at *2 (S.D.N.Y Oct. 4, 2004) ($
250,000 statutory damage award for infringement of multiple eyewear trademarks); Microsoft Corp v. V3 Solutions, Inc., 2003
U.S. Dist. LEXIS 15008, No. 01 C 4693, 2003 WL 22038593, at *16 (N.D. Ill. Aug. 28, 2003) ($ 35,000 statutory damage award
for seven infringed Microsoft software trademarks); Microsoft Corp. v. Logical Choice Computers, Inc., 2001 U.S. Dist. LEXIS
479, No. 99 C 1300, 2001 WL 58950, at *11 (N.D. Ill. Jan. 22, 2001) ($ 1,400,000 statutory damage for the infringement of seven
Microsoft software trademarks).

                                                     Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 36 of 78 PageID #:6413
                                                                                                                 Page 7 of 9
                                             2004 U.S. Dist. LEXIS 22563, *18

cigarettes sold by S&M were more harmful than the au-            fringed mark for a total statutory damage award of Two
thentic Newport product. Instead, the court is noting            Hundred Fifty Thousand Dollars ($ 250,000). This
that there was no proof presented by the parties that the        amount is within the range authorized by Congress un-
counterfeit Newport products [*19] are subject to any            der the statute and is appropriate in light of the evidence
type of safety review or quality control process when            presented at trial.
manufactured by someone other than Lorillard. Ciga-
rettes are consumer products and the retail establish-           C. Award of costs and reasonable attorneys’ fees pursu-
ments that sell cigarettes often sell other consumer prod-       ant to 15 U.S.C. § 1117(b) and Rule 54(d)(1)
ucts such as food, beverages, over-the-counter medicines
and cosmetics. S&M sells food and beverages as well as           Lorillard seeks an award of $ 140,000 for costs and rea-
cigarettes. (Uncontested Facts at P 3.) The statutory dam-       sonable attorneys’ fees. HN11 As the prevailing party,
age award will deter S&M and other retail establish-             Lorillard is entitled to its costs other than attorneys’ fees
ments from purchasing counterfeit consumer products,             as a matter of course pursuant to Rule 54(d)(1). Fed.
and this in turn will help to reduce the probability that con-   R. Civ. P. 54(d)(1). HN12 ″The court in exceptional cases
sumers will purchase counterfeit products that may be            may award reasonable attorney fees to the prevailing
more dangerous than the authentic items.                         party.″ 15 U.S.C. § 1117(a). Exceptional cases allowing
                                                                 for an award of [*22] attorneys’ fees include ″acts of in-
The court’s belief that a $ 250,000 award is fully sup-          fringement [that] are ’malicious, fraudulent, deliberate
ported by its concurrence with the jury’s determination of       or willful.’″ BASF Corp. v. Old World Trading Co., Inc.,
S&M’s willful infringement. A finding of willful in-             41 F.3d 1081, 1099 (7th Cir. 1994) (quoting Roulo v.
fringement allows the court to award the maximum statu-          Russ Berrie & Co., Inc., 886 F.2d 931, 942 (7th Cir.
tory damage amount, if appropriate under the circum-             1989)).
stances of the case, of $ 1,000,000 per infringed mark, 15
U.S.C. § 1117(c), for a total potential award in this            An award of reasonable attorneys’s fees under 15 U.S.C.
case of $ 5,000,000.                                             § 1117(a) is appropriate in light of the jury’s determina-
                                                                 tion, and the court’s concurrence in that determination, of
HN10 ″Willful infringement may be attributed to the de-          willful infringement by S&M. The parties must comply
fendant’s actions where he had knowledge that his con-           with the Local Rule 54.3, before the court can determine
duct constituted [*20] infringement or where he showed           the amount of fees and costs which reasonably should
a reckless disregard for the owner’s rights. Thus, knowl-        be awarded.
edge need not be proved directly, but can be inferred from
a defendant’s conduct.″ Logical Choice Computers,                D. Permanent Injunction Barring S&M from Selling, Of-
Inc., 2001 U.S. Dist. LEXIS 479, No. 99 C 1300, 2001             fering for Sale or Distributing Counterfeit Cigarettes
WL 58950, at *11 (citing Wildlife Express Corp., 18 F.3d
at 511). Willful infringement may be shown by the fact           Lorillard seeks a permanent injunction to bar S&M from
that the ″defendant ignored the plaintiff’s notices …, did       selling, offering for sale or distributing counterfeit ciga-
not seek advice of an attorney, and passed the matter            rettes. HN13 This court has power to enter such an in-
off as a nuisance.″ Wildlife Express Corp., 18 F.3d at 511.      junction, ″according to the principles of equity and
                                                                 upon such terms as the court may deem reasonable, to pre-
Several facts support the jury’s determination of willful-       vent the violation of any right of the registrant of a
ness. S&M purchased the counterfeit cigarettes at a              mark registered in the Patent and Trademark Office.″ 15
price below the market price. Khawam testified that S&M          U.S.C. § 1116 [*23] (a). This court grants the injunc-
obtained the counterfeit cigarettes at a price of $ 34           tion, as detailed below, in the ″Conclusion″ section of this
per carton instead of the normal rate of $ 40 per carton.        opinion.
(Trial Tr. 155, 161.) Khawam admitted during his testi-
mony that price was low enough to make him inspect the           E. Lorillard’s Motion to Amend the Pleadings to Con-
tax stamps and the name brands on a sample of the car-           form to the Evidence Presented at Trial
tons he purchased for Cam-Kat. (Trial Tr. 160.)
                                                                 Lorillard moves to amend the pleadings to add Safwan
Additionally evidence is that packaging for the counter-         Alkhawan, (″Alkhawam″), and Marwan Khawam (″Kha-
feit cigarettes, including the outer boxes, was different        wam″) as individually liable defendants in order to con-
from the packaging used for authentic [*21] Newport              form the pleadings to the evidence presented at trial pur-
cigarettes. (Trial Ex. 30 - 32c.) Alkawham, when ques-           suant to Rule 15(b). Alkhawan is the owner of S&M.
tioned about the differences in the packaging during             (Trial at pg. 58.) Alkhawan handles S&M’s financial ac-
his testimony, responded, ″it’s not my business to find          tivities including its bank accounts, the paying of bills
out if they’re counterfeit or not.″ (Trial Tr. 91.)              and the writing of checks. (Trial Tr.pg 60.) Alkhawan has
                                                                 employed his brother Khawam to run the gas station
In light of the reasons set forth above, this court awards       on a daily basis for the past ten years. (Id.)
to Lorillard, pursuant to 15 U.S.C. § 1117(c), statutory
damages of Fifty Thousand Dollars ($ 50,000) per in-             HN14 As a general rule, corporate officers cannot be

                                                     Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 37 of 78 PageID #:6414
                                                                                                               Page 8 of 9
                                           2004 U.S. Dist. LEXIS 22563, *23

held personally liable for infringing actions taken by the     this case in the same way as S&M, if they were facing per-
corporation. Drink Group, Inc. v. Gulfstream Communi-          sonal liability and a possible judgment against them as
cations, 7 F. Supp. 2d 1009, 1010 (N.D. Ill. 1998) (cit-       individuals, is a matter of speculation. The only way to
ing Dangler v. Imperial Mach. Co., 11 F.2d 945, 947            know would be to retry the case and the court is unwill-
(7th Cir. 1926)). However, this court has recognized that      ing at this point to impose to undertake that burden espe-
an individual may be held liable for a corporation’s in-       cially when Lorillard could have named Alkhawan and
fringement under the theory of vicarious liability or [*24]    Khawam as defendants much earlier in the litigation. Con-
contributory liability. Microsoft Corp. v. V3 Solutions,       sequently, the court denies Lorillard’s motion to amend
Inc., 2003 U.S. Dist. LEXIS 15008, No. 01 C 4693, 2003         the pleadings to conform to the evidence presented at
WL 22038593, at *13 (N.D. Ill. Aug. 28, 2003) (citing          trial.
Gershwin Publ’g Corp. v. Columbia Artists Mgmt., 443
F.2d 1159 (2d Cir. 1971)). ″Personal liability for trade-      CONCLUSION
mark infringement … is established if a corporate offi-
cer is a moving, active, conscious force behind the de-        For the reasons set forth above, this court order judg-
fendant corporation’s infringement.″ Dynamic Force v.          ment to Plaintiff Lorillard Tobacco Company of statu-
Dynamic Force, Ltd., 1999 U.S. Dist. LEXIS 7892,               tory damages of Fifty Thousand Dollars ($ 50,000) per in-
No. 98 C 5922, 1999 WL 342407, at *4 (N.D. Ill. May            fringed mark for a total statutory damage award,
14, 1999).                                                     pursuant to 15 U.S.C. § 1117(c), of Two Hundred and
                                                               Fifty Thousand Dollars ($ 250,000) from Defendant S&M
The factual situation in the present case is different from    Central Service Corporation. This court also finds that
the situation in the V3 Solutions and Dynamic Force            Lorillard [*27] Tobacco Company is entitled to receive
cases. In those cases, the individual corporate officer had    reasonable costs and attorneys’ fees from S&M Cen-
been named as a defendant in the original complaint            tral Service Corporation, pursuant to 15 U.S.C. § 1117(b),
filed with the court. Thus, the question was whether it        but the parties must comply with the requirements of Lo-
was appropriate to find personal liability or only limit li-   cal Rule 54.3 as follows: Lorillard must provide S&M
ability to the named corporation. However, in the pres-        with its 54.3 material by November 12, 2004 and S&M
ent case, Alkhawan and Khawam have never been named            must provide Lorillard with its 54.3 material by Novem-
as defendants in the case. Service of process was only ef-     ber 23, 2004. The parties should then attempt to re-
fectuated on S&M, not on Alkhawan or Khawam.                   solve any remaining disputes over attorneys’ fees and
(Dkt. No. 14.) The U.S. Marshal’s served Khawam in per-        costs. If an agreement cannot be reached, Lorillard’s fur-
son on July 18, 2003, however, Khawam was served               ther petition for fees and costs, including the joint state-
 [*25] in his role as an employee of S&M and not in            ment under 54.3(e), is due no later than December 6,
his capacity as an individual. (Dkt. No. 13.)                  2004. Response is due December 17, 2004 and the reply
                                                               is December 28, 2004.
HN15 This court does have the ability under Rule 15 to
add new defendants after trial and judgment has been           This court denies Lorillard’s Motion to Amend the Plead-
entered. However, as the Supreme Court held in Nelson          ings to Conform to the Evidence and denies Lorillard’s
v. Adams, that if the court adds a new party to the litiga-    August 16, 2004 Motion to Strike S&M’s Brief on Dam-
tion, due process requires that the new party is given         ages.
an opportunity to respond and contest his personal liabil-
ity. 529 U.S. 460, 463, 146 L. Ed. 2d 530, 120 S. Ct.          The court orders the clerk of this court to release the
1579 (2000). Thus, this court, although it has the power       five hundred dollar ($ 500) bond posted by Lorillard To-
to add Alkhawan and Khawam, cannot immediately                 bacco Company at the commencement of this action
award judgment against them in favor of Lorillard. In-         on July 18, 2003, plus interest, be immediately released
stead, if this court decides to add Alkhawan and Kha-          to Martin Kedziora or Thomas Kost in a check pay-
wam, it must give them the opportunity to respond.             able to Greenberg Traurig, LLP.

Furthermore, HN16 although Rule 15 provides a liberal           [*28] Furthermore, it is therefore ordered that defen-
policy for amending pleadings, the right to amend is not       dant S&M Central Service Corporation, and their agents,
absolute. See Crestview Vill. Apartments v. United             servants, employees, attorneys, and those personal or en-
States Dep’t of Hous. and Urban Dev., 383 F.3d 552,            tities in active concert or participating with them who re-
2004 WL 1965663, at *5 (7th Cir. 2004) (citing Perkins         ceive actual notice of this order by personal service or
v. Silverstein, 939 F.2d 463, 471-72 (7th Cir. 1991)).         otherwise, are permanently enjoined from doing, or assist-
Lorillard provides no reason for its failure to name Alkha-    ing others in doing, the following acts:
wan and Khawam as individual defendants [*26] be-
fore the trial. Lorillard was aware of Alkhawan and Kha-             (i) using any reproduction, counterfeit, copy,
wam existence and their roles in the counterfeiting                  or colorable imitation of the Lorillard
before the trial. Alkhawan was present for this trial, how-          Marks in connection with the importation,
ever, his presence was in his capacity as the owner of               sale, offering for sale, or distribution of ciga-
S&M. Whether he and Khawam would have dealt with                     rettes in the United States, which cigarettes

                                                   Jessica Bloodgood
Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 38 of 78 PageID #:6415
                                                                                                          Page 9 of 9
                                       2004 U.S. Dist. LEXIS 22563, *28

  in fact are not connected with Lorillard or                      (2) moving, destroying, or other-
  are not genuine Lorillard products, which such                   wise disposing of any business
  use is likely to cause confusion, or to cause                    records or documents relating in
  mistake, or to deceive;                                          any way to the manufacture, im-
                                                                   portation, acquisition, purchase,
  (ii) using the Lorillard Marks or any reproduc-                  distribution, or sale of goods or
  tion, counterfeit, copy, or colorable imita-                     merchandise bearing any of the
  tion of the same in any manner likely to cause                   Lorillard Marks or any reproduc-
  others to believe that Defendants’ products                      tion, counterfeit, or imitation of
  are connected with Lorillard or are genuine                      the Lorillard Marks, which such
  Lorillard products if they are not, which such                   use is likely to cause confu-
  use is likely to cause confusion, or to cause                    sion, or to cause mistake, or to de-
  mistake, or to deceive;                                          ceive; or
  (iii) passing off, inducing, or enabling others                  (3) assisting any third party in
  to sell or pass off any merchandise which                        identifying, moving, destroying,
  is [*29] not genuine Lorillard merchandise                       or otherwise disposing of any re-
  as and for genuine Lorillard merchandise;                        production, counterfeit or imita-
  (iv) committing any other acts reasonably cal-                   tion goods, as well as any re-
  culated to cause purchasers to believe that                      cords pertaining to reproduction,
  Defendant’s products are Lorillard’s prod-                       counterfeit or imitation goods,
  ucts, when in fact such products are not Loril-                  which such use is likely to cause
  lard products;                                                   confusion, or to cause mistake,
                                                                   or to deceive.
  (v) importing, shipping, delivering, distribut-
  ing, holding for sale, returning, transfer-           S&M Central Service Corporation and their agents, ser-
  ring, or otherwise moving or disposing of in          vants, employees, attorneys, and those personal or enti-
  any manner such cigarettes falsely bearing            ties in active concert or participating with them who re-
  one or more of the Lorillard Marks or any re-         ceive actual notice of this order by personal service or
  production, counterfeit, copy, or colorable           otherwise is warned that any act by them in violation
  imitation of the same;                                of any of the terms of this Order may be considered and
                                                        prosecuted as contempt of this Court.
  (vi) discussing or communicating any aspect
  of the seizure of counterfeit cigarettes or           ENTER:
  the identifying markers of counterfeit ciga-
  rettes with any person or entity selling or at-       JAMES F. HOLDERMAN
  tempting to sell cigarettes to Defendants;
                                                        United [*31] States District Judge
  (vii) assisting, aiding, or abetting any other
  person or business entity in engaging in or per-      DATE: November 5, 2004
  forming any of the activities referred to in
  the above paragraphs (i) through (vi); and            JUDGMENT IN A CIVIL CASE
  (viii) other than by an order of this Court,
                                                        Decision by Court. This action came to trial before the
        (1) selling, moving, destroying,                Court. The issues have been tried and a decision has been
        or otherwise disposing of any                   rendered.
        goods, boxes, labels, packag-
        ing or other items or documents                 IT IS HEREBY ORDERED AND ADJUDGED that judg-
        bearing any reproduction, counter-              ment is entered in favor of plaintiff and against defen-
        feit, or imitation of the Loril-                dant in the amount of $ 250,000.00 plus costs and attor-
        lard [*30] Marks, which such use                neys’ fees.
        is likely to cause confusion, or
        to cause mistake, or to deceive;                Date: 11/5/2004




                                               Jessica Bloodgood
 Case:
  Case:1:20-cv-02640
         1:14-cv-08220Document
                       Document#:#:46-2 Filed: 12/11/14
                                    45 Filed:  07/10/20 Page
                                                        Page 139ofof3378PageID
                                                                         PageID#:5358
                                                                                 #:6416




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BURBERRY LIMITED, a United Kingdom              )
corporation, and BURBERRY LIMITED, a New        )
York corporation,
                                                     Case   No. l4-cv-8220
                           Plaintiffs,
                                                     Judge John W. Darrah
        v.
                                                     Magistrate Judge Geraldine Soat Brown
THE PARTNERSHIPS aNd
UNINCORPORATED AS SOCIATIONS
IDENTIFIED ON SCHEDULE "A,"

                           Defendants.

                                     FINAL JUDGMENT ORDER

        This action having been commenced by Plaintiffs Burberry Limited, a United Kingdom

corporation ("Burberry UK"), and Burberry Limited, a New York corporation ("Burberry US"),

together, 'oBurberry" or "Plaintiffs," against the Partnerships and Unincorporated Associations

identified on Amended Schedule A attached hereto (collectively, the "Defendants"), and using

the Defendant Domain Names and Online Marketplace Accounts (collectively, the "Defendant

Intemet Stores");

        This Court having entered upon a showing by Burberry, a temporary restraining order

and preliminary injunction against Defendants which included a domain name transfer order and

asset restraining order;

        Burberry having properly completed service of process on Defendants, the combination

of providing notice via electronic publication or email, along with any notice that Defendants

received from domain name registrars and payment processors, being notice reasonably
 Case:
  Case:1:20-cv-02640
         1:14-cv-08220Document
                       Document#:#:46-2 Filed: 12/11/14
                                    45 Filed:  07/10/20 Page
                                                        Page 240ofof3378PageID
                                                                         PageID#:5359
                                                                                 #:6417




calculated under all circumstances to apprise Defendants      of the pendency of the action    and

affording them the opportunity to answer and present their objections; and

       None of the Defendants identified in Amended Schedule A attached hereto (collectively,

the "Defaulting Defendants") having answered the Complaint or appeared in any way, and the

time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. $ 1114), false designation of origin (15

U.S.C. g ll25(a)), cybersquatting (15 U.S.C. $ 1125(d)) and violation of the Illinois Uniform

Deceptive Trade Practices Act (815 ILCS $ 510, et seq.).

       IT IS HEREBY ORDERED that Plaintiffs' Motion for Entry of Default and Default
Judgment is GRANTED        in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

       IT IS FURTHER ORDERED that:

1.     Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under, or     in active concert

       with them be permanently enjoined and restrained from:

       a.   using Burberry's BURBERRY Trademarks or any reproductions, counterfeit copies

            or colorable imitations thereof in any manner in connection with the distribution,

            marketing, advertising, offering for sale, or sale of any product that is not a genuine

            Burberry Product or not authorized by Burberry        to be sold in   connection with

            Burberry's BURBERRY Trademarks;

       b.   passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Burberry Product or any other product produced by Burberry, that is not Burberry's
Case:
 Case:1:20-cv-02640
        1:14-cv-08220Document
                      Document#:#:46-2 Filed: 12/11/14
                                   45 Filed:  07/10/20 Page
                                                       Page 341ofof3378PageID
                                                                        PageID#:5360
                                                                                #:6418




          or not produced under the authorization, control or supervision of Burberry         and

          approved by Burberry for sale under Burberry's BURBERRY Trademarks;

          committing any acts calculated       to   cause consumers   to believe that   Defaulting

          Defendants' products are those sold under the authorization, control or supervision of

          Burberry, or are sponsored by, approved by, or otherwise connected with Burberry;

     d.   further infringing Burberry's BURBERRY Trademarks and damaging Burberry's

          goodwill;

     e.   otherwise competing unfairly with Burberry in any manner;

     f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

          distributing, returning,   or   otherwise disposing   of, in any manner,   products or

          inventory not manufactured by or for Burberry, nor authorized by Burberry to be sold

          or offered for sale, and which bear any of Burberry's BURBERRY Trademarks or

          any reproductions, counterfeit copies or colorable imitations thereof;

     o
     b'   using, linking to, transferring, selling, exercising control over, or otherwise owning

          the Online Marketplace Accounts, the Defendant Domain Names or any other domain

          name or online marketplace account that is being used to sell or is the means by

          which Defaulting Defendants could continue to sell Counterfeit Burberry Products;

          and

     h.   operating and/or hosting websites at the Defendant Domain Names and any other

          domain names registered or operated by Defaulting Defendants that are involved with

          the distribution, marketing, advertising, offering for sale, or sale of any product

          bearing the BURBERRY Trademarks            or any reproductions, counterfeit copies or
 Case:
  Case:1:20-cv-02640
         1:14-cv-08220Document
                       Document#:#:46-2 Filed: 12/11/14
                                    45 Filed:  07/10/20 Page
                                                        Page 442ofof3378PageID
                                                                         PageID#:5361
                                                                                 #:6419




           colorable imitations thereof that is not a genuine Burberry Product or not authorized

           by Burberry to be sold in connection with Burberry's BURBERRY Trademarks.

2.    The Defendant Domain Names are perrnanently transferred to Burberry's control. The

      domain name registries for the Defendant Domain Names, including, but not limited to,

      VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet and the Public

      Interest Registry, within three (3) business days of receipt of this Order, shall unlock and

      change the registrar   of   record for the Defendant Domain Names        to a registrar of
      Burberry's selection, and the domain name registrars shall take any steps necessary to

      transfer the Defendant Domain Names to Burberry's account at a registrar of Burberry's

      selection.

J.    Those in privity with Defendants and with actual notice of this Order, including any

      online marketplaces such as iOffer, social media platforms, Facebook, YouTube,

      Linkedln, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts

      for the Defendant Domain Names, and domain name registrars, shall within three (3)

      business days of receipt of this Order:

      a.   disable and cease providing services for any accounts through which Defaulting

           Defendants engage      in the sale of   counterfeit and infringing goods using the

           BURBERRY Trademarks, including any accounts associated with the Defaulting

           Defendants listed on Amended Schedule A attached hereto;

      b.   disable and cease displaying any advertisements used          by or   associated with

           Defaulting Defendants in connection with the sale of counterfeit and infringing goods

           using the BURBERRY Trademarks; and
     Case:
      Case:1:20-cv-02640
             1:14-cv-08220Document
                           Document#:#:46-2 Filed: 12/11/14
                                        45 Filed:  07/10/20 Page
                                                            Page 543ofof3378PageID
                                                                             PageID#:5362
                                                                                     #:6420




          c.   take all steps necessary to prevent links to the Defendant Domain Names identified

               on Amended Schedule A from displaying in search results, including, but not limited

               to, removing links to the Defendant Domain Names from any search index.

4.        Pursuant   to 15 U.S.C. $ I I l7(c)(2), Burberry is awarded statutory   damages from each   of

          the Defaulting Defendants in the amount of two million dollars ($2,000,000) for willful

          use   of   counterfeit BURBERRY Trademarks on products sold through at least the

          Defendant Internet Stores.

5.        Western Union shall, within two (2) business days of receipt of this Order, permanently

          block any Western Union money transfers and funds from being received by the

          Defaulting Defendants identified in Amended Schedule A.

6.        PayPal, Inc. ("PayPal") shall, within two (2) business days       of receipt of this Order,

          permanently restrain and enjoin any China or Hong Kong based accounts connected to

          Defaulting Defendants, Defaulting Defendants' Online Marketplace Accounts or

          Defaulting Defendants' websites identified in Amended Schedule A from transferring or

          disposing of any money or other of Defaulting Defendants' assets.

7.        All monies currently   restrained in Defaulting Defendants' financial accounts, including

          monies held by PayPal, are hereby released to Burberry as partial payment of the above-

          identified damages, and PayPal is ordered to release to Burberry the amounts from

          Defaulting Defendants' PayPal accounts within ten (10) business days of receipt of this

          Order.

8.        Until Burberry has recovered full payment of monies owed to it by any Defaulting

          Defendant, Burberry shall have the ongoing authority to serve this Order on PayPal in the
 Case:
  Case:1:20-cv-02640
         1:14-cv-08220Document
                       Document#:#:46-2 Filed: 12/11/14
                                    45 Filed:  07/10/20 Page
                                                        Page 644ofof3378PageID
                                                                         PageID#:5363
                                                                                 #:6421




      event that any new PayPal accounts controlled or operated by Defaulting Defendants are

      identified. Upon receipt of this Order, PayPal shall within two (2) business days:

      a.   Locate    all   accounts and funds connected    to Defaulting Defendants,    Defaulting

           Defendants' Online Marketplace Accounts          or Defaulting    Defendants' websites,

           including, but not limited to, any PayPal accounts;

      b.   Restrain and enjoin such accounts or funds that are China or Hong Kong based from

           transferring or disposing of any money or other of Defaulting Defendants' assets; and

           Release all monies restrained    in Defaulting Defendants' PayPal accounts to Burberry

           as   partial payment of the above-identified damages within ten (10) business days of

           receipt of this Order.

9.    Until Burberry has recovered full payment of monies owed to it by any Defaulting

      Defendant, Burberry shall have the ongoing authority to serve this Order on any banks,

      savings and loan associations, or other financial institutions (collectively, the "Financial

      Service Providers") in the event that any new financial accounts controlled or operated by

      Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

      Providers shall within two (2) business days:

      a.   Locate    all   accounts connected   to Defaulting   Defendants, Defaulting Defendants'

           Online Marketplace Accounts or Defaulting Defendants' websites;

      b.   Restrain and enjoin such accounts from receiving, transferring or disposing of any

           money or other of Defaulting Defendants' assets; and

      c. Release all monies restrained in Defaulting Defendants'             financial accounts to

           Burberry as partial payment of the above-identified damages within ten (10) business

           days of receipt of this Order.
 Case:
  Case:1:20-cv-02640
         1:14-cv-08220Document
                       Document#:#:46-2 Filed: 12/11/14
                                    45 Filed:  07/10/20 Page
                                                        Page 745ofof3378PageID
                                                                         PageID#:5364
                                                                                 #:6422




10.    In the event that Burberry identifies any additional online marketplace accounts, domain

       names or financial accounts owned by Defaulting Defendants, Burbeffy may send notice

       of any supplemental proceeding to Defaulting Defendants by email at the email addresses

       identified in Amended Schedule A attached hereto.

11.    The ten thousand dollar ($10,000) cash bond posted by Burberry, including any interest

       minus the registry fee, is hereby released to Burberry or its counsel, Greer Burns   & Crain,

       Ltd. The Clerk of the Court is directed to return the cash bond previously deposited with

       the Clerk of the Court to Burberry or its counsel by check made out to the Greer Burns     &

       Crain IOLTA account.

This is a Final Judgment.

DATED:December       I/     ,2014



                                                        rict Court Judge John W. Darrah
Case: 1:20-cv-02640
  Case:             Document
        1:13-cv-02958        #: #:
                      Document  46-2
                                   37 Filed:
                                      Filed: 07/10/20
                                             06/17/13 Page
                                                      Page 46
                                                           1 ofof578 PageID
                                                                   PageID   #:6423
                                                                          #:5545
Case: 1:20-cv-02640
  Case:             Document
        1:13-cv-02958        #: #:
                      Document  46-2
                                   37 Filed:
                                      Filed: 07/10/20
                                             06/17/13 Page
                                                      Page 47
                                                           2 ofof578 PageID
                                                                   PageID   #:6424
                                                                          #:5546
Case: 1:20-cv-02640
  Case:             Document
        1:13-cv-02958        #: #:
                      Document  46-2
                                   37 Filed:
                                      Filed: 07/10/20
                                             06/17/13 Page
                                                      Page 48
                                                           3 ofof578 PageID
                                                                   PageID   #:6425
                                                                          #:5547
Case: 1:20-cv-02640
  Case:             Document
        1:13-cv-02958        #: #:
                      Document  46-2
                                   37 Filed:
                                      Filed: 07/10/20
                                             06/17/13 Page
                                                      Page 49
                                                           4 ofof578 PageID
                                                                   PageID   #:6426
                                                                          #:5548
Case: 1:20-cv-02640
  Case:             Document
        1:13-cv-02958        #: #:
                      Document  46-2
                                   37 Filed:
                                      Filed: 07/10/20
                                             06/17/13 Page
                                                      Page 50
                                                           5 ofof578 PageID
                                                                   PageID   #:6427
                                                                          #:5549
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 51 of 78 PageID #:6428


No Shepard’s Signal™
As of: August 7, 2015 11:35 AM EDT


  Luxottica USA LLC v. P’ships & Unincorporated Ass’ns Identified on Schedule
                                     ″A″
                    United States District Court for the Northern District of Illinois, Eastern Division
                                       June 18, 2015, Decided; June 18, 2015, Filed
                                                    Case No. 14 c 9061

Reporter
2015 U.S. Dist. LEXIS 78961

LUXOTTICA USA LLC, Plaintiff, v. THE PARTNERSHIPS                Before the Court is Plaintiff Luxottica USA LLC’s
AND      UNINCORPORATED             ASSOCIATIONS                 (″Luxottica″) Motion for Summary Judgment, Statutory
IDENTIFIED ON SCHEDULE ″A″, Defendants.                          Damages of $450,000, Permanent Injunction, and Attorneys’
                                                                 Fees and Costs [ECF No. 77]. For the reasons stated herein,
Core Terms                                                       Luxottica’s Motion is granted, except that the Court awards
                                                                 statutory damages in the amount of $150,000.

statutory damages, counterfeit, damages, trademarks,             I. BACKGROUND
attorneys’, awards, products, summary judgment,
infringement, seller, eBay, permanent injunction, fees and       Luxottica is the exclusive wholesale distributor [*2] of
costs, Injunction, profits, willful, courts, marks, stipulated   genuine Ray-Ban products in the United States and holds
facts, freeze, online, cases                                     the exclusive right to enforce RAY-BAN trademarks within
                                                                 the United States. (Joint Stmt. of Stipulated Facts, ECF No.
Counsel: [*1] For Luxottica USA LLC, Plaintiff: Kevin W.         75, ¶1.) RAY-BAN marks have been used continuously and
Guynn, LEAD ATTORNEY, Amy Crout Ziegler, Jessica                 exclusively by Luxottica and its predecessors since as early
Lea Bloodgood, Paul G. Juettner, Justin R. Gaudio, Greer         as 1937. (Id. ¶3.) Luxottica has protected the value of the
Burns & Crain, Ltd., Chicago, IL.                                Ray-Band brand by registering the following trademarks
                                                                 with the United States Patent and Trademark Office: Reg.
For The Partnerships and Unincorporated Associations             No. 1,080,886, Reg. No. 1,320,460, Reg. No. 3,522,603.
Identified on Schedule ″A″, Defendant: Lingzhi Zhao,             (Id. ¶1.)
LEAD ATTORNEY, Zhao & Associates, P.C., Chicago, IL;
Michael J. Robins, LEAD ATTORNEY, Robins & Associates            Defendant stipulates that up until November 2014, it sold
LLC, Chicago, IL.                                                and offered for sale knockoff products featuring counterfeit
                                                                 RAY-BAN trademarks via online marketplace accounts
Judges: Harry D. Leinenweber, United States District             associated with the eBay seller IDs ″g7178a″ and
Judge.                                                           ″qhgypchyh2.″ (Id. ¶¶5-8.) (The introductory paragraph of
                                                                 the parties’ joint statement of stipulated facts refers to the
Opinion by: Harry D. Leinenweber                                 seller IDs as ″g7178″ and ″qhgypchyh.″) Defendant has
                                                                 stipulated to owning the online marketplace accounts
Opinion                                                          associated with these seller IDs, as well as seven PayPal
                                                                 accounts associated with various email addresses. (Id. ¶4.)
                                                                 Defendant sold at least 106 counterfeit Ray-Ban products at
MEMORANDUM OPINION AND ORDER                                     prices ranging from $6.29 to $6.99 each. (Id. [*3] ¶5.)

This case arises from the unauthorized sale of counterfeit       II. ANALYSIS
Ray-Ban eyewear through various online seller accounts.
Default judgment has been entered against most Defendants,       Luxottica requests that this Court (1) enter summary
while others have been voluntarily dismissed. A single           judgment in its favor on the two claims asserted against
Defendant (″Defendant″), who has been identified by two          Defendant, (2) award statutory damages of $450,000
eBay seller IDs, remains.                                        pursuant to 15 U.S.C. § 1117(c), (3) enter a permanent
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 52 of 78 PageID #:6429
                                                                                                                        Page 2 of 5
                                                 2015 U.S. Dist. LEXIS 78961, *4

injunction against Defendant and transfer to Luxottica all           2004). Accordingly, ″[c]ourts interpreting section 1117(c)
assets currently restrained in PayPal accounts that are              have looked by analogy to case law applying the statutory
connected to Defendant, and (4) award attorneys’ fees and            damage provision of the Copyright Act contained in 17
costs pursuant to 15 U.S.C. § 1117(a)-(b).                           U.S.C. § 504(c).″ Id.

A. Summary Judgment                                                  The Seventh Circuit’s standard for the award of statutory
                                                                     damages in copyright infringement cases is set forth in
Luxottica argues that it is entitled to summary judgment on          Chi-Boy Music v. Charlie Club, Inc., 930 F.2d 1224, 1229
its claims for false designation of origin under the Lanham          (7th Cir. 1991). Under Chi-Boy, ″district courts enjoy wide
Act, 15 U.S.C. § 1125(a), and violation of the Illinois              discretion in awarding fees and may consider various
Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et            factors such as [1] the difficulty or impossibility of proving
seq. Summary judgment is appropriate when ″there is no               actual damages, [2] the circumstances of the infringement,
genuine dispute as to any material fact and the movant is            and [3] the efficacy of the damages as a deterrent to future
entitled to judgment as a matter of law.″ Fed. R. Civ. P.            copyright infringement.″ Id. at 1229-30 (citation and internal
56(a). Defendant has already admitted liability on the               quotations omitted). Courts have also considered the value
above-mentioned counts in a Joint Statement of Stipulated            of a plaintiff’s brand, ″and the efforts taken to protect,
Facts filed with the Court on April 7, 2015. (ECF No. 75             promote, and enhance that brand.″ Lorillard, 2004 U.S.
¶¶6-8 (″Defendant knowingly and willfully offered for sale           Dist. LEXIS 22563, 2004 WL 2534378, at *6. Ultimately, §
and sold at least one hundred six (106) Counterfeit Ray-Ban          1117(c) looks to both ″compensatory considerations″ such
Products. . . . Defendant admits liability for false designation     as ″actual losses and trademark value,″ as well as ″punitive
of origin using counterfeit trademarks and violation of the          considerations″ such as ″deterrence of other infringers and
Illinois Uniform Deceptive [*4] Trade Practices Act.″).)             redress of wrongful defense conduct.″ Sara Lee, 36
Summary judgment is therefore entered in favor of Luxottica.         F.Supp.2d at 165; see also, Sands, Taylor & Wood v. Quaker
                                                                     Oats Co., 34 F.3d 1340, 1347 (7th Cir. 1994) (noting that
B. Statutory Damages                                                 statutory damages under § 1117(c) are not merely remedial
                                                                     but serve an important public interest), modified on reh’g in
Luxottica seeks a total damages award of $450,000 -                  part, 44 F.3d 579 (7th Cir. 1995).
$150,000 for each of the three trademarks that Defendant
used on the counterfeit products. Defendant argues that              The Court turns first to compensatory considerations. [*6]
statutory damages of no more than $7,440 are appropriate             Although there is ″no necessary mathematical relationship
because it generated only $800 in total revenue from the             between the size of [a statutory damages award] and the
sale of the counterfeit goods, and only a fraction of that           extent or profitability of the defendant’s wrongful activities,″
amount within the United States.                                     Sara Lee, 36 F.Supp.2d at 165, statutory damages must
                                                                     ″bear some relation″ to actual damages, Coach, Inc. v.
Under 15 U.S.C. § 1117(c), a plaintiff in a case involving the       Tom’s Treasure Chest, No. 2:10-CV-00243, 2011 U.S. Dist.
use of a counterfeit mark may elect to recover an award of           LEXIS 107243, 2011 WL 4399355, at *3 (N.D. Ind. Sept. 21,
statutory damages of ″not less than $1,000 or more than              2011) (citation and internal quotations omitted). Courts may
$200,000 per counterfeit mark per type of goods or services          look to the size and scope of a defendant’s operations to
sold, offered for sale, or distributed″ or, in the case of willful   determine a baseline for damages. Id. High statutory damages
infringement, ″not more than $2,000,000 per counterfeit              may be appropriate when counterfeiting activities take place
mark per type of goods or services sold, offered for sale, or        online and are capable of reaching a wide audience. Id.
distributed.″ Although the Lanham Act permits a plaintiff to
choose either actual or statutory damages, statutory damages         Here, Defendant argues that ″the parties have a complete
are ″most appropriate″ when an infringer’s nondisclosure             record of all the sales of the accused products″ — namely,
makes actual damages uncertain. Sara Lee Corp. v. Bags of            PayPal records documenting Defendant’s sales, which totaled
N.Y., Inc., 36 F.Supp.2d 161, 165 (S.D.N.Y. 1999).                   approximately $800 worldwide and $372 in the United
                                                                     States. (Def.’s Resp., ECF No. 82, at 11.) Plaintiff counters
Though § 1117(c) places a dollar range on possible statutory         that Defendant’s evidence — which was submitted without
damages awards, the statute provides no guidance on how to           a declaration — is unauthenticated and contains contradictory
 [*5] select a figure within that range. Lorillard Tobacco Co.       information. For instance, the figures displayed on the
v. S & M Cent. Serv. Corp., No. 03 C 4986, 2004 U.S. Dist.           webpages for Defendant’s eBay storefronts indicate that
LEXIS 22563, 2004 WL 2534378, at *4 (N.D. Ill. Nov. 8,               Defendant sold more than 200 pairs of sunglasses, (see, Ex.
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 53 of 78 PageID #:6430
                                                                                                                    Page 3 of 5
                                              2015 U.S. Dist. LEXIS 78961, *6

2 to Joint Stmt. of Stipulated [*7] Facts, ECF No. 75-2), but     also mitigated the degree of willfulness by ceasing the sale
the PayPal figures Defendant submits show only 106 pairs          of the counterfeit products immediately, retaining an attorney,
of sunglasses sold. (Def.’s Resp., ECF No. 82, at 5.) While       and voluntarily providing information to Luxottica.
the parties dispute the exact sales figures, no evidence
submitted suggests that Defendant is a large-scale                Because this is not a case of default, and based on the
counterfeiter. For instance, all seven PayPal accounts that       mitigating factors identified above, the Court finds it
have been ″connected″ to Defendant contain only $75,000.          appropriate [*9] to reduce the statutory damages Luxottica
(See, id. at 2-3.)                                                seeks by two-thirds. Pursuant to 15 U.S.C. § 1117(c), the
                                                                  Court awards Luxottica statutory damages in the amount of
On the other hand, Defendant’s counterfeiting took place on       $50,000 per mark, for a total award of $150,000.
the Internet, enabling Defendant to reach a ″vast customer
base,″ Burberry Ltd. & Burberry USA v. Designers Imports,         C. Permanent Injunction
Inc., No. 07 CIV. 3997 (PAC), 2010 U.S. Dist. LEXIS 3605,
2010 WL 199906, at *10 (S.D.N.Y. Jan. 19, 2010), and              Luxottica seeks permanent injunctive relief pursuant to 15
making Luxottica’s actual losses difficult to calculate,          U.S.C. § 1116(a), which enables district courts to grant
Brown v. Walker, No. 1:06-CV-218, 2010 U.S. Dist. LEXIS           injunctions, ″according to the principles of equity and upon
56933, 2010 WL 2346242, at *7 (N.D. Ind. May 25, 2010),           such terms as the court may deem reasonable.″ A plaintiff
report and recommendation adopted as modified, No.                seeking a permanent injunction must demonstrate the
1:06-CV-218-TLS, 2010 U.S. Dist. LEXIS 57127, 2010 WL             following:
2346225 (N.D. Ind. June 9, 2010). In cases involving the
online sale of counterfeit goods, courts have found                   (1) that it has suffered an irreparable injury; (2) that
substantial damages awards appropriate. See, e.g., id.                remedies available at law, such as monetary damages,
(awarding $50,000 per mark); Burberry, 2010 U.S. Dist.                are inadequate to compensate for that injury; (3) that,
LEXIS 3605, 2010 WL 199906, at *10 (awarding $100,000                 considering the balance of hardships between the
per mark); Deckers Outdoor Corp. v. Does 1-55, No. 11 C               plaintiff and defendant, a remedy in equity is warranted;
10, 2011 U.S. Dist. LEXIS 119448, 2011 WL 4929036, at *5              and (4) that the public interest would not be disserved
(N.D. Ill. Oct. 14, 2011) (awarding $750,000 per mark). In            by a permanent injunction.
this case, the Court has already awarded damages of $2
million against each defaulting Defendant. (See, ECF No.          eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126
65 ¶4.)                                                           S. Ct. 1837, 164 L. Ed. 2d 641 (2006); accord e360 Insight
                                                                  v. The Spamhaus Project, 500 F.3d 594, 604 (7th Cir. 2007).
In addition, the RAY-BAN marks are well known and
highly valuable. As noted, Luxottica and its predecessors         The Seventh Circuit has ″clearly and repeatedly held that
have used the RAY-BAN marks continuously and exclusively          damage to a trademark holder’s goodwill can constitute
 [*8] since as early as 1937, and the marks at issue in this      irreparable injury for which the trademark owner has no
lawsuit are all federally registered. Luxottica submits that it   adequate legal remedy.″ Re/Max N. Cent., Inc. v. Cook, 272
has expended significant resources in promoting the Ray-Ban       F.3d 424, 432 (7th Cir. 2001). As this Court recognized in
brand, making Ray-Ban the ″undisputed world leader in the         granting Luxottica’s Motion for a Temporary Restraining
field of sun and prescription eyewear.″ (Pl.’s Mem., ECF          Order and Preliminary Injunction, counterfeiting has eroded
No. 78, at 10.) Luxottica has also filed numerous lawsuits         [*10] consumer goodwill in the RAY-BAN trademarks and
within this District in an effort to protect the RAY-BAN          constitutes irreparable harm for which there is no adequate
marks and their associated goodwill. (See, id. at 11 n.6.)        remedy at law. Further, because Defendant’s conduct was
                                                                  willful, the balance of hardships favors Luxottica. See,
The Court now turns to punitive considerations. ″[P]art of        Bulgari, S.p.A. v. Partnerships & Unincorporated
the purpose of statutory damages is to deter the current          Associations Identified On Schedule ″A″, No. 14-CV-4819,
violator and other potential future violators.″ Lorillard,        2014 U.S. Dist. LEXIS 107218, 2014 WL 3749132, at *6
2004 U.S. Dist. LEXIS 22563, 2004 WL 2534378, at *6.              (N.D. Ill. July 18, 2014), report and recommendation
Damages awards limited to lost profits are typically              adopted, No. 14 CV 4819, 2014 U.S. Dist. LEXIS 103652,
ineffective deterrents because ″[a] counterfeiter must fear       2014 WL 3765854 (N.D. Ill. July 29, 2014). The public
more than just having to turn over his ill-gotten gains to the    interest also favors Luxottica, because ″enforcement of the
rightful owners.″ Id. Here, Defendant has stipulated that it      trademark laws prevents consumer confusion,″ Eli Lilly &
engaged in willful infringement. However, Defendant has           Co. v. Natural Answers, Inc., 233 F.3d 456, 469 (7th Cir.
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 54 of 78 PageID #:6431
                                                                                                                  Page 4 of 5
                                             2015 U.S. Dist. LEXIS 78961, *10

2000), and consumers have a legitimate ″interest in knowing      has submitted PayPal account summaries it claims show no
with whom they do business.″ Re/Max N. Cent., 272 F.3d at        connection to the eBay Seller IDs ″g7178a″ and
433.                                                             ″qhgypchyh2.″ (See, Exs. C-I to Def.’s Resp., ECF No.
                                                                 82-1.) Defendant has also provided several hundred pages
As part of the injunction, Luxottica seeks the immediate         of eBay feedback ratings associated with the two seller IDs,
transfer of ″all assets in financial accounts operated by        showing that it sold a variety of products in addition to
PayPal, Inc. and linked to Defendant, as well as any newly       sunglasses. (See, Ex. N to Def.’s Resp., ECF No. 82-1.)
discovered assets, to Luxottica.″ (Pl.’s Mem., ECF No. 78,
at 12.) In granting Luxottica’s Motion for Preliminary           Luxottica, however, disputes the authenticity and validity of
Injunction, the Court previously froze assets held in accounts   this evidence. For instance, Luxottica notes that the evidence
″connected″ to Defendant on the basis that Luxottica sought      was not accompanied by a declaration, that the transaction
an accounting of profits as an alternative to statutory          spreadsheet does not identify the quantity of glasses sold,
damages. See, CSC Holdings, Inc. v. Redisi, 309 F.3d 988,        and that Defendant’s sales figures contradict information
996 (7th Cir. 2002) (upholding asset freeze where plaintiff      displayed on the eBay storefronts. Despite Defendant’s
sought accounting in the alternative to statutory damages).      contention that it is unconnected to five of the seven PayPal
Now, relying on the PayPal records, Defendant argues that        accounts, Defendant has admitted to owning the [*13]
the asset [*11] freeze is too broad, sweeping up accounts        PayPal accounts associated with the email addresses shown
″wholly unrelated to the accused products.″ (Def.’s Resp.,       in the account summaries. (Joint Stmt. of Stipulated Facts,
ECF No. 82, at 8.) Defendant urges the Court to scale back       ECF No. 75, ¶5.) Luxottica submits that the restraint on
the asset freeze to $7,440, an amount it contends is ″more       these accounts ″was based on PayPal, Inc.’s . . .
than adequate to satisfy the Court’s interests in preserving     determination through PayPal’s proprietary methods, which
any equitable accounting of profits.″ (Id. at 10.)               have not been disclosed to Luxottica or Luxottica’s counsel.″
                                                                 (Gaudio Decl, Ex. 1 to Pl.’s Reply, ECF No. 84-1, ¶ 2.)
In arguing that the asset restraint should be modified,
Defendant relies on Klipsch. In Klipsch, after a preliminary     The Court cannot conclude, based on the evidence before it,
injunction hearing in which a defendant submitted evidence       that Defendant has met its burden in showing that the asset
that it had only sold a few thousand dollars’ worth of           restraint should be limited to only a portion of two of the
counterfeit goods, a court reduced a prejudgment asset           seven PayPal accounts and declines to modify the asset
restraint from $2 million to $20,000. Klipsch Grp., Inc. v.      restraint on this basis.
Big Box Store Ltd., No. 12 CIV. 6283 AJN, 2012 U.S. Dist.
LEXIS 153137, 2012 WL 5265727, at *3 (S.D.N.Y. Oct. 24,          D. Attorneys’ Fees and Costs
2012). The court held that, under the Supreme Court’s
ruling in Grupo Mexicano de Desarrollo, S.A. v. Alliance         Finally, Luxottica seeks an award of attorneys’ fees and
Bond Fund, Inc., 527 U.S. 308, 119 S. Ct. 1961, 144 L. Ed.       costs. As the prevailing party, Luxottica is entitled to costs
2d 319 (1999), asset freezes are limited to preserving the       under Federal Rule of Civil Procedure 54(d)(1). Under 15
equitable remedy of an accounting for profits. Klipsch, 2012     U.S.C. § 1117(a), which addresses recovery in terms of
U.S. Dist. LEXIS 153137, 2012 WL 5265727, at *3.                 profits and actual damages, a court may, ″in exceptional
                                                                 cases . . . award reasonable attorney fees to the prevailing
To exempt assets from an asset freeze, ″[t]he burden is on       party.″ Exceptional cases include those in which a
the party seeking relief to present documentary proof that       defendant’s conduct is willful. BASF Corp. v. Old World
particular assets [are] not the proceeds of counterfeiting       Trading Co., 41 F.3d 1081, 1099 (7th Cir. 1994). In
activities.″ N. Face Apparel Corp. v. TC Fashions, Inc., No.     assessing damages under § 1117(a), courts ″shall″ award
05 CIV. 9083 (RMB), 2006 U.S. Dist. LEXIS 14226, 2006            attorneys’ fees, absent extenuating circumstances, in cases
WL 838993, at *3 (S.D.N.Y. Mar. 30, 2006) (citation and          involving the intentional use [*14] of a counterfeit mark. 15
internal quotations omitted). Defendant claims that only two     U.S.C. § 1117(b). An award of attorneys’ fees is available
of Defendant’s seven PayPal accounts [*12] contain any           where, as here, a plaintiff ″opt[s] to receive statutory
profits related to the sale of counterfeit Ray-Ban goods. In     damages under section 1117(c).″ Louis Vuitton Malletier
support of this argument, Defendant has submitted a              S.A. v. LY USA, Inc., 676 F.3d 83, 111 (2d Cir. 2012); accord
spreadsheet of transactions associated with one of               Coach, Inc. v. Treasure Box, Inc., No. 3:11CV468-PPS,
Defendant’s email addresses, as well as an untranslated          2014 U.S. Dist. LEXIS 28713, 2014 WL 888902, at *5 (N.D.
Chinese email. (See, Exs. K & L to Def.’s Resp., ECF No.         Ind. Mar. 6, 2014). Accordingly, and in light of Defendant’s
82-1.) To rule out the five remaining accounts, Defendant        willful counterfeiting, Luxottica is awarded reasonable
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 55 of 78 PageID #:6432
                                                                                                               Page 5 of 5
                                           2015 U.S. Dist. LEXIS 78961, *14

attorneys’ fees and costs in an amount to be determined by    this opinion. The parties are to attempt to reach an agreement
the Court.                                                    on the issue of attorneys’ fees in accordance with Local
                                                              Rule 54.3. If an agreement cannot be reached, Luxottica is
III. CONCLUSION                                               to file a Motion for Attorneys’ Fees within thirty (30) days
For the reasons stated herein, Luxottica’s Motion for         of the entry [*15] of this Order.
Summary Judgment and Statutory Damages is granted in
                                                              IT IS SO ORDERED.
part and denied in part.
The Court enters summary judgment in favor of Luxottica
                                                              /s/ Harry D. Leinenweber
and against Defendant. Pursuant to 15 U.S.C. § 1117(c), the
Court awards Luxottica $150,000 in statutory damages. The
Court also awards Luxottica reasonable attorneys’ fees and    Harry D. Leinenweber, Judge
costs, and will enter a permanent injunction prohibiting
Defendant from violating Luxottica’s rights in the RAY-BAN    United States District Court
marks.
Within seven (7) days of the entry of this order, Luxottica   Dated: June 18, 2015
shall submit a revised Final Judgment Order consistent with
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 56 of 78 PageID #:6433



Caution
As of: June 26, 2013 12:26 PM EDT



                                        Coach, Inc. v. Ocean Point Gifts
                                United States District Court for the District of New Jersey
                                      June 14, 2010, Decided; June 14, 2010, Filed
                                             Civil Action No. 09-4215 (JBS)

Reporter: 2010 U.S. Dist. LEXIS 59003; 2010 WL 2521444
                                                                   nently, handbags. Coach sells its goods through its own
                                                                   specialty retail stores, department stores, catalogs, and via
COACH, INC. and COACH SERVICES, INC., Plaintiff,                   the Internet at www.coach.com. Coach owns a number
v. OCEAN POINT GIFTS and DOES 1 THROUGH 10,                        of trademarks, trade dresses, and design elements/copy-
Defendant.                                                         rights that it uses on its products.

                                                                   Based on information obtained from a private investiga-
    Core Terms                                                     tor and Coach staff, Coach alleges that [*2] Defen-
counterfeit, trademark, infringement, statutory damages,           dant Ocean Point Gifts has sold counterfeit Coach items
default, default judgment, cause of action, attorney’s             at its store located at 1631 Boardwalk, Atlantic City,
fees, marks, copyright infringement, permanent                     New Jersey. (Compl. P 28; Smith Decl. PP 3-4.) For ex-
injunction, actual damage, trademark infringement,                 ample, Defendant sold a $ 12.99 imitation of a $ 200
cigarette, likelihood of confusion, false designation,             Coach wallet that included a paper insert reading ″The
unjust enrichment, public interest, trade dress,                   Coach Signature Collection″ with contact information for
culpability, dilution, handbags, famous                            Coach Consumer Service. (Smith Decl. PP 5-6.) Ocean
                                                                   Point Gifts has not been given permission to use the Coach
Counsel: [*1] Erica Susan Helms, Esq., STERNS &                    trademarks. (Pyatt Decl. P 11; Compl. P 33.)
WEINROTH, PC, Trenton, NJ, for Plaintiffs.
                                                                   Plaintiffs served Defendant Ocean Point Gifts with a
Judges: HONORABLE JEROME B. SIMANDLE,                              copy of the summons and complaint on August 23, 2009.
United States District Judge.                                      (Docket No. 5.) On November 20, 2009, nearly three
                                                                   months after process was served, the investigator re-
Opinion by: JEROME B. SIMANDLE                                     turned to the store and found that the Defendant was still
                                                                   selling counterfeit Coach products. (Smith Decl. P 8.)
    Opinion                                                        Coach alleges that Defendant Ocean Point Gifts has en-
                                                                   gaged in selling counterfeit goods knowingly and inten-
SIMANDLE, District Judge:                                          tionally for the purpose of trading on the reputation of
                                                                   Coach and that Defendant will continue to do so un-
This matter comes before the Court on Plaintiffs Coach,            less otherwise restrained. (Compl. PP 34, 36.)
Inc. and Coach Services, Inc.’s (″Coach″) motion for de-
fault judgment (Docket No. 9) as against Defendant Ocean           B. Procedure
Point Gifts (″Defendant″). For the reasons expressed be-
low, the Court will grant Plaintiffs’ motion.                      On August 18, 2009, the Plaintiffs filed a nine-count Com-
                                                                   plaint against Ocean Point Gifts and ten John Does pre-
I. BACKGROUND                                                      senting [*3] claims of trademark counterfeiting (15
                                                                   U.S.C. § 1114), trademark infringement (15 U.S.C. §
A. Facts                                                           1114), trade dress infringement (15 U.S.C. § 1125(a)),
                                                                   false designation of origin and false advertising (15 U.S.C.
1
                                                                   § 1125(a)), trademark dilution (15 U.S.C. § 1125(c)),
                                                                   copyright infringement (17 U.S.C. §§ 501-513), traffick-
For over sixty years Coach has been in the trade of                ing in counterfeit trademarks (N.J. Stat. Ann. § 56:3-
luxury fashion accessories. Coach manufactures, mar-               13.16), unfair competition (N.J. Stat. Ann. §§ 56:4-1, 56:4
kets, and sells a variety of goods including, most promi-          -2), and unjust enrichment. The Defendant was properly

1
  The facts recited herein are derived from the Plaintiffs’ supporting declaration, including private investigator Richard H.
Smith and Coach’s Manager of Intellectual Property April E. Pyatt, and documents attached thereto.

                                                       Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 57 of 78 PageID #:6434
                                                                                                              Page 2 of 7
                                           2010 U.S. Dist. LEXIS 59003, *3

served on August 23, 2009, but has failed to respond.         U.S.C. § 1114(1)(a)); trade dress infringement (15
On November 10, 2009, Coach filed a request for de-           U.S.C. § 1125(a)); false designation of origin and false ad-
fault, which the Clerk of Court entered pursuant to Rule      vertising (15 U.S.C. § 1125(a)(1)(A)); trademark dilu-
55(a), Fed. R. Civ. P., on November 12, 2009. Coach           tion (15 U.S.C. § 1125(c)); and copyright infringement (17
now moves the Court to enter a default judgment against       U.S.C. §§ 501-513). Each was stated sufficiently to es-
Defendant and seeks a permanent injunction, statutory         tablish liability based on federal law.
damages, and an award of attorney fees, investigator fees,
and costs.                                                    a. Trademark Infringement (15 U.S.C. § 1114(1)(a))
                                                              and False Designation (15 U.S.C. § 1125(a)(1)(A))
II. DISCUSSION
                                                              Trademark infringement (Count II) and false designation
Fed. R. Civ. P. 55(b)(2) authorizes the entry of a default    (Count IV) are measured by identical standards. A &
judgment against a party that has defaulted. However,         H Swimwear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d
default judgment is not a right. Franklin v. Nat’l Mar.       198, 210 (3d Cir. 2000). The record must show: (1) the
Union of Am., No. 91-480, 1991 U.S. Dist. LEXIS 9819,          [*6] plaintiff has a valid and legally protectable mark, (2)
1991 WL 131182, at *1-2 (D.N.J. July 16, 1991) (quot-         the plaintiff owns the mark, and (3) the defendant’s use
ing 10A Wright, Miller, & Kane, Federal Practice and          of the mark causes a likelihood of confusion. Id.
Procedure § 2685 [*4] (3d ed. 1998)), aff’d, 972 F.2d
1331, 1331 (3d Cir. 1992). The decision about whether de-     The first two elements are satisfied by registration and
fault judgment is proper is primarily within the discre-      ownership of the relevant trademarks. (Compl. PP 14-
tion of the district court. Hritz v. Woma Corp., 732 F.2d     15.) The third element is also satisfied. In the Com-
1178, 1180 (3d Cir. 1984).                                    plaint (Compl. P 49) and through exhibits, (e.g. Smith
                                                              Decl., Ex. B) the record has uncontested assertions and
A. Standard of Review                                         evidence that are sufficient to show a likelihood of con-
                                                              fusion between the counterfeit handbags and genuine
Once a party has defaulted, the consequence is that ″the      Coach product. Further, it is reasonable to believe that
factual allegations of the complaint, except those relat-     some consumers would be confused by these counterfeit
ing to the amount of damages, will be taken as true.″ Com-    products. See Coach, Inc. v. Cellular Planet, No. 2:09-
dyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir.          cv-00241, 2010 U.S. Dist. LEXIS 45087, 2010 WL
                                                              1853424, at *1, *4 (S.D. Ohio, May 7, 2010) (holding
1990) (internal quotations omitted) (citing Thomson v.
                                                              that although the counterfeit items could be distin-
Wooster, 114 U.S. 104, 5 S. Ct. 788, 29 L. Ed. 105, 1885
Dec. Comm’r Pat. 279 (1885)). Entry of default judg-          guished from genuine Coach items because they were be-
                                                              ing sold out of a trunk of a car, the counterfeit nature
ment where damages are not a sum certain requires an ap-
                                                              of the products meant they were inherently likely to cause
plication to the court to prove, inter alia, damages.
Fed. R. Civ. P. 55(b)(2); Comdyne, 908 F.2d at 1149. In ad-   confusion). Therefore, a cause of action for trade in-
dition, liability is not established by default alone. D.B.   fringement and false designation has been sufficiently es-
v. Bloom, 896 F. Supp. 166, 170 n.2 (D.N.J. 1995) (cit-       tablished.
ing Wright, supra, § 2688). The Court must determine
                                                              b. Trademark Counterfeiting (15 U.S.C. § 1114(1)(a))
whether a sufficient cause of action was stated, Chanel,
Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J.        To establish trademark counterfeiting [*7] (Count I)
2008), and whether default judgment is proper. Cham-          the record must show (1) the defendant infringed a regis-
berlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000).        tered trademark in violation of the Lanham Act, 15
                                                              U.S.C. § 1114(1)(a) and (2) the defendant intentionally
B. Sufficiency of Causes of Action                            used the trademark knowing it was counterfeit or was will-
                                                              fully blind to such use. Chanel v. Gordashevsky, 558 F.
In the present case, after being properly [*5] served on
                                                              Supp. 2d at 537. ″The only distinction between the stan-
August 23, 2009 (Docket No. 5), the Defendant failed
                                                              dard for federal trademark counterfeiting and the stan-
to appear or otherwise defend and the Clerk of the Court      dard for establishing infringement is that to obtain treble
entered a default. Therefore, the first issue is whether
                                                              or statutory damages for a counterfeiting claim, a plain-
the Plaintiffs have stated a sufficient cause of action. As   tiff must show that the defendant intentionally used the
will be explained below, the Court determines that
                                                              plaintiff’s trademark, knowing that it was a counter-
Coach has established Defendant’s liability for the pur-      feit.″ Chanel v. Gordashevsky, 558 F. Supp. 2d at 536-
poses of this default judgment motion.                        537. Intent can be inferred from continued use after be-
                                                              ing given notice. Platypus Wear, Inc. v. Bad Boy
1. Federal Claims                                             Club, Inc., No. 08-02662, 2009 U.S. Dist. LEXIS
                                                              60637, 2009 WL 2147843, at *6 (D.N.J. July 15, 2009)
In their Complaint, Plaintiffs have asserted six federal
claims against the Defendant: trademark counterfeiting        Here, both elements of trademark counterfeiting are met.
(15 U.S.C. § 1114(1)(a)); trademark infringement (15          As discussed above, a trademark was infringed. The al-

                                                  Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 58 of 78 PageID #:6435
                                                                                                               Page 3 of 7
                                            2010 U.S. Dist. LEXIS 59003, *7

leged willfulness of the Defendant (Compl. P 41) is con-      Plaintiffs’ marks became famous. Therefore, the Court
firmed by evidence showing the Defendant continuing           will accept that these elements are satisfied [*10] and a
to sell the handbags nearly three months after being served   cause of action for trademark dilution has been estab-
with notice of the Complaint. (Smith Decl. P 8, Ex. C.)       lished.
Therefore, a cause [*8] of action for trademark counter-
feiting has been sufficiently established.                    e. Copyright Infringement (17 U.S.C. §§ 501-513)

c. Trade Dress Infringement (15 U.S.C. § 1125(a))             To establish copyright infringement pursuant to 17 U.S.C.
                                                              §§ 501-513, a plaintiff must prove (1) ownership of a
To establish trade dress infringement (Count III), a plain-   valid copyright, and (2) copying of constituent elements
tiff must show: (1) the allegedly infringing design is non-   of the work that are original. Feist Publ’ns, Inc. v. Ru-
functional, (2) the design is inherently distinctive or       ral Tel. Serv. Co., Inc., 499 U.S. 340, 361, 111 S. Ct. 1282,
has acquired secondary meaning, and (3) consumers are         113 L. Ed. 2d 358 (1991); Dam Things from Denmark
likely to confuse the source of the plaintiff’s product       v. Russ Berrie & Co., Inc., 290 F.3d 548, 561 (3d Cir.
with that of the defendant’s product. McNeil Nutrition-       2002). The copying element can be proven by showing
als, LLC v. Heartland Sweeteners, LLC, 511 F.3d 350, 357      that the defendant had access to the work and there are
(3d Cir. 2007).                                               substantial similarities between the two works. Dam
                                                              Things, 290 F.3d at 561. Both elements have been suf-
Each of these elements was stated in the Complaint,           ficiently asserted to state a cause of action for copyright
(Compl. PP 57-59) and was not contested. The Court is         infringement. (Compl. PP 84-86.) Therefore, a cause
therefore satisfied that the Plaintiffs have a meritorious    of action for copyright infringement has been estab-
claim for trade dress infringement based on the non-          lished.
functional nature of the infringement, the distinctiveness
of the Coach elements, and the likelihood of confu-           2. State Claims
sion.
                                                              In their Complaint Plaintiffs have also asserted three
d. Trademark Dilution (15 U.S.C. § 1125(c))                   state law claims: trademark counterfeiting (N.J. Stat. Ann.
                                                              § 56:3-13.16); unfair competition (N.J. Stat. Ann. §§
To establish trademark dilution under the Lanham Act a        56:4-1, 56:4-2); and unjust enrichment. The state com-
plaintiff must prove:                                         mon law claim was sufficiently stated and because fed-
                                                              eral liability has already been established, state statu-
      (1) the plaintiff is the owner of a mark that           tory [*11] liability is also met.
      qualifies as a ’famous’ mark in light of the to-
      tality of eight factors listed in § 1125(c)(1);         a. State Statutory Claims
      (2) the defendant is making commercial use in
      interstate commerce of a mark or [*9] trade             N.J. Stat. Ann. § 56:3-13.16 provides civil liability
      name; (3) defendant’s use began after the               against a person who engages in trafficking of counter-
      plaintiff’s mark became famous; and (4) de-             feit marks and N.J. Stat. Ann. § 56:4-2 provides civil li-
      fendant’s use causes dilution by lessening              ability against a person who appropriates trademarks.
      the capacity of the plaintiff’s mark to iden-           These state law claims are similar to the federal Lanham
      tify and distinguish goods or services.                 Act claims and this Court has found liability under fed-
                                                              eral law to be sufficient to establish liability under state
Times Mirror Magazines, Inc. v. Las Vegas Sports              law. See Axelrod v. Heyburn, No. 09-5627, 2010 U.S.
News, LLC, 212 F.3d 157, 163 (3d Cir. 2000); 800              Dist. LEXIS 43391, 2010 WL 1816245, at *3 (D.N.J. May
-JR-Cigar, Inc. v. GoTo.com, Inc., 437 F. Supp.               3, 2010); Zinn v. Seruga, No. 05-3572, 2009 U.S. Dist.
2d 273, 293 (D.N.J. 2006).                                    LEXIS 89915, 2009 WL 3128353, at *27-*28 (D.N.J.
                                                              Sept. 28, 2009); N.V.E., Inc. v. Day, No. 07-4283,
As set forth in Count V of the Complaint, the Plaintiff       2009 U.S. Dist. LEXIS 72934, 2009 WL 2526744, at *2
has shown that the relevant Coach marks are ″famous″ and      (D.N.J. Aug. 18, 2009). Therefore, because Plaintiffs
Defendant’s actions lessen the capacity of such marks         have established liability for their federal claims for trade-
to identify and distinguish Coach products. (Compl. PP 75     mark counterfeiting, the Plaintiffs have also established
-76.) The interstate nature of the commerce and the tim-      trademark counterfeiting under N.J. Stat. Ann. § 56:3-
ing of the Defendant’s use of the mark is not per-            13.16 and unfair competition under N.J. Stat. Ann. §§
fectly clear from the record. Private investigator Erin       56:4-1, 56:4-2.
Smith, employed by a Pennsylvania investigative firm,
purchased a wallet at Defendant’s store. (Smith Decl. PP      b. Unjust Enrichment
2, 5.) This is evidence that the Defendant is involved
in interstate commerce. Similarly, although uncertain due     The Plaintiffs have stated a claim under New Jersey com-
to the Defendant’s failure to respond, the Defendant’s        mon law for unjust enrichment. (Compl. P 107.) Here
use almost certainly began following the time when the        the Defendant was profiting from counterfeit items based

                                                   Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 59 of 78 PageID #:6436
                                                                                                                 Page 4 of 7
                                            2010 U.S. Dist. LEXIS 59003, *11

on Coach’s reputation. It would be unjust for the Defen-        for sale, or distributed, as the court considers just.″ 15
dant [*12] to enrich itself without compensating the            U.S.C. § 1117(c)(1)). If the use of the counterfeit mark was
Plaintiffs, so a cause of action for unjust enrichment has      willful, the maximum increases to $ 2,000,000 per
been established. See Howard Johnson Int’l, Inc. v.             mark per type of good. 15 U.S.C. § 1117(c)(2). For use
Vraj Brig, LLC, No. 08-1466, 2010 U.S. Dist. LEXIS              to be willful, a defendant must show an ″aura of indiffer-
3189, 2010 WL 215381, at *9 (D.N.J. Jan. 14, 2010) (cit-        ence to plaintiff’s rights″ or a ″deliberate and unneces-
ing Kopin v. Orange Prods., Inc., 297 N.J. Super. 353,          sary duplicating of a plaintiff’s mark . . . in a way that was
366-68, 688 A.2d 130 (N.J. Super. Ct. App. Div. 1997)).         calculated to appropriate or otherwise benefit from the
                                                                good will the plaintiff had nurtured.″ SecuraComm Con-
In sum, each count of the complaint stated a sufficient         sulting Inc. v. Securacom Inc., 166 F.3d 182, 187 (3d
cause of action that is supported by evidence in the re-        Cir. 1999) (citations and internal marks omitted), super-
cord. The Court now turns to whether default judgment is        seded by statute on other grounds as recognized by
proper.                                                         Banjo Buddies, Inc. v. Renosky, 399 F.3d 168, 181 (3d
                                                                Cir. 2005).
C. Default Judgment
                                                                ″In the absence of clear guidelines for setting a statutory
″Before imposing the extreme sanction of default [judg-
                                                                damage award, courts have tended to use their wide dis-
ment], district courts must make explicit factual find-
                                                                cretion to compensate plaintiffs, as well as to deter and
ings as to (1) whether the party subject to default has a
                                                                punish defendants, often borrowing from factors consid-
meritorious defense, (2) the prejudice suffered by the party
                                                                ered for statutory damages in copyright infringement.″
seeking default, and (3) the culpability of the party sub-
                                                                Louis Vuitton Malletier & Oakley, Inc. v. Veit, 211 F.
ject to default.″ Doug Brady, Inc. v. N.J. Bldg. Labor-
                                                                Supp. 2d 567, 583-84 (E.D. Pa. 2002) [*15] (citing cases
ers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008)
                                                                showing wide range of statutory damages awarded by
(citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74
                                                                district courts). Because statutory damages are meant to
(3d Cir. 1987)).
                                                                serve as a substitute for actual damages the Court
The current record does not show any meritorious de-            should discern whether the requested damages ″bear
fenses. Because the Defendant did not respond, the Court        some relation to the actual damages suffered.″ Bly v. Ban-
cannot determine whether the Defendant had meritori-            bury Books, Inc., 638 F. Supp. 983, 987 (E.D. Pa.
ous defenses that are not reflected in the record. The Plain-   1986); see also Gucci Am. V. Duty Free Apparel, Ltd.,
tiffs [*13] have been prejudiced by the Defendant’s fail-       315 F. Supp. 2d 511, 520 (S.D.N.Y. 2004) (″To the ex-
ure to answer because they have been prevented from             tent possible, statutory damages ’should be woven out of
prosecuting their case, engaging in discovery, and seek-        the same bolt of cloth as actual damages.’″) (quoting 4
ing relief in the normal fashion. Defendant was properly        Melville B. Nimmer & David Nimmer, Nimmer on Copy-
served, yet failed to appear or defend itself in any fash-      right § 14.04[E][1], at 14-69 (2003.))
ion and has continued to sell bags. (See Smith Decl. P8.)
It has been nearly a year and the Defendant has failed          To assess whether the request is appropriate, the Court
to contact the Court or the Plaintiffs. This shows the De-      may be guided by past statutory damage awards. See Louis
fendant’s culpability in its default. See Platypus Wear,        Vuitton Malletier, S.A. v. Mosseri, No. 07-2620, 2009
2009 U.S. Dist. LEXIS 60637, 2009 WL 2147843 at *5.             U.S. Dist. LEXIS 100851, 2009 WL 3633882, at *3
Plaintiff is entitled to default judgment against Defen-        (D.N.J. Oct. 28, 2009); N.V.E., 2009 U.S. Dist. LEXIS
dant Ocean Point Gifts.                                         72934, 2009 WL 2526744, at *3-*4; Louis Vuitton & Oak-
                                                                ley, 211 F. Supp. 2d at 583-84. The recent Lanham Act
D. Remedies                                                     cases in this District for counterfeit products can be gen-
                                                                erally grouped under two categories: Internet cases and
1. Statutory Damages                                            cigarette cases.

The Lanham Act provides that a plaintiff can elect to re-       The typical Internet case involves a suit against some-
cover either actual damages based on the defendant’s            one selling counterfeit luxury items on the Internet. These
profits and the plaintiff’s damages (15 U.S.C. § 1117(a))       cases [*16] often have high damage awards due in
or statutory damages (15 U.S.C. § 1117(c)). The Plain-          part to the wide market exposure that the Internet can pro-
tiffs have elected to recover statutory damages. (Mem. in       vide. See Louis Vuitton v. Mosseri, 2009 U.S. Dist.
Supp. of Mot. for Default J. and Permanent Inj., 11.)           LEXIS 100851, 2009 WL 3633882, at *3 (awarding $
As discussed below, after considering past awards in this       25,141.31 per infringement for $ 4,072,892.22 total);
District, the point of sale, the extent of sales, and the       Chanel, Inc. v. Guetae, 2009 U.S. Dist. LEXIS 49365,
lack of evidence concerning plaintiffs’ losses, the Court       2009 WL 1653137, at *5 (D.N.J. June 8, 2009) (award-
will award $ 200,000 in statutory damages.                      ing $ 490,818.45 total); Chanel, Inc. v. Mosseri, No. 07-
                                                                2619, Order at 2, 2008 U.S. Dist. LEXIS 111825, *1-2
For statutory damages the plaintiff [*14] may recover           (D.N.J. May 20, 2008) (awarding $ 180,000 per infringe-
″not less than $ 1,000 or more than $ 200,000 per coun-         ment for $ 3,780,000 total); Chanel v. Gordashevsky,
terfeit mark per type of goods or services sold, offered        558 F. Supp. 2d at 538 (awarding $ 2,238,624.50 total);

                                                    Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 60 of 78 PageID #:6437
                                                                                                                        Page 5 of 7
                                               2010 U.S. Dist. LEXIS 59003, *16

Chanel, Inc. v. Craddock, No. 05-1593, 2006 U.S. Dist.              Platypus Wear, 2009 U.S. Dist. LEXIS 60637,
LEXIS 27424, 2006 WL 1128733, at *1 (D.N.J. April 27,               2009 WL 2147843, at *7; Fitzgerald Publ’g Co. v.
2006) (awarding $ 100,000 per infringement for $                    Baylor Publ’g Co., 807 F.2d 1110, 1117 (2d Cir.
8,100,000 total); see also Louis Vuitton & Oakley, 211              1986).
F. Supp. 2d 567, 584-85 (awarding $ 1,500,000 total and
stating ″the point of sale is very relevant to the statu-           As discussed earlier in the context of trademark counter-
tory damages discussion″).                                          feiting, the Defendant’s conduct was willful, so the
                                                                    maximum award of $ 2,000,000 per counterfeit mark
The typical cigarette case involves a small retail store sell-      per type of good sold is available. Four types of goods
ing counterfeit cigarettes. These cases have dramati-               were sold by the Defendant that carried counterfeit Coach
cally lower damage awards. See Philip Morris USA, Inc.              marks: handbags, wallets, scarves, and hats 2. Five
v. Jaritza Supermarket, Inc., No. 09-CVS-2372, 2009                 Coach trademarks were infringed: the ″ Signature C;″ 3
U.S. Dist. LEXIS 127641, 2009 WL 4496047, at *2                     ″Coach Leatherware Est. 1941;″ 4 ″COACH;″ 5 ″Coach &
(D.N.J. Nov. 9, 2009) (awarding $ 4,000 total); Philip              Lozenge Design;″ 6 and ″Coach Op Art″ 7). Because
Morris USA, Inc. v. Dorta Bars & Liquors, Inc., No. 07-             there are four types of goods and five marks, the statu-
4599, Order of June 1, 2009 at 3, 2009 U.S. Dist.                   tory damage amount must be not less than $ 20,000 or
LEXIS 127504, *5 (D.N.J. June 1, 2009) [*17] (award-                more than $ 40,000,000. The Plaintiffs have requested
ing $ 1,000 each against two defendants). These                     one hundred times the minimum statutory damages, $
awards were similar to cigarette case settlement amounts            100,000 per mark per good for a total of $ 2,000,000.
enforced by this Court. See Lorillard Tobacco Co. v.                However, the Plaintiffs have provided no information
Asian Am. Mkt., No. 06-cv-00948, Order at 2, 2008 U.S.              about [*19] their lost revenue or the value of their trade-
Dist. LEXIS 116202 (D.N.J. July 7, 2008) (settlement                marks, trade dresses, and copyrights. While the Court
of $ 2,000); Lorillard Tobacco Co. v. Atlantic Produce &            is tempted to follow the approach of Philip Morris v.
Supermarket, No. 06-cv-951, Consent Judgment at 1                   Dorta Bars and ask for an affidavit supporting its dam-
(D.N.J. Feb. 13, 2008) (settlement of $ 20,000).                    age request, 2009 U.S. Dist. LEXIS 25799, 2009 WL
                                                                    872026, at *3 (D.N.J. Mar. 30, 2009), the Court recog-
This case falls somewhere between the Internet cases                nizes that the root of this deficiency is Defendant’s fail-
and the cigarette cases. While the counterfeit products at          ure to respond.
issue were not widely distributed via the Internet, they
are counterfeit luxury items of far greater value than ciga-        The Court chooses to follow the approach of Platypus
rettes. If the Internet cases represent ″the new era of             Wear and award $ 10,000 per infringement for $ 200,000
counterfeiting,″ Louis Vuitton & Oakley, 211 F. Supp. 2d            total, ten times the minimum statutory damages. 2009
at 584, this case reminds us that there are still huck-             U.S. Dist. LEXIS 60637, 2009 WL 2147843, at *7. This
sters on the boardwalk capitalizing on the famous marks             amount is within the guidelines established by Con-
of others. To determine damages when there is less guid-            gress, takes into account the wilfulness shown by continu-
ance from other cases this Court has adopted factors that           ing to sell bags after receiving the Complaint and the cul-
have been used in the Second Circuit:                               pability of failing to respond, and is significant enough
                                                                    to serve as compensation [*20] to the Plaintiffs and a de-
       (1) the expenses saved and the profits reaped;               terrent to both the Defendant and others. This award
       (2) the revenues lost by the plaintiff; (3)                  also acknowledges that the sales took place at a small
       the value of the copyright; (4) the deterrent ef-            shop on the boardwalk rather than the Internet. This award
       fect on others [*18] besides the defendant;                  is consistent with another recent case in this District
       (5) whether the defendant’s conduct was in-                  which only increased the award beyond $ 10,000 per in-
       nocent or willful; (6) whether a defendant                   fringement due to the mass-distribution of a banned sub-
       has cooperated in providing particular re-                   stance using the Internet. N.V.E., 2009 U.S. Dist. LEXIS
       cords from which to assess the value of the in-              72934, 2009 WL 2526744, at *4 (awarding $ 250,000
       fringing material produced; and (7) the po-                  even though plaintiff requested $ 2,000,000). Because nei-
       tential for discouraging the defendant.                      ther the Internet nor a banned substance is present

2
    Neither scarves nor hats are explicitly listed as a class of goods that the ″Signature C″ mark, Registration 2,822,318, is regis-
tered for under International Class 24. But because the class is broad and scarves and hats could be considered ″clothing,″ then
this will be sufficient.
3
    Registration No. 2,822,318
4
    Registration No. 3,441,671
5
    Registration No. 1,071,000
6
    Registration No. 1,309,779
7
    Registration No. 3,696,470

                                                        Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 61 of 78 PageID #:6438
                                                                                                                       Page 6 of 7
                                               2010 U.S. Dist. LEXIS 59003, *20

here, ten times the minimum, namely $ 10,000 per in-                then consistent with other decisions by this Court, attor-
fringement, is appropriate, for each of the twenty infringe-        ney fees and costs will be awarded to the Plaintiffs. 9
ments.                                                              See Louis Vuitton v. Mosseri, 2009 U.S. Dist. LEXIS
                                                                    100851, 2009 WL 3633882, at *4; Chanel v. Gorda-
To check whether this amount ″bears some relation,″                 shevsky, 558 F. Supp. 2d at 539.
Bly, 638 F. Supp. at 987, the Court will approximate what
the Plaintiff may have gotten based on an ″actual dam-              Attorneys fees can includes fees for investigators work-
ages″ calculation under 15 U.S.C. §§ 1117(a)-(b). See Mal-          ing under the direction of an attorney. Chanel v. Gorda-
letier v. Apex Creative Int’l Corp., 687 F. Supp. 2d                shevsky, 558 F. Supp. 2d at 539 (citing Louis Vuitton
347, 355-356 (S.D.N.Y. 2010).                                       S.A. v. Downtown Luggage Ctr., 706 F. Supp. 839, 842
                                                                    (S.D. Fla. 1988); 130 Cong. Rec. H12076, H12083 (Oct.
During the November 20, 2009 visit 8 by Investigator                10, 1984) (J. Explanatory Statement on Trademark
Smith there were 25 bags priced at $ 24.99, 60 hand-                Counterfeiting Legis.)). Thus, in this case the fees that
bags priced from $ 39.00 to $ 59.00 and 5 scarf and hat             the Plaintiffs have paid to the investigative firm can be in-
matching sets with an unstated price. (Smith Decl. P                cluded in damages.
8.) If the Court assumes [*21] that the scarf and hat sets
were also priced $ 39.00 to $ 59.00, then the value of              3. Permanent Injunction
the displayed inventory that day was between $ 3,159.75
and $ 4,459.75. Assuming the store sold this volume of              Coach also seeks the equitable relief of a permanent in-
displayed inventory each week and the store had a 300%              junction to enjoin the Defendant from infringing
profit margin, then the amount of trebled damages                   Coach’s trademarks. This request is consistent with 15
would be between $ 7,109.44 and $ 10,034.44 per week.               U.S.C. § 1116(a). The Supreme Court requires that any
Thus, the ″actual damages″ would equal the Court’s de-              plaintiff seeking a permanent injunction to show:
termination of statutory damages at some point between
20 and 28 weeks of sales. This period of time is approxi-                 (1) that it has suffered an irreparable injury;
mately equal to the tourist season on the Jersey Shore. The               (2) that remedies available at law, such as
Court’s determination is more reasonable than the re-                     monetary damages, are inadequate to com-
quested award of $ 2,000,000 which would not approxi-                     pensate for that injury; (3) that, considering
mate actual damages without four to six years of brisk                    the balance of hardships between the plain-
year-round sales of counterfeit items.                                    tiff and defendant, a remedy in equity is war-
                                                                          ranted; and (4) that the public interest would
Thus, considering the limited record of losses, the point                 not be disserved by a permanent injunction.
of sale, and the likely extent of the Defendant’s busi-
ness and consistent with other awards in this District, the         eBay, Inc. v. MercExchange, LLC, 547 U.S. 388,
 [*22] Court will award $ 10,000 per infringement for               391, 126 S. Ct. 1837, 164 L. Ed. 2d 641 (2006)
$ 200,000 total.                                                     [*24] (citations omitted).
2. Costs and Attorney Fees                                          a. Irreparable Injury
In addition to statutory damages, Coach asks for both at-           The Third Circuit has explicitly stated that ″once the like-
torney fees and costs, which their evidence shows to                lihood of confusion caused by trademark infringement
be $ 7,648 for attorney fees, $ 443.33 for investigative            has been established, the inescapable conclusion is that
fees, and $ 434.95 for costs.                                       there was also irreparable injury.″ Pappan Enters., Inc. v.
                                                                    Hardee’s Food Sys.s, Inc., 143 F.3d 800, 805 (3d Cir.
The costs of actions brought under § 43(a), § 43(d), or a           1998) (quoting Opticians Ass’n of Am. v. Indep. Opti-
willful violation under § 43(c) of the Lanham Act (codi-            cians of Am., 920 F.2d 187, 196-97 (3d Cir. 1990). Thus,
fied at 15 U.S.C. § 1117(a), (d), & (c), respectively) can be       because a likelihood of confusion has been shown, the re-
recovered pursuant to § 35(a) (codified at 15 U.S.C. §              quirement of irreparable harm has been met.
1117(a)). In ″exceptional cases″ the court may award rea-
sonable attorney fees. 15 U.S.C. § 1117(a). ″Excep-                 b. Inadequacy of Remedies at Law
tional″ has been interpreted by the Court to mean involv-
ing culpable conduct. Securacomm, 224 F.3d at 280.                  While a remedy at law would provide a degree of mon-
Because this case involved the culpable conduct of con-             etary relief, it will not compensate for the injury to
tinuing to sell goods after the Complaint was received,             Coach’s reputation or necessarily prevent future trade-

8
  This visit identified the largest inventory of any of the investigator’s visits. During the July 13, 2009 visit by Investigator
Smith there were ″at least 50 different counterfeit Coach products″ but no price was entered into evidence. (Smith Decl. P 4.)
9
    In their brief, Plaintiffs request $ 8,113.25 in attorney fees. The supporting documents (Davis Decl. P 8; Confoy Decl. P 8) show
attorney costs as [*23] $ 7,648. The Court will only award what the evidence shows.

                                                        Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 62 of 78 PageID #:6439
                                                                                                               Page 7 of 7
                                           2010 U.S. Dist. LEXIS 59003, *24

mark infringement. Louis Vuitton v. Mosseri, 2009 U.S.         holder’s property interest. Microsoft, 490 F. Supp.
Dist. LEXIS 100851, 2009 WL 3633882 at *5; See also            2d at 883. Here the public interest is served by is-
Audi AG v. D’Amato, 469 F.3d 534, 550 (6th Cir.                suing an injunction.
2006) (stating when there is potential for future harm
there is no adequate remedy at law). A remedy at law           Because each of the eBay requirements have been met
would be inadequate to compensate Coach.                       by Coach, the Court will grant Coach the relief it seeks by
                                                               enjoining Defendant Ocean Point Gifts from [*26] in-
c. Balancing of Hardships                                      fringing Coach’s trademarks and copyrights. Ocean Point
                                                               Gifts must also surrender the infringing products for de-
The only hardship imposed upon the Defendant is that           struction by freight prepaid to Coach.
they obey the law. On the other hand if an injunction were
not issued then Coach suffers the hardships that gave          In sum, the Court will grant $ 200,000 in statutory dam-
rise to this suit, [*25] loss of reputation and sales. Louis   ages under the Lanham Act and $ 8,526.28 in attorney
Vuitton v. Mosseri, 2009 U.S. Dist. LEXIS 100851,              fees and litigation costs, bringing Plaintiffs’ total recov-
2009 WL 3633882 at *5 (citing Microsoft Corp. v. Mc-           ery from Defendant Ocean Point Gifts to $ 208,526.28.
Gee, 490 F. Supp. 2d 874, 882-83 (S.D. Ohio 2007).             In addition, the Court will permanently enjoin Ocean Point
                                                               Gifts from infringing Coach’s trademarks and copy-
d. Public Interest                                             rights in the future and require it to surrender all infring-
                                                               ing products it currently possesses.
The Third Circuit has recognized that the public has an in-
terest in trademark and copyright protection.
                                                               III. CONCLUSION
      Since Congress has elected to grant certain
      exclusive rights to the owner of a copyright in          For the foregoing reasons the Court will grant the Plain-
      a protected work, it is virtually axiomatic              tiffs’ motion for default judgment, award a default judg-
      that the public interest can only be served by           ment of $ 208,526.28, and issue a permanent injunction.
      upholding copyright protections and, corre-              The accompanying order for default judgment and per-
      spondingly, preventing the misappropriation              manent injunction shall be entered.
      of the skills, creative energies, and re-
      sources that are invested in the protected               June 14, 2010
      work.
                                                               Date
Apple Computer, Inc. v. Franklin Computer Corp.,
                                                               /s/ Jerome B. Simandle
714 F.2d 1240, 1255 (3d Cir. 1983) (quoting
Klitzner Indus., Inc. v. H.K. James & Co., 535 F.
Supp. 1249, 1259-60 (E.D. Pa. 1982). Issuing an in-            JEROME B. SIMANDLE
junction will serve the public interest goals of pre-
venting consumer confusion and the trademark                   United States District Judge




                                                   Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 63 of 78 PageID #:6440



Caution
As of: June 26, 2013 1:28 PM EDT



                                 Burberry Ltd. v. Designers Imps., Inc.
                          United States District Court for the Southern District of New York
                                 January 19, 2010, Decided; January 19, 2010, Filed
                                                  07 Civ. 3997 (PAC)

Reporter: 2010 U.S. Dist. LEXIS 3605; 2010 WL 199906
                                                             HONORABLE PAUL A. CROTTY, United States Dis-
                                                             trict Judge:
BURBERRY LIMITED AND BURBERRY USA, Plain-
tiffs, -against- DESIGNERS IMPORTS, INC., d/b/a DE-          NATURE OF THE CASE
SIGNERS IMPORTS.COM USA, INC., Defendant.
                                                             On May 22, 2007, Plaintiffs Burberry Limited and Burb-
Subsequent History: Related proceeding at Burberry Ltd.      erry USA (″Burberry″ or ″Plaintiffs″) commenced this
v. RTC Fashion Inc., 2012 N.Y. Misc. LEXIS 4099 (N.Y.        action against defendants Designers Imports, Inc. d/b/a
Sup. Ct., Aug. 17, 2012)                                     Designers Imports. Com USA, Inc. (″Designers″ or ″De-
Related proceeding at Burberry Ltd. v. Horowitz, 2012        fendant″). Their Amended Complaint, filed June 5,
U.S. Dist. LEXIS 167630 (S.D.N.Y., Nov. 26, 2012)            2007, alleges that Defendant used, sold, and advertised
                                                             merchandise bearing three counterfeit Burberry regis-
Prior History: Burberry Ltd. v. Euro Moda, Inc., 2009        tered trademarks: the Burberry name, the Burberry
U.S. Dist. LEXIS 113407 (S.D.N.Y., Dec. 4, 2009)             Check design, and the Burberry ″Equestrian Knight″ on
                                                             horseback device.
 Core Terms                                                  Burberry brings claims of trademark counterfeiting and in-
                                                             fringement pursuant to 15 U.S.C. § 1114(1)(a); false des-
counterfeit, trademark, merchandise, infringement,           ignation of origin [*2] and trademark dilution pursu-
settlement agreement, scarves, famous, trademark             ant to 15 U.S.C. § 1125(a)(1)(A); common law claims for
infringement, commerce, the Lanham Act, advertising,         breach of contract and unjust enrichment; trademark in-
registered, statutory damages, court finds, dilution,
handbags, unfair competition, common law, polo shirt,        fringement and unfair competition in violation of New
registrations, permanently, jacket, injunction, authentic,   York common law; and trademark dilution pursuant to
website, coats, marks                                        15 U.S.C. § 1125(c); likelihood of injury to business repu-
                                                             tation pursuant to New York General Law Section
Counsel: [*1] For Burberry Limited, Burberry USA,            360-l; and deceptive acts and practices pursuant to New
Plaintiffs: Anthony D Boccanfuso, John Maltbie, LEAD         York General Law Section 349.
ATTORNEYS, Kimberly Isbell, Arnold & Porter,
LLP, New York, NY; Hadrian Ronald Katz, LEAD AT-             Burberry seeks statutory damages and attorneys’ fees
TORNEY, PRO HAC VICE, Arnold & Porter, LLP (DC),             and costs, and various forms of injunctive relief, includ-
Washington, DC; Roberta L. Horton, LEAD ATTOR-               ing a permanent injunction barring Defendant from sell-
NEY, Arnold & Porter LLP, Washington, DC.                    ing Burberry-branded merchandise.

For Designers Imports, Inc., Defendant: Stanley Richard      Defendant claims half-heartedly that it did not sell coun-
Goodman, LEAD ATTORNEY, Goodman & Saper-                     terfeit Burberry-branded merchandise, but its real argu-
stein, Garden City, NY.                                      ment is that it was an innocent infringer whose actions
                                                             were not willful and were not the product of willful
Judges: HONORABLE PAUL A. CROTTY, United                     blindness. Defendant also claims that Burberry has not
States District Judge.                                       come to Court with clean hands and so Burberry is not en-
                                                             titled to damages, attorney’s fees or costs.
Opinion by: PAUL A. CROTTY
                                                             WAIVER OF JURY AND TRIAL

 Opinion                                                     The parties waived jury trial, and the Court conducted a
                                                             bench trial on September 14 and 15, 2009. The Court
                                                             heard the testimony of witnesses from Burberry and De-
ORDER                                                        fendant [*3] and considered the exhibits received in evi-
                                                             dence, as well as designated portions of depositions. The

                                                   Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 64 of 78 PageID #:6441
                                                                                                                 Page 2 of 9
                                             2010 U.S. Dist. LEXIS 3605, *3

parties stipulated to the following facts in the jointly-      ant to 15 U.S.C. § 1065.
submitted pretrial order:
                                                               11. The BURBERRY CHECK trademark is famous
1. Plaintiff Burberry Limited is a corporation duly orga-      within the meaning of 15 U.S.C. § 1125(c).
nized and existing under the laws of the United King-
dom with a principal place of business at Horseferry           12. The BURBERRY CHECK trademark was famous
House, Horseferry Road, London SWIP 2AW, United                within the meaning of 15 U.S.C. § 1125(c) prior to De-
Kingdom.                                                       fendant’s use and/or sale of the items in dispute in this liti-
                                                               gation.
2. Plaintiff Burberry USA, a sister company of Plaintiff
Burberry Limited, is located at 444 Madison Avenue, New        13. Burberry Limited owns the following valid and en-
York, NY 10022. Burberry USA enforces in North                 forceable U.S. trademark registrations for the EQUES-
America the trademarks owned by Burberry Limited.              TRIAN KNIGHT DESIGN trademark, among others:
Burberry Limited, Burberry USA, and their predecessor          U.S. Reg. No. 863,179; and U.S. Reg. No. 2,512,119.
are herein referred to collectively as ″Burberry.″             These registrations are incontestable pursuant to 15 U.S.C.
                                                               § 1065.
3. Burberry has continuously used the BURBERRY (R)
word mark in commerce since 1856.                              14. The EQUESTRIAN KNIGHT DESIGN trademark is
                                                               famous within the meaning of 15 U.S.C. § 1125(c).
4. Burberry introduced the BURBERRY CHECK trade-
mark in its original distinctive red, camel, black and white   15. The EQUESTRIAN KNIGHT DESIGN trademark
check design in the 1920’s. Burberry has continuously          was famous within the meaning of 15 U.S.C. § 1125 (c)
used the BURBERRY CHECK in both the original col-              prior to Defendant’s use and/or sale of the items in dis-
ors and other distinctive color combinations for over three    pute in this litigation.
-quarters of a century.
                                                               16. Defendant Designers Imports, Inc. d/b/a Designers Im-
5. Burberry has continuously used the Burberry eques-          ports.com USA, Inc. is a New York corporation located
trian knight on horseback (the ″EQUESTRIAN KNIGHT              at 11 Lake Street, No. 201, Monroe, New York 10950
DESIGN″) [*4] on numerous products since 1901.                 and/or 1117 Route 17M, Suite [*6] 2, Monroe, New
                                                               York 10950.
6. Burberry USA is the exclusive importer and distribu-
tor in the United States of BURBERRY (R) merchan-              17. Since at least as early as 2003, Designers has continu-
dise that bears the BURBERRY (R) mark, the BURB-               ously sold apparel and accessories online, including at
ERRY CHECK, and/or the EQUESTRIAN KNIGHT                       its website located at www.designersimports.com.
DESIGN (collectively, the ″Burberry Trademarks″).
Burberry has used the Burberry Trademarks on, and in           18. Asher Horowitz is the owner and Chief Operating Of-
connection with, the advertising and sale of Burberry’s        ficer of Designers.
products, including, but not limited to, scarves, swim-
wear, coats, jackets, polo shirts, handbags, and t-shirts in   19. Mr. Horowitz is the only officer of Designers, its
interstate and intrastate commerce, including commerce         only Director, and its sole shareholder.
in the State of New York and in this judicial district.
                                                               20. Mr. Horowitz sets the price for the goods that his busi-
7. Burberry Limited owns the following valid and enforce-      ness sells. He also decides what will be displayed on ww-
able U.S. trademark registrations for the BURBERRY             w.designersimports.com.
(R) word mark, among others: U.S. Reg. No. 260,843;
U.S. Reg. No. 510,077; U.S. Reg. No. 1,133,122; and U.S.       21. Mr. Horowitz sets his own salary and makes sure
Reg. No. 3,202,484. These registrations are incontest-         that bills at the company are paid.
able pursuant to 15 U.S.C. § 1065.
                                                               22. Designers cannot allocate a portion of its expenses
8. The BURBERRY word mark is famous within the                 to its sale of Burberry-branded items.
meaning of 15 U.S.C. § 1125(c).
                                                               23. Mr. Horowitz was aware of BURBERRY products be-
9. The BURBERRY word mark was famous within the                fore he founded Designers.
meaning of 15 U.S.C. § 1125(c) prior to Defendant’s use
and/or sale of the items in dispute in this litigation.        24. Since at least as early as 2003, Designers has sold
                                                               or offered for sale products that display one or more of the
10. Burberry Limited owns the following valid and en-          Burberry Trademarks that were not purchased directly
forceable [*5] U.S. trademark registrations for the BURB-      from Burberry or one of its authorized retailers.
ERRY CHECK trademark, among others: U.S. Reg.
No. 1,241,222; U.S. Reg. No. 2,732,617; and U.S. Reg.          25. Designers has purchased keywords containing the
No. 2,022,789. These restrictions are incontestable pursu-     BURBERRY trademark from Google’s Pay Per Click pro-

                                                    Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 65 of 78 PageID #:6442
                                                                                                             Page 3 of 9
                                            2010 U.S. Dist. LEXIS 3605, *6

gram such as ″Burberry,″ ″Burberry scarf or scarves,                . One bikini with check trim purchased on
″Burberry jacket,″ and ″Burberry handbag.″ Designers                March 1, 2006;
purchased similar advertising [*7] from Yahoo, includ-
                                                                    . Three polo shirts, one [*9] each in white,
ing the keyword ″Burberry scarf.″ When potential custom-
                                                                    black, and gray purchased on March 1, 2006;
ers shop online for Burberry products, they are automati-
cally referred to the Designers website.                            . One ″Constance″ padded jacket purchased
                                                                    on February 7, 2007;
26. Mr. Horowitz is the only person who decides what
Burberry-branded goods Designers will sell on its web-              . A second padded jacket, in the longer ″Lang-
site.                                                               ford″ style, purchased on April 7, 2007;
                                                                    . One cashmere ″Baby Blue Happy Scarf″
27. Designers’ suppliers include ″Moda Oggi.″ Moda                  and one cashmere ″Classic Plaid Scarf,″ pur-
Oggi has since been sued as a third party by Burberry for           chased on June 9, 2007;
selling counterfeit Burberry-branded products, and Burb-
erry prevailed on summary judgment against Moda                     . One ″Nova Check Cashmere Scarf″ pur-
Oggi on this and related claims on June 10, 2009. See               chased on October 11, 2007;
Burberry Limited, et al. v. Euro Moda, Inc., et al., Civil
                                                                    . One cashmere Cream-White Check ″Plaid
Docket for Case No. 1:08-cv-05781-CM, 2009 U.S.
                                                                    Mini Scarf″ purchased on April 7, 2008; and
Dist. LEXIS 53250, 2009 WL 1675080 (S.D.N.Y. June
10, 2009);                                                          . Two white t-shirts with checked trim pur-
                                                                    chased on February 7, 2007 and April 7, 2007.
28. On April 12, 2005, Burberry and Designers entered
into a settlement agreement (″Settlement Agreement″) re-      35. Designers shipped the Purchased Goods to Burber-
garding Designers’ sales of items that Burberry con-          ry’s investigators.
tented were counterfeit. The agreement was amended on
May 4, 2005. The agreement was received in evidence           36. Burberry’s investigators shipped the Purchased
(Ex. 185).                                                    Goods to Burberry at its New York offices.

29. After the agreement was signed, Burberry bought           37. An employee in Burberry’s New York office re-
products from Defendant to determine whether it was           ceived the Purchased Goods.
complying with the agreement.
                                                              38. On June 28, 2005, Kate McKinnon, an Investigator
30. On February 23, 2006, Burberry’s attorney sent a let-     for Abacus Security, sent three (3) Burberry-branded hand-
ter to Defendant’s attorney contending that Designers         bags that had been purchased from Designers to Burber-
 [*8] sold two counterfeit scarves that infringed the Burb-   ry’s New York Office. Burberry determined that these
erry Trademarks. Designers’ lawyer responded that the         three (3) handbags were not counterfeit, but rather genu-
goods were purchased from a Burberry store and that the       ine.
goods were not counterfeit.
                                                              39. On December 15, 2005, Ayodele Akingbade, an Inves-
31. On March 8, 2006, Burberry’s lawyer sent another let-     tigator for Abacus Security, sent three (3) Burberry-
ter to Defendant’s counsel contending that Designers          branded handbags that had been purchased [*10] from
sold a counterfeit bikini and three counterfeit polo shirts   Designers to Burberry’s New York Office. Burberry de-
that infringed the Burberry Trademarks. Designers’            termined that these three (3) handbags were not coun-
counsel responded (Ex. 177).32.                               terfeit, but rather genuine.

32. On May 9, 2007, Burberry’s attorney sent a letter to      ISSUES AT TRIAL AND FINDINGS OF FACT
Defendant’s counsel contending that Designers sold
two counterfeit quilted coats and two counterfeit white       Defendant stipulated to the counterfeit nature of substan-
shirts with check trim that infringed the Burberry Trade-     tially all of the products that Burberry found to be coun-
marks. Designers’ counsel responded (Ex. 178).33.             terfeit, except for two scarves, purchased in December,
                                                              2005. Accordingly, Burberry had two goals at trial: (a)
33. On July 9, 2007, Burberry’s attorney sent a letter to     to establish that Defendants were the source of the coun-
Defendant’s counsel contending that Designers sold            terfeit products; and (b) to establish that Defendant’s vio-
two counterfeit scarves that infringed the Burberry Trade-    lations were willful or the result of willful blindness.
marks. Defendant’s counsel received this letter (Ex.          Defendant’s goal was to minimize its damages to the ex-
179).34.                                                      tent possible.
34. Investigators acting on behalf of Burberry purchased      a. Proof Regarding the Source of Products
the following Burberry-branded articles of clothing
from Designers’ website, www.designersimports.com             Burberry engaged a series of investigators to buy certain
(the ″Purchased Goods″):                                      products from Defendant and submit these products,

                                                  Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 66 of 78 PageID #:6443
                                                                                                              Page 4 of 9
                                              2010 U.S. Dist. LEXIS 3605, *10

along with the packing slips, invoices, and shipping infor-   Horowitz enlisted his wife to buy two [*12] Burberry
mation, to Burberry (Trial Tr. 95-100). Burberry would        scarves from a Burberry store in Boca Raton, Florida
then attach a security tag bearing a unique number to these   (Trial Tr. 249). Mr. Horowitz filled Mr. Burke’s order with
products, photograph the products, and prepare a chain        the two scarves his wife had purchased (Trial Tr. 249-
of custody form (Trial Tr. 95-96). The chain of custody       51). Burberry tested these scarves and found them to be
form listed the source of the product, the date of re-        counterfeit (Trial Tr. 251-52). Mr. Horowitz challenges
ceipt, and the date the recipient sent the product to an-     Burberry’s determinations (Trial Tr. 251-52).
other party (Trial [*11] Tr. 96). For everything but the
most obvious counterfeits, Burberry would ship the sus-       Since Burberry’s findings on the two scarves were erro-
pect products to its London office, where Burberry’s ex-      neous, Defendant argues that Burberry’s twelve other
pert would examine them and determine whether a prod-         determinations of counterfeit must be wrong as well. De-
uct was genuine or counterfeit (Trial Tr. 98).                fendant’s argument is falsus in uno; falsus in omnibus;
                                                              but that is inconsistent with Defendant’s stipulation that it
Burberry submitted twenty products for their expert to re-    had no factual basis for challenging Burberry’s other de-
view (Trial Tr. 41, 46). Burberry’s expert found that         terminations. Even if Burberry’s determinations regard-
six products (all handbags) were genuine but that the bal-    ing the two scarves were incorrect, moreover, this would
ance of fourteen were counterfeit (Trial Tr. 36, 42, 44).     not impair the validity of Burberry’s separate determina-
As previously indicated, Defendant does not contest the       tions made at different times, on twelve different prod-
counterfeit nature of twelve of the fourteen products.        ucts, that the Defendant’s goods were in fact counter-
                                                              feit. Finally, Defendant did not establish that the
Defendant does contend, however, that two of the Burb-        determinations were wrong: Defendant cannot prove that
erry expert’s counterfeit determinations were errone-         it sent Mr. Burke the two authentic Burberry scarves
ous: the determinations relating to a blue ″happy″ scarf      that Mrs. Horowitz purchased in the Boca Raton Burb-
and a check cashmere scarf, both purchased in Decem-          erry store.
ber, 2005 (Trial Tr. 248-52). Mr. Horowitz testified
that he suspected that J. Burke was a possible investiga-     Based on the routine procedures Burberry [*13] took to
tor for Burberry when he saw Burke’s name on an or-           protect its trademarks, and its carefully devised and me-
der for two scarves and a coat (Trial Tr. 248, 271-72).       thodically applied procedures to test the authenticity of
While Defendant had Burberry scarves in stock at the          Burberry-branded merchandise, the Court finds that De-
time, Designers was aware that Burberry was monitor-          signers sold the following twelve items of counterfeit mer-
ing its compliance with the Settlement Agreement, so Mr.      chandise to Burberry:
 Date of Purchase         Goods Sold
 March 1, 2006            1.   Bikini
                          2.   White Polo Shirt
                          3.   Black Polo Shirt
                          4.   Gray Polo Shirt

 February 7, 2007         5. ″Constance″ Jacket
                          6. White Shirt -- Checked Trim

 April 7, 2007            7. Quilted Langford Coat
                          8. White Shirt -- Checked Trim
                          9. Cashmere Cream-White Check Mini Scarf

 June 9, 2007             10. Cashmere Baby Blue Happy Scarf
                          11. Cashmere Classic Plaid Scarf

 October 11, 2007         12. Nova Check Cashmere Scarf

b. Proof of Defendant’s Willfulness or Willful Blind-         fendant on notice that Defendant was violating the trade-
ness                                                          mark law by selling counterfeit Burberry merchandise
                                                              (Ex. 177-79). Additionally, Mr. Horowitz testified that,
Burberry has demonstrated Defendant’s willfulness              [*14] even after the Settlement Agreement, he occasion-
based on its conduct spanning several years during which      ally purchased Burberry items from anonymous inter-
Defendant repeatedly sold a variety of counterfeit Burb-      net vendors and from vendors whose last names he did
erry merchandise. In addition to the April 2005 Settle-       not know (Trial Tr. 282-84). Mr. Horowitz also testified
ment Agreement (Ex. 185), Burberry submitted a series of      that he did not always question his vendors about the
letters and emails proving that it repeatedly placed De-

                                                    Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 67 of 78 PageID #:6444
                                                                                                                 Page 5 of 9
                                             2010 U.S. Dist. LEXIS 3605, *14

source of their Burberry merchandise (Trial Tr. 284-85);         identical with, or substantially indistinguishable from, a
that he used suppliers whose goods had been seized               registered mark.″
by the Customs Department (Trial Tr. 286-87; 289-90; 292
-93); and that he purchased a substantial amount of Burb-        Defendant is liable for trademark counterfeiting and in-
erry goods from Moda Oggi, a known seller of coun-               fringement if Burberry establishes that: (1) Burberry had
terfeit merchandise (Trial Tr. 295). In fact, the United         valid registered marks entitled to protection under the
States Customs Service repeatedly notified Defendant that        Lanham Act; and (2) Defendant used a similar mark in
it was seizing Burberry-branded goods addressed to De-           commerce in a way that would likely cause confusion
signers because the goods were counterfeit (Exs. 223-            among the relevant consuming public. Cartier Int’l
25; 302-05).                                                     B.V. v. Ben-Menachem, 2007 U.S. Dist. LEXIS 95366,
Defendant introduced testimony, however, that mitigates          2008 WL 64005, at *10 (S.D.N.Y. Jan. 3, 2008).
the willfulness of his trademark violations. Mr. Horow-
itz testified, for example, that he often traveled overseas      Burberry has met its burden. The parties stipulated that
to purchase branded merchandise (Trial Tr. 242); that            Burberry had valid registered marks entitled to protec-
he visited the offices of his suppliers (Trial Tr. 242); that,   tion under the Lanham Act. These marks include the
following the Settlement Agreement, he ceased selling            BURBERRY(R) word mark; the BURBERRY CHECK
items that Burberry claimed were counterfeit (Trial Tr.          mark; and the EQUESTRIAN KNIGHT [*17] DE-
248); that he generally complied with his [*15] obliga-          SIGN. Defendant has offered for sale and has sold mer-
tions under the Settlement Agreement (Trial Tr. 247-             chandise displaying spurious designations that are identi-
48; 300-01); that all the Burberry items he currently sells      cal to, or substantially indistinguishable from, Burberry’s
originated in Burberry outlet centers (Trial Tr. 254);           famous, registered trademarks on goods for which Burb-
that all the non-Burberry branded produces he recently           erry trademarks are registered, including: a bikini; a
added to his website originated with authorized distribu-        jacket; a coat; five shirts; and four scarves. Defendant in-
tors or manufacturers (Trial Tr. 257); that he made nu-          tentionally used these spurious designations without au-
merous, sincere efforts to authenticate his merchandise be-      thorization and in connection with the advertising, sale, of-
fore offering them for sale (Trial Tr. 277-82; 288-89;           fering for sale and distribution of goods for its own
292); and that he was unaware that Moda Oggi was a seller        financial gain.
of counterfeit items (Trial Tr. 295). Defendant also intro-
duced a supplier’s deposition testimony, stating that            Defendant’s use of the Burberry trademarks is likely to
Mr. Horowitz insisted on buying only authentic goods             cause confusion among the relevant consuming public. To
(Trial Tr. 304-06).                                              determine whether confusion is likely to arise, a court
                                                                 need only determine that the items at issue are counter-
CONCLUSIONS OF LAW                                               feit and that Defendant distributed, offered for sale, and
                                                                 sold the items. Gucci Am., Inc. v. Duty Free Apparel,
The Court has subject matter jurisdiction under 15               Ltd., 286 F.Supp.2d 284, 287 (S.D.N.Y. 2003).
U.S.C. § 1121, 28 U.S.C. §§ 1331 and 1338, and has
supplemental jurisdiction under 28 U.S.C. § 1367(a).             The Court finds that Defendant is liable for trademark
                                                                 counterfeiting and infringement.
Trademark Counterfeiting and Infringement under
the Lanham Act (Counts I and II)                                 False Designation of Origin, Trade Name, Infringe-
Burberry alleges that Defendant committed trademark              ment, and False Description and Representation un-
counterfeiting and infringement under section 32(1)(a) of        der the Lanham Act (Count III)
the Lanham Act through its unauthorized use of the Burb-
erry trademarks. Section 32(1)(a) of the Lanham Act              The Court also finds Defendant liable under Section
provides that a person shall be civilly [*16] liable if, with-   43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A):
out the registrant’s consent, such person:
                                                                       Any [*18] person who, on or in connection
      use[s] in commerce any reproduction, coun-                       with any goods or services, or any con-
      terfeit, or copy or colorable limitation of a reg-               tainer for goods, uses in commerce any word,
      istered mark in connection with the sale, of-                    terms, name, symbol, or device, or any com-
      fering for sale, distribution, or advertising                    bination thereof, or any false designation
      of any goods or services on or in connection                     or origin, false or misleading description of
      with which such use is likely to cause con-                      fact, or false or misleading representation of
      fusion, or to cause mistake, or to deceive.                      fact, which is likely to cause confusion, or
                                                                       to cause mistake, or to ″deceive as to the af-
15 U.S.C. § 1114(1)(a).                                                filiation, connection, or association of such
                                                                       person with another person, or as to the ori-
Section 45 of the Lanham Act, 15 U.S.C. § 1125, de-                    gin, sponsorship, or approval of his or her
fines a ″counterfeit″ mark as ″a spurious mark which is                goods, services, or commercial activities by

                                                     Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 68 of 78 PageID #:6445
                                                                                                                     Page 6 of 9
                                               2010 U.S. Dist. LEXIS 3605, *20

      another person….                                             Since Burberry has established [*21] that (1) the Burb-
                                                                   erry trademarks are famous, and (2) there is a likeli-
Having established its claim for federal trademark                 hood of dilution, Defendants are also liable under New
infringement under Section 32, it is unnecessary                   York State Business Law § 360-l for dilution and likeli-
for the plaintiff to make any additional showing to                hood of injury to business reputation. See Malletier,
satisfy Section 43(a). Russian Kurier, Inc. v. Rus-                561 F.Supp.2d at 381.
sian Am. Kurier, Inc., 899 F.Supp. 1204, 1208
(S.D.N.Y. 1995).                                                   Deceptive Acts and Practices under New York Law
                                                                   (Count V)
Trademark Dilution under the Lanham Act and Dilu-
tion and Likelihood of Injury under Section 360-l of               New York General Business Law § 349 forbids ″[d]ecep-
N.Y. Gen. Bus. Law (Counts IV and VI) 1                            tive acts and practices.″ Burberry has satisfied the three
                                                                   -factor test for establishing a § 349 violation: (1) that De-
A trademark holder claiming dilution under 15 U.S.C. §             fendant engaged in a consumer-oriented act (sale of
1125(c) must show that: (1) the senior mark is fa-                 Burberry-branded merchandise); (2) that was misleading
mous; (2) the defendants are making commercial use of              in a material way (the products were counterfeit); and
the junior mark in commerce (under the Federal Trade-              (3) Burberry suffered injury. See Vitabiotics, Ltd. V.
mark Dilution Act, the ″FTDA″) or use of the junior mark           Krupka, 606 F.Supp. 779, 785 (E.D.N.Y. 1984) (sale of in-
in commerce (under the Trademark Dilution Revision                 fringing products creates presumption of injury under
Act of 2006, the ″TDRA″); (3) defendant’s use of the ju-           Section 349). Accordingly, the Court finds Defendant li-
nior mark began after the senior mark became famous;               able under Section 349 of the New York General Busi-
and (4) actual dilution (under the FTDA) or a likelihood           ness Law.
of dilution (under the TDRA). See [*20] e.g., Malle-
tier v. Dooney & Bourke, Inc., 561 F.Supp.2d 368, 380-81           Trademark Infringement and Unfair Competition un-
(S.D.N.Y. 2008).                                                   der New York Common Law (Counts VII and VIII)
                                                                   The New York common law on trademark infringement
Plaintiffs have met their burden on their trademark dilu-          and unfair competition claims mirrors the Lanham
tion claim, based on the parties’ stipulations: the fame           Act. To prevail on its common law claim of trademark in-
of Burberry’s mark; Defendant’s commercial use of Burb-            fringement, Burberry need only [*22] present evidence
erry’s mark in commerce; and Defendant’s use of Burb-              sufficient to establish a violation of section 32(1) of the
erry’s mark subsequent to Burberry’s mark becoming                 Lanham Act. Standard & Poor’s Corp., Inc. v. Commod-
famous. Further, Burberry has established a presumption            ity Exch., Inc., 683 F.2d 704, 708 (2d Cir. 1982). Since
of actual and likely dilution by showing that Defen-               Burberry has established liability under the Lanham
dant’s used counterfeit marks that were identical to the           Act, it has also established liability under New York’s
Burberry trademarks. See Savin Corp. v. Savin Corp., 391           common law of trademark infringement.
F.3d 439, 452-53 (2d Cir. 2005).
                                                                   The same principle is applicable to the New York State un-
Dilution by tarnishment reflects an ″association arising           fair competition claim. A claim under the Lanham Act,
from the similarity between a mark or a trade name and             coupled with a showing of bad faith or intent, estab-
a famous mark that harms the reputation of the fa-                 lishes a claim for unfair competition. Girl Scouts of
mous mark.″ 15 U.S.C. § 1125(c). Defendant tarnished               U.S.A. v. Bantam Doubleday Dell Publ’g Group, Inc.,
                                                                   808 F.Supp. 1112, 1131 (S.D.N.Y. 1992). Use of a coun-
Burberry’s marks by using them on inferior products (Tr.
                                                                   terfeit mark creates a presumption of bad faith under
18:23-22:19; 36:17-37:4). See e.g., Hormel Foods v.
                                                                   New York law. Philip Morris U.S.A., Inc. v. Felizardo,
Jim Henson Products, Inc. 73 F.3d 497, 507 (2d Cir. 1996)
(a trademark may be tarnished when linked to products              2004 U.S. Dist. LEXIS 11154, 2004 WL 1375277
                                                                   (S.D.N.Y. June 18, 2004), at *6. Accordingly, Burberry’s
of shoddy quality). Accordingly, the Court finds Defen-
dant liable for trademark dilution by tarnishment under            evidence of Defendant’s sale of counterfeit Burberry-
                                                                   branded merchandise creates a presumption of bad faith,
both the FTDA and the TDRA.
                                                                   satisfying the elements of Burberry’s common law un-
                                                                   fair competition claim.

1
    The Court will analyze Burberry’s federal and state law dilution claims together. The New York State anti-dilution statute,
N.Y. Gen. Bus. L. § 360-l, and the Federal Trademark Dilution Act, the federal anti-dilution [*19] statute in effect prior to Octo-
ber 6, 2006, are alike. Louis Vuitton Malletier v. Dooney & Bourke, Inc., 454 F.3d 108, 119 (2d Cir. 2006). This analysis is es-
sentially unchanged under the Trademark Dilution Revision Act of 2006, effective October 6. 2006. Tiffany (NJ) Inc. v. eBay, Inc.,
576 F. Supp. 2d 463, 523 (S.D.N.Y. 2008). Some courts have held that the New York State statute provides greater protection
against dilution than the TDRA. See GMA Accessories, 2008 U.S. Dist. LEXIS 16052, 2008 WL 591803, at *11. But the Court
need not engage in a separate analysis for Burberry’s New York State claims because the Court concludes that Burberry’s dilu-
tion claim succeeds under the more exacting FDTA standard.

                                                       Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 69 of 78 PageID #:6446
                                                                                                              Page 7 of 9
                                             2010 U.S. Dist. LEXIS 3605, *22

Common Law Breach of Contract (Count IX)                        388, 516 N.E.2d 190, 521 N.Y.S.2d 653 (1987)
                                                                 [*25] (″quasi contract″ only applies in the absence of
The April 12, 2005 Settlement Agreement is governed             an express agreement, and is not really a contract at all,
by New York law (Ex. 185 P11). The parties do not dis-          but rather a legal obligation imposed in order to pre-
pute the existence or validity of the [*23] April 12,           vent a party’s unjust enrichment).
2005 Settlement Agreement, nor does Defendant argue
that Burberry failed to perform under the Settlement            Defendant ’s Willfulness or Willful Blindess
Agreement.
                                                                The Court finds that Defendant acted willfully in selling
Burberry has also established Defendant’s non-                  twelve counterfeit Burberry-branded items of merchan-
performance. Paragraph 2.6 of the Settlement Agreement          dise. Actual knowledge is not necessary for willful trade-
provides that Defendant will not ″knowingly infringe            mark infringement liability; rather, ″[i]nfringement is
or dilute Burberry’s trademarks.″ The same paragraph de-        willful when the defendant had knowledge that [his] con-
fines ″knowingly″ as occurring when Defendant                   duct represented infringement or perhaps recklessly dis-
″knows or should have known that their actions violate          regarded the possibility.″ Hermes Int’l v. Kiernan,
Burberry’s trademark rights.″                                   2008 U.S. Dist. LEXIS 70506, 2008 WL 4163208, at *3
                                                                (E.D.N.Y. Aug. 28, 2008).
The Court has already found that Defendant committed
trademark infringement. It now finds that the same infring-     Here, Burberry established Defendant’s willfulness by
ing conduct constituted a breach of contract. See e.g.,         demonstrating a course of conduct spanning several years
Heisman Trophy Trust v. Smack Apparel Co., 595                  during which Defendant repeatedly sold a variety of
F.Supp.2d 320, 329 (S.D.N.Y. 2009) (evidence of trade-          counterfeit Burberry merchandise. Defendant repeatedly
mark infringement shows the likelihood of success on            and knowingly violated its obligations under the Settle-
breach of settlement agreement claim).                          ment Agreement. Defendant willfully failed to investi-
                                                                gate the bona fides of Burberry-branded goods it pur-
Regarding damages, Section 12 of the Settlement Agree-          chased for sale and by failing to implement procedural
ment contains a liquidated damages clause providing             safeguards against the sale of counterfeit goods. When De-
that Defendant is obligated to pay ″$ 1,500.00 per day          fendant became aware that Burberry, through [*26] its
for each day a breach occurs.″                                  agent J. Burke, placed a test order for Burberry items, De-
                                                                fendant did not fill the order from its own inventory,
Defendant’s breach of contract liability, however, is lim-      but rather sent Mrs. Horowitz to an authorized Burberry
ited to violations that occurred prior to Burberry’s com-       store to purchase items to fill the order. This is further
mencement of the lawsuit. Under New York’s doctrine of          evidence that Defendant was not confident in the authen-
the election of remedies, [*24] when a party breaches           ticity of its own Burberry-branded inventory. Accord-
a contract, the adverse party has to make an election: to ei-   ingly, the Court finds that Defendant’s trademark viola-
ther treat the entire contract as breached and pursue dam-      tions were willful.
ages for the breach or, alternatively, to reject the pro-
posed breach, demand performance, and continue to treat         Defendant, however, has introduced some evidence of
the contract as valid. See e.g., Inter-Power of New York        compliance with the terms of the Settlement Agreement
Inc. v. Niagara Mohawk Power Corp., 259 A.D.2d 932,             and of some level of diligence. These factors mitigate the
934, 686 N.Y.S.2d 911 (3d Dept. 1999).                          degree of Defendant’s willfulness.

Accordingly, Defendant is liable only for trademark vio-        DAMAGES
lations occurring prior to May 22, 2007, the date Burb-
erry commenced this lawsuit. These pre-commencement             The Court asked the parties to provide summations of
violations include nine of the twelve items: the four           their damages. Burberry claimed statutory damages un-
items Defendant sold on March 1, 2006 (Bikini; White            der 15 U.S.C. § 1117(c) in the amount of $ 6.5 million
Polo Shirt; Black Polo Shirt; and Gray Polo Shirt); the two     (Dkt. # 30, at 2, 10). Defendants argued that its maxi-
items Defendant sold on February 7, 2007 (the ″Con-             mum exposure is $ 18,000 (Dkt. # 32 at 13).
stance″ Jacket and the White Shirt - Checked Trim); and
the three items Defendant sold on April 7, 2007 (the            Section 15 U.S.C. § 1117(c) provides:
Quilted Langford Coat; the White Shirt-Checked Trim;
and the Cashmere Cream-White Check Mini Scarf).                       In a case involving the use of a counterfeit
                                                                      mark (as defined in section 1116(d) of this
Common Law Unjust Enrichment (Count X)                                title) in connection with the sale, offering
                                                                      for sale, or distribution of goods or services,
The Court dismisses Burberry’s unjust enrichment claim                the plaintiff may elect, at any time before fi-
because a party cannot prevail on remedies under both                 nal judgment is rendered by the trial court, to
contract and quasi-contract theories. See e.g., Clark-                recover, instead [*27] of actual damages
Fitzpatrick, Inc. v. Long Is. R.R. Co., 70 N.Y.2d 382,                and profits under subsection (a) of this sec-

                                                    Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 70 of 78 PageID #:6447
                                                                                                                       Page 8 of 9
                                               2010 U.S. Dist. LEXIS 3605, *27

      tion, an award of statutory damages for any                   is also necessary because the Settlement Agreement
      such use in connection with the sale, offer-                  failed to deter Defendant and because of Defendant’s abil-
      ing for sale, or distribution of goods or ser-                ity to reach a vast customer base through internet
      vices in the amount of--                                       [*29] advertising. See e.g., Rolex Watch U.S.A., Inc. v.
                                                                    Jones, 2002 U.S. Dist. LEXIS 6657, 2002 WL 596354, at
      (1) not less than $ 1,000 or more than $                      *5 (S.D.N.Y. Apr. 17, 2002). 3
      200,000 per counterfeit mark per type of
      goods or services sold, offered for sale, or dis-
                                                                    There are other factors which mitigate the degree of De-
      tributed, as the court considers just; or
                                                                    fendant’s willfulness. Defendant cooperated in provid-
      (2) if the court finds that the use of the coun-              ing financial records. These records indicate that Defen-
      terfeit mark was willful, not more than $                     dant reported sales of $ 4,276,581 for Burberry-
      2,000,000 per counterfeit mark per type of                    branded merchandise sold between March 29, 2005 and
      goods or services sold, offered for sale, or dis-             June 26, 2008 (Ex. 308). Defendant also reported net in-
      tributed, as the court considers just.                        come of $ 1,158,295 for scarves, shorts, jackets, and coats
                                                                    sold between March 29, 2005 and May 13, 2008 (Ex.
15 U.S.C. § 1117(c) (2004) (amended 2008).         2                220). 4 Burberry-branded merchandise, however, repre-
                                                                    sented only a percentage of Defendant’s entire business,
In determining the amount of statutory damages, courts              and not all Burberry-branded items were counterfeit. 5
consider several factors, including:                                Finally, few courts have awarded maximum statutory dam-
                                                                    ages on the basis of a per mark, per type of good calcu-
                                                                    lation. See e.g., Gucci Am., Inc. v. MyReplicaHandbag-
      (1) the expenses saved and the profits                        .com, 2008 U.S. Dist. LEXIS 14047, 2008 WL 512789, at
      reaped; (2) the revenues lost by the plaintiff;               *5 (S.D.N.Y. Feb. 26, 2008) (collecting cases to note
      (3) the value of the [trademark]; (4) the de-                 that ″[M]ost judges have [*30] issued awards well be-
      terrent effect on others besides the defen-                   low the maximum available on the basis of per-mark-per
      dant; (5) whether the defendant’s conduct                     -type-of-goods″).
      was innocent or willful; (6) whether a defen-
      dant has cooperated in providing particular                   Having considered all relevant factors, the Court awards
      records from which to assess the value of the                 Burberry statutory damages in the amount of $
      infringing material produced; and (7) the po-                 1,500,000. This amount represents $ 100,000 per mark
      tential for discouraging the defendant.                       per types of goods sold. Specifically, Defendant in-
                                                                    fringed three of Burberry’s registered trademarks (the
Kenneth Jay Lane, Inc. v. Heavenly Apparel, Inc.,                   Burberry name, the Burberry Check design, and the Burb-
2005 U.S. Dist. LEXIS 28815,, 2006 WL 728407, at                    erry ″Equestrian Knight″ on horseback device) and
*6 (S.D.N.Y. November 17, 2005).                                    sold five types of counterfeit Burberry-branded merchan-
                                                                    dise (Bikini; Shirts; Jacket; Coat; and Scarves). An
Several of these factors support a substantial award. De-           award of $ 100,000 per mark per type of good sold to-
fendant has acted willfully in selling twelve counterfeit           tals $ 1,500,000.
Burberry-branded items of merchandise. Burberry’s trade-
marks are highly valuable and of worldwide renown.                  Since there was willful infringement and [*31] no ″ex-
The goal of deterring others from similar conduct re-               tenuating circumstances,″ the Court allows Burberry attor-
quires a significant award. Louis Vuitton Malletier, S.A. v.        neys’ fees and costs, as required by 15 U.S.C. §
LY USA, 2008 U.S. Dist. LEXIS 107592, 2008 WL                       1117(b). Sara Lee Corp. v. Bags of New York, Inc., 36
5637161, at *2 (S.D.N.Y. Oct. 3, 2008). A large award               F.Supp.2d 161, 170 (S.D.N.Y. 1999). Burberry’s counsel

2
    Prior to October 13, 2008, the minimum for § 1117(c)(1) was $ 500 and the maximum was $ 1,00,000; and the maximum for
§ 1117(c)(2) was $ 1,000,000. See Prioritizing Resources and Organization for Intellectual Property Act of 2008, Title I, sec.
104, § 1117, 122 Stat 4256, 4259 (Oct. 13, 2008). Defendant’s sales of counterfeit Burberry items occurred prior to October 13,
2008. Accordingly, the Court applies the pre-amendment statutory amounts. See e.g., Century 21 Real Estate LLC v. Bercosa Corp.,
   F.Supp.2d , 666 F. Supp. 2d 274, 2009 U.S. Dist. LEXIS 94094, 2009 WL 3111759, at *12 n.9 (E.D.N.Y. Sept. 18, 2009).
 [*28]
3
   Plaintiffs’ Ex. 300 indicates that between September 13, 2003 and June 11, 2008, Designer’s Burberry advertising in Google
had been clicked 1,021,744 times.
4
   Plaintiffs’ Ex. 220 was not introduced at trial. After the trial, however, on September 25, 2009, the Court reopened the trial re-
cord to admit this exhibit into evidence (Dkt. # 28).
5
    Plaintiffs’ Ex. 308 indicates that Burberry-branded merchandise represents the following percentages of Designer’s overall
sales: 65.13% between March 29, 2005 and December 31, 2005; 34.44% between January 1, 2006 and December 31, 2006; 21.35%
between January 1, 2007 and December 31, 2007; and 6.97% between January 1, 2008 and June 26, 2008.

                                                        Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 71 of 78 PageID #:6448
                                                                                                             Page 9 of 9
                                          2010 U.S. Dist. LEXIS 3605, *31

should submit an itemized fee application, supported by      Burberry-branded merchandise.
time-sheets, along with a statement of the nature of
the work performed, as well as explanations of each attor-   CONCLUSION
ney’s expertise and any other relevant factors. See e.g.,
Pressman v. Estate of Steinvorth, 886 F. Supp. 365, 367      The foregoing constitutes the Court’s findings of fact
(S.D.N.Y. 1999).                                             and conclusions of law. Defendant is liable to Burberry
                                                             for a total of $ 1,500,000 in statutory damages. Defen-
INJUNCTIVE RELIEF                                            dant is further liable for Burberry’s reasonable attor-
                                                             neys’ fees and costs, in an amount to be determined by
Section 34(a) of the Lanham Act provides for injunctive      the Court, after Burberry’s counsel submits contempora-
relief to prevent trademark violations ″according to the     neous time records, reflecting the work done in this liti-
principles of equity and upon such terms as the court may    gation. Finally, Defendant is hereby permanently en-
deem reasonable.″ 15 U.S.C. § 1116(a). Courts may            joined from infringing on any Burberry trademarks. If
grant permanent injunctions where a plaintiff demon-         Defendant violates Burberry’s trademarks in the future,
strates actual success on the merits and irreparable harm.   then Defendant will automatically be permanently en-
Gucci Am., Inc. v. Duty Free Apparel, Ltd., 286              joined from selling, offering for sale, advertising, or dis-
F.Supp.2d at 290. As indicated, Burberry has established     tributing [*33] any Burberry-branded merchandise.
success on the merits. Burberry has also established ir-
reparable harm by establishing a likelihood of confu-        Plaintiff is directed to submit a proposed order of judg-
sion. See Genesee Brewing Co., Inc. v. Stroh Brewing         ment on 10 days notice.
Co., 124 F.3d 137, 142 (2d Cir. 1997). Accordingly, the
Court permanently [*32] enjoins Defendant from infring-      Dated: New York, New York
ing on any Burberry trademarks.
                                                             January 19, 2010
The Court denies Burberry’s request to completely bar De-
fendant from selling Burberry goods. Defendant may           SO ORDERED
continue to participate in the secondary market provided
Defendant sells only legitimate products. In light of De-    /s/ Paul A. Crotty
fendant’s continuing pattern of trademark infringement,
however, any further violation of the injunction will re-    PAUL A. CROTTY
sult in Defendant’s being permanently enjoined from sell-
ing, offering for sale, advertising, or distributing any     United States District Judge




                                                  Jessica Bloodgood
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 72 of 78 PageID #:6449



Caution
As of: June 26, 2013 12:41 PM EDT



                              Phillip Morris USA Inc. v. Marlboro Express
                            United States District Court for the Eastern District of New York
                                                August 26, 2005, Decided
                                                    CV-03-1161 (CPS)

Reporter: 2005 U.S. Dist. LEXIS 40359; 2005 WL 2076921

                                                                  For Michael Moshel, as individual, Defendant: Saul E.
PHILLIP MORRIS USA INC., Plaintiff, - against - MAR-              Feder, Regosin, Edwards, Stone & Feder, New York, NY.
LBORO EXPRESS, TOBACCO TRADERS AND
TRUST, TIMOTHY FARNHAM, individually and doing
business as Tobacco Traders and Trust and Marlboroex-             Judges: Charles P. Sifton, United States District Judge.
press.com, MARY KIM JAMIESON, individually and
doing business as Tobacco Traders and Trust and Marl-
boroexpress.com, NATIVE EXPRESS, DON DOCTOR,                      Opinion by: Charles P. Sifton
individually and doing business as Marlboroexpress.com
and Nativeexpress.com, DENNIS KENNEDY, individu-
ally and doing business and Double D Smoke Shop,                   Opinion
SOVEREIGNTY VENTURES, INC., DON DELAND,                           MEMORANDUM OPINION AND ORDER
individually and doing business as Sovereignty Ventures,
Inc., IROQOUIS TOBACCO COMPANY, SCOTT SNY-                        SIFTON, Senior Judge.
DER, individually and doing business as Iroquois Tobacco
Company, SIMON MOSHEL, an individual; MICHAEL                     Plaintiff Philip Morris USA, Inc. (″Philip Morris″)
MOSHEL, an individual, ROBERT BERARDELLI, an                      brings this trademark action seeking damages and injunc-
individual, and Does One Through Ten Inclusive, Defen-            tive relief against defendants Marboro Express, To-
dants.                                                            bacco Traders and Trust, Timothy Farnham, individually
                                                                  and doing business as ″Tobacco Traders and Trust″
Subsequent History: Related proceeding at Philip Morris           and ″Marlboroexpress.com,″ Don Doctor, individually
USA Inc. v. A & V Minimarket, Inc., 2008 U.S. Dist. LEXIS         and doing business as ″Marlboroexpress.com″ and ″Na-
120183 (S.D.N.Y., Dec. 15, 2008)                                  tiveexpress.com,″ Dennis Kennedy, individually and do-
                                                                  ing business as ″Double D Smoke Shop,″ Don Deland,
                                                                  individually and doing business as ″Sovereignty Ven-
    Core Terms                                                    tures, Inc.,″ Iroqois Tobacco Company, Scott Snyder, in-
                                                                  dividually and doing business as ″Iroqois Tobacco Com-
counterfeit, trademark, cigarette, infringement, register,        pany,″ and Robert Berardelli. 1 Plaintiff’s claims arise
statutory damages, summary judgment, default, brand,              out of defendants’ sale of counterfeit Marlboro[R] brand
label, default judgment, district court, maximum,                 cigarettes. Specifically, plaintiff alleges the following
violation of section, injunctive relief, statutory award,
                                                                  claims against the defendants: (1) infringement of
registrant, permanent, carton, roof, entry of default, do
business, plea guilty, indictment, injunction, pentagonal,        plaintiff’s [*2] registered trademarks in violation of Sec-
traffic                                                           tion 32 of the Lanham Act, 15 U.S.C. § 1114 (Claims
                                                                  1-4); (2) importation of counterfeit goods bearing an in-
Counsel: [*1] For Philip Morris USA Inc., Plaintiff:              fringing trademark in violation of Section 42 of the Lan-
Samuel L. Barkin, Heller Ehrman LLP, New York, NY.                ham Act, 15 U.S.C. § 1124 (Claims 5-6); (3) false desig-
                                                                  nation of origin in violation of Section 43(a) of the
                                                                  Lanham Act, 15 U.S.C. § 1125(a) (Claims 7-8); (4) trade-
                                                                  mark dilution in violation of the Federal Trademark Di-

1
    Plaintiff’s complaint also named as defendants Simon Moshel, Michael Moshel and Mary Kim Jamieson. Plaintiff has entered
a Consent Judgment with defendants Simon and Michael Moshel, which was ″so ordered″ by this Court on February 2, 2005. Pur-
suant to the Consent Judgment, defendants Simon and Michael Moshel agreed to pay plaintiff $ 150,000 and were permanently en-
joined from selling counterfeit or illegally imported Marlboro cigarettes. (See Consent Judgment at 2). Plaintiff also filed a no-
tice of voluntary dismissal of the claims asserted against defendant Mary Kim Jamieson without prejudice, pursuant to Rule 41(a)
of the Federal Rules of Civil Procedure on July 22, 2005.

                                                      Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 73 of 78 PageID #:6450
                                                                                                                     Page 2 of 7
                                               2005 U.S. Dist. LEXIS 40359, *2

lution Act, 15 U.S.C. §§ 1125(c) and 1127 (Claims                  The ″Marlboro Marks″ include the Roof Design La-
9-10); (5) ″cybersquatting″ in violation of the Anti-              bel[R] Mark, Marlboro[R], Marlboro Lights[R], Marl-
Cybersquatting Consumer Protection Act, 15 U.S.C. §                boro Menthol[R], Marlboro Lights Menthol[R], Marl-
1125(d) (Claim 11); (6) unfair competition in violation of         boro Ultra Lights[R]. (See Registration Certificates,
the common law of New York (Claim 12); (7) trade-                  Johnson Decl. Ex. A). Phillip Morris has invested substan-
mark infringement in violation of the common law of New            tial time, effort, and money to advertise and promote
York (Claim 13); and (8) trademark dilution in viola-              the Marlboro Marks, and as a result, they are widely rec-
tion of New York General Business Law § 360-l et seq.              ognized trademarks for which significant ″good will″
(Claim 14).                                                        has developed.

 [*3] Presently before the court are the following mo-             Between August 2000 and February 2003, defendants Sny-
tions: (1) plaintiff’s motion for partial summary judg-            der, Deland, Farnham, [*5] and Berardelli, in conjunc-
ment against defendant Snyder on Claims 1, 2, 5, and               tion with others, imported approximately 200,000 car-
7 alleged in the complaint, pursuant to Rule 56 of the Fed-        tons of counterfeit Marlboro[R] and Marlboro Lights[R]
eral Rules of Civil Procedure (″Fed. R. Civ. P.″); and             cigarettes from China. (Pl. 56.1 P3; Johnson Dec. Ex.
(2) plaintiff’s motion for entry of default judgment and or-       B). These cartons were imported in at least five separate
der granting damages and injunctive relief against defen-          shipments, and were monitored by the United States
dants Berardelli, Deland, Farnham, Kennedy, and Doc-               Customs Service after arrival in the United States from
tor (collectively ″Default Defendants″), pursuant to Fed.          China. (Pl. 56.1 PP3-4; Johnson Dec. Ex. B). Defen-
R. Civ. P. 55(b). The defendants have not responded to             dants sold counterfeit Marlboro brand cigarettes at re-
plaintiff’s motions. 2 For the reasons set forth below, the        tail stores, including the ″Double D Smoke Shop,″ lo-
motions are granted.                                               cated on the Seneca Indian Cattaraugus reservation and the
                                                                   ″Iroqious Tobacco Company,″ located in Irving, New
BACKGROUND                                                         York, and through various Internet websites, including
                                                                   ″Marlboroexpress.com″ and ″Smokeheap.com.″ (Pl. 56.1
The following facts are drawn from the pleadings, depo-            P5; Johnson Dec. Ex. C). Defendants purchased coun-
sitions, answers to interrogatories, and admissions on             terfeit cigarettes at prices between $ 2.00 and $ 2.20 per
file, together with the affidavits in connection with this         carton and sold them at retail prices between $ 19.00
motion. The facts are undisputed unless [*4] otherwise             and $ 29.99 per carton. (Pl. 56.1 P6; Johnson Dec. Ex.
noted.                                                             H).

Plaintiff Phillip Morris is a corporation organized under          On February 14, 2003, the United States Customs Ser-
the laws of Virginia with its principal place of business in       vice filed a criminal complaint in the United States Dis-
New York. For several decades, Phillip Morris has manu-            trict Court for the Eastern District of New York
factured and sold tobacco products under the Marl-                 against defendants Snyder, Deland, Farnham, Berardelli
boro[R] brand (Pl. 56.1 Statement P1). Among the distinc-          and others 3 for conspiracy to smuggle [*6] and traffic in
tive features of the Marlboro[R] brand is its pack                 counterfeit goods, in violation of 18 U.S.C. §§ 545 and
design, which features the Marlboro Roof Design La-                2320. 4 (See Criminal Complaint, United States v. Moshel,
bel[R] Mark (a pentagonal figure with a horizontal top and         et. al., 1:03-m-276 (E.D.N.Y.), Johnson Decl. Ex. B).
two vertical sides with two upwardly and inwardly slop-            On March 20, 2003, defendants Snyder, Deland, Farn-
ing diagonals). Phillip Morris is the registered owner             ham, Berardelli were indicted in the United States Dis-
of the ″Marlboro Marks″ on the Principal Register of the           trict Court for the Eastern District of New York on three
United States Patent and Trademark Office (″USPTO″).               counts of trafficking and conspiring to traffic counter-

2
    The defendants against whom these motions are brought appear to be proceeding pro se.
3
    The criminal complaint also named Simon and Michael Moshel as defendants. (Johnson Dec. Ex. B at 1).
4
    18 U.S.C. § 545 provides in relevant part that:

       Whoever knowingly and wilfully . . . smuggles or clandestinely introduces . . . into the United States any merchan-
       dise which should have been invoiced . . . . or fraudulently or knowingly imports or brings into the United States
       any merchandise contrary to law. . . shall be fined under this title or imprisoned. . .

18 U.S.C § 2320 provides in relevant part that:

       Whoever intentionally traffics or attempts to traffic in goods or services and knowingly uses a counterfeit mark on
       or in connection with such good or services shall be fined. . . or imprisoned. . . .




                                                       Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 74 of 78 PageID #:6451
                                                                                                                            Page 3 of 7
                                                 2005 U.S. Dist. LEXIS 40359, *6

feit goods in violation of 18 U.S.C. §§ 545 and 2320.                 A motion for summary judgment may be granted only
(See Indictment, Johnson Decl. Ex. C). On September 30,               where ″the pleadings, depositions, answers to interrogato-
2003, defendant Farnham pled guilty before Magistrate                 ries, and admissions on file, together with affidavits, if
Judge Cheryl Pollack to Count One of the indictment                   any, show that there is no genuine issue as to any mate-
which accused them of knowingly and intentionally con-                rial fact and that the moving party is entitled to judg-
spiring to traffic in counterfeit cigarettes. On October 1,           ment as a matter of law.″ Fed. R. Civ. P. 56(c); Celotex
2003, defendants Snyder and Deland also pled guilty be-               Corp v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed.
fore Judge Raymond Dearie to Count One of the indict-                 2d 265 (1986). A motion for summary judgment may
ment. (See Johnson Decl. Ex. D; Barkin Decl. Ex. 7-8;                 be defeated by the non-moving party if that party pro-
Pl. 56.1 Statement P29). 5 Defendant Berardelli pled guilty           duces sufficient specific facts to establish that there is a
to Count Two of the Indictment which accused him of                   material issue of fact for trial. See Montana v. First Fed-
knowingly and intentionally trafficking in counterfeit                eral Sav. & Loan Ass’n of Rochester, 869 F.2d 100, 103
goods in violation of 18 U.S.C. § 2320.                               (2d Cir. 1989). [*10] The role of the court on such a
                                                                      motion is ″not to resolve disputed issues of fact but to as-
 [*8] Plaintiff commenced this action by filing a com-                sess whether there are any factual issues to be tried.″
plaint and summons against the defendants on March 10,                Knight v. United States Fire Ins. Co., 804 F.2d 9, 11 (2d
2003 (the ″Complaint″). Between March 2003 and June                   Cir. 1986). The ″court must view the evidence in the
2003, plaintiff served process upon each of the defen-                light most favorable to the party against whom summary
dants. To date, defendants Berardelli, Deland, Farnham,               judgment is sought and must draw all reasonable infer-
Kennedy, and Doctor 6 have not filed an answer or other-              ences in his favor.″ L.B. Foster Co. v. America Piles, Inc.,
wise responded to the Complaint. On May 11, 2005,                     138 F.3d 81, 87 (2d Cir. 1998); Anderson v. Liberty
the Clerk of this Court issued a Notation of Default pur-             Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L.
suant to Fed. R. Civ. P. 55(a) against defendants Farn-               Ed. 2d 202 (1986).
ham, Doctor, Kennedy and Deland. 7
                                                                      Defendant Snyder’s Failure to Respond
[*9] DISCUSSION
                                                                      Local Rule 56.1 of the Eastern and Southern Districts of
Jurisdiction                                                          New York requires that all summary judgment motions
                                                                      be accompanied by a ″short or concise statement of ma-
The Court has jurisdiction over this action pursuant to               terial facts as to which the moving party contends
15 U.S.C. § 1121 and 28 U.S.C. § 1338, which confers ju-              there is no genuine issue to be tried.″ Local Rule 56.1(a).
risdiction over actions involving violations of patents               The rule also requires that the party opposing summary
and trademarks, 28 U.S.C. § 1331, which authorizes juris-             judgment file a response setting forth the material facts
diction over civil actions arising under federal law, and             about which it contends there exists a triable issue. Be-
principles of pendent jurisdiction over the state law                 cause defendant Snyder has failed to file any response, all
claims.                                                               facts contained in plaintiff’s Rule 56.1 statement are
                                                                      deemed admitted. 8 See Local [*11] Rule 56.1(b) and
Motion for Partial Summary Judgment                                   (d). However, defendant Snyder’s failure to respond to
                                                                      plaintiff’s motion does not mean that plaintiff automati-
Summary Judgment Standard                                             cally prevails. See e.g. Adickes v. S.H. Kress & Co.,
                                                                      398 U.S. 144, 160, 90 S. Ct. 1598, 26 L. Ed. 2d 142


5
    Defendants Snyder, Deland and Farnham were also charged in the United States District Court for the Western District of
Texas with smuggling and trafficking counterfeit cigarettes in violation of 18 U.S.C §§ 371, 2342(a) and 2320(a). Defendant Syn-
der pled guilty and was sentenced to 27 months imprisonment in December 2003. He was also ordered to pay $ 861,260 in res-
titution for unpaid cigarette taxes. Phillip Morris is not entitled to any part of that restitution award. (See Johnson Decl. Ex. G.). De-
fendants Deland and Farnham also pled guilty, and were sentenced to 24 and 18 months imprisonment, respectively. (See
Barkin Decl. Ex. 11-12).
6
    Although defendants Kennedy and Doctor were not named in the related criminal action, they are alleged in plaintiff’s com-
plaint to be co-owners or operators of some of the outlets through which the counterfeit cigarettes were sold, including ″Double D
Smoke Shop,″ ″Marlboroexpress.com″ and ″Nativeexpress.com.″
7
   Defendant Berardelli is not listed on the Clerk’s Notation of Default. However, this appears to be an oversight, as plaintiff pro-
vided the Clerk of Court with a copy of the summons and complaint served by personal service on defendant Berardelli on
March 25, 2003. (See Barkin Decl., Ex. 14 PP7-8; Ex. 15). The default is hereby noted.
8
   Plaintiff filed a ″Notice to Pro Se Litigant Opposing Motion for Summary Judgment″ on May 23, 2005, informing defendant Sny-
der of the consequences of failing to respond to a summary judgment motion. See Champion v. Artuz, 76 F.3d 483, 486 (2d Cir.
1996) (an ″easily comprehensible notice″ from the party moving for summary judgment provides sufficient notice to a pro se liti-
gant).

                                                          Jessica Bloodgood
    Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 75 of 78 PageID #:6452
                                                                                                                       Page 4 of 7
                                               2005 U.S. Dist. LEXIS 40359, *11

(1970). The moving party must ″nevertheless offer facts             tablished that its Marlboro Marks are valid and entitled
supporting its Rule 56.1 Statement, and must satisfy                to protection under the Act.
the movant’s Rule 56 burden.″ Smith v. Principi, 2004
U.S. Dist. LEXIS 16418, 2004 WL 1857582, at *1, n.1                 In considering the likelihood of confusion, district courts
(S.D.N.Y. 2004); see also Vermont Teddy Bear Co., Inc. v.           generally apply eight nonexclusive factors, known as
1-800 BEARGRAM Co., 373 F.3d 241, 242 (2d Cir.                      the Polaroid factors:
2004) (″Even when a motion for summary judgment is un-
opposed, the district court is not relieved of its duty to de-
cide whether the movant is entitled to judgment as a                      (1) the strength of the plaintiff’s mark; (2)
matter of law.″).                                                         the similarity of plaintiff’s and defendant’s
                                                                          marks; (3) the competitive proximity of their
[*12] Lanham Act                                                          products; (4) the likelihood that plaintiff
                                                                          will ″bridge the gap″ and offer a product like
Plaintiff seeks summary judgment against defendant Sny-                   defendant’s; (5) actual confusion between
der on its First, Second, Fifth and Seventh Claims for re-                products; (6) defendant’s good faith; (7) the
lief, which allege (1) trademark infringement in viola-                   quality of defendant’s product as compared to
tion of Section 32 of the Lanham Act, (2) importation of                  plaintiff’s; and (8) the sophistication of the
goods bearing an infringing trademark in violation of                     purchasers.
Section 42 of the Lanham Act, and (3) false designation
of origin and trademark and dress infringement in vio-              Streetwise Maps, Inc. v. VanDam, Inc., 159 F.3d
lation of Section 43(a) of the Lanham Act. 9 See 15 U.S.C.          739, 742-43 (2d Cir.1998) (citing Polaroid Corp. v.
§§ 1114(1), 1124, 1125(a).                                          Polarad Elecs. Corp., 287 F.2d 492, 495 (2d
                                                                    Cir.1961). [*15] However, in cases involving coun-
Sections 32 and 43(a)                                               terfeit marks, ″the Court need not undertake a fac-
                                                                    tor-by-factor analysis under Polaroid because
Section 32 of the Act prohibits the use in commerce, with-          counterfeits, by their very nature, cause confu-
out consent, of any ″reproduction, counterfeit, copy, or            sion.″ Gucci America, Inc. v. Duty Free Apparel,
colorable imitation of a registered mark in connection with         Ltd., 286 F.Supp.2d 284, 287 (S.D.N.Y. 2003); Phil-
the sale, offering for sale, [*13] distribution, or adver-          lip Morris USA Inc. v. Felizardo, 2004 U.S. Dist.
tising of any goods,″ in a way that is likely to cause con-         LEXIS 11154, 2004 WL 1375277, at *5 (S.D.N.Y.
fusion with plaintiff’s registered trademarks. 15 U.S.C. §          2004). Thus, the Court ″need only determine the
1114 (1)(a). Section 43(a) prohibits similar conduct,               more fundamental question of whether there are
though it is not limited to registered trademarks, and              items to be confused in the first place--that is,
deems liable for false designation of origin ″any person            whether the items at issue here are, in fact, coun-
who. . .uses in commerce any container for goods. . .               terfeit, and whether defendant [Snyder] sold those
name, symbol, device. . .or any false designation of ori-           items.″ Gucci America, Inc., 286 F.Supp.2d at
gin . .which is likely to cause confusion.″ 15 U.S.C. §             287. In this case, it has not been disputed that the
1125(a); see also Chambers v. Time Warner, Inc., 282                items at issue are counterfeit Marlboro brand ciga-
F.3d 147, 155 (2d Cir.2002). Liability is established un-           rettes, and that defendant Snyder sold and distrib-
der both Sections 32 and 43(a) of the Lanham Act if                 uted these items. See Pl. 56.1 Statement at P29. Ac-
a plaintiff can demonstrate (1) that it has a valid trade-          cordingly, defendant Synder’s actions caused a
mark entitled to protection under the Act, and (2) defen-           likelihood of consumer confusion, and plaintiff has
dant’s actions are ″likely to cause confusion.″ Arrow               established liability under Sections 32 and 43(a)
Fastener v. Stanley Works, 59 F.3d 384, 390 (2d Cir.1995).          of the Lanham Act. See Phillip Morris Inc. v. Feliz-
                                                                    ardo, 2004 U.S. Dist. LEXIS 11154, 2004 WL at
In this case, plaintiff’s certificates of registration with         *5.
the USPTO for the Marlboro Marks are ″prima facie evi-
dence that the mark[s] [are] registered and valid (i.e. pro-        Section 42
tectible), that the registrant owns the mark[s], and that
the registrant has the [*14] exclusive right to use the             Section 42 of the Lanham Act, 15 U.S.C. § 1124, [*16]
mark[s] in commerce.″ Lane Capital Management, Inc. v.              provides in relevant part that ″no article of imported
Lane Capital Management, Inc., 192 F.3d 337, 345 (2d                merchandise…which shall copy or simulate a trademark
Cir. 1999); 15 U.S.C. § 1067(b)(″A certificate of registra-         registered in accordance with the provisions of this
tion of a mark…shall be prima facie evidence of the va-             chapter…shall be admitted entry at any customhouse of
lidity of the registered mark″). Thus, the plaintiff has es-        the United States.″ The Second Circuit has explained that

9
    During oral argument before this Court on July 21, 2005, plaintiff’s counsel stated that plaintiff intends to dismiss the remain-
ing claims against defendant Snyder if plaintiff’s motion for partial summary judgment on the claims which are the subject of
this motion is granted.

                                                        Jessica Bloodgood
     Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 76 of 78 PageID #:6453
                                                                                                                        Page 5 of 7
                                               2005 U.S. Dist. LEXIS 40359, *16

15 U.S.C. § 1124 ″applies only to merchandise bearing               counterfeit versions of four registered Marlboro Marks.
counterfeit or spurious trademarks that copy or simulate            Section 35(c) of the Lanham Act provides that:
genuine trademarks.″ Olympus Corp. v. U.S., 792 F.2d
315, 322 (2d.Cir. 1986), cert. denied, 486 U.S. 1042, 108                 in a case involving the use of a counterfeit
S. Ct. 2033, 100 L. Ed. 2d 618 (1988); Disenos Articos                    mark. . .in connection with the sale, offering
E Industriales, S.A. v. Work, 676 F.Supp. 1254, 1271                      for sale, or distribution of good or ser-
(E.D.N.Y. 1987). In this case, it has not been disputed                   vices, the plaintiff may elect, at any time be-
that defendant Snyder, together with others, imported at                  fore final judgment is rendered by the trial
least five separate shipments of cigarettes from China                    court, to recover, instead of actual damages
bearing counterfeit Marlboro marks. 10 Accordingly,                       and profits. . ., an award of statutory dam-
plaintiff has established defendant Snyder’s liability un-                ages for any such use in connection with
der Section 42 of the Lanham Act. 11                                      the sale, offering for sale, or distribution of
                                                                          goods or services. . .
Injunctive Relief
                                                                    15 U.S.C. § 1117(c). Congress added the statutory
Plaintiff seeks to permanently enjoin defendant Snyder              damages provision of the Lanham Act in 1995 be-
from future trademark infringement. 12 Section 34(a) of             cause ″counterfeiters’ records are frequently nonex-
the Lanham Act provides courts with the ″power to                   istent. . .making proving actual damages in these
grant injunctions according to the principles of equity             cases extremely difficult, if not impossible.″ See Gu-
and upon such terms as the Court may deem reasonable,               cci America, Inc., 315 F. Supp. 2d 511, at 520. A
to prevent the violation of any right of the registrant of          plaintiff may recover ″not less than $ 500 or more
a mark registered in the Patent and Trademark Office.″ 15           than $ 100,000 per counterfeit mark [*20] per
U.S.C. § 1116(a). To obtain a permanent injunction,                 type of goods or services sold. . .″ 15 U.S.C. § 1117
plaintiff must demonstrate (1) actual success on the mer-           (c)(1). If the Court finds that ″the use of the coun-
its and (2) irreparable harm. See e.g., Gucci America,              terfeit mark was willful,″ then the plaintiff may
Inc., 286 F.Supp.2d at 290; Wojnarowicz v. American Fam-            recover ″not more than $ 1,000,000 per counterfeit
ily Ass’n, 745 F.Supp. 130, 148, n.13 (S.D.N.Y. 1990).              mark. . .″ Id. at 1117(c)(2). ″The standard for will-
 [*18] As previously discussed, plaintiff has established           fulness is whether the defendant had knowledge that
success on the merits on its Lanham Act claims. More-               [his] conduct represented infringement or perhaps
over, in this Circuit, ″proof of a likelihood of confusion es-      recklessly disregarded the possibility.″ Kepner-Tre-
tablishes both likelihood of success on the merits and ir-          goe, Inc. v. Vroom, 186 F.3d 283, 289 (2d Cir.
reparable harm.″ Brennan’s Inc. v. Brennan’s Rest.,                 1999).
360 F.3d 125, 129 (2d Cir.2004); Genesee Brewing Co.,
Inc. v. Stroh Brewing Co., 124 F.3d 137, 142 (2d                    District courts have wide discretion in awarding statu-
Cir.1997). Accordingly, plaintiff is entitled to a perma-           tory damages. See Cable/Home Communication Corp. v.
nent injunction enjoining defendant Snyder from further             Network Prod., Inc., 902 F.2d 829, 852 (11th Cir.1990).
infringement of plaintiff’s trademarks. See e.g., Phillip           Although Section 1117(c) ″does not provide guidelines for
Morris v. Felizardo, 2004 U.S. Dist. LEXIS 11154, 2004              courts to use″ in determining an appropriate statutory
WL at *7; Gucci America, Inc., 286 F.Supp.2d at 290.                damage award, ″many courts have found guidance in the
                                                                    caselaw of an analogous provision of the Copyright
[*19] Damages                                                       Act, 17 U.S.C. § 504(c), which also provides for statu-
                                                                    tory damages for willful infringement.″ Gucci America,
Plaintiff seeks statutory damages rather than actual dam-           315 F.Supp.2d at 520; Sara Lee Corp. v. Bags of New
ages for defendant Snyder’s infringement. Plaintiff ar-             York, Inc., 36 F.Supp.2d 161, 165-67 (S.D.N.Y. 1999);
gues that it is entitled to recover $ 4 million in statutory        Rodgers v. Anderson, 2005 U.S. Dist. LEXIS 7054, 2005
damages based on defendant Snyder’s willful use of                  WL 950021, [*21] at *2 (S.D.N.Y. 2005). Using Copy-

10
     I should note that in this case, defendant Snyder has not argued nor do plaintiff’s submissions indicate that the cigarettes im-
ported by defendant Snyder and his co-conspirators were genuine Marlboro cigarettes bearing a genuine trademark. The importa-
tion of genuine goods, unlike counterfeit goods, is not actionable under the Lanham Act. Olympus Corp., 792 F.2d at 321-22.
11
     While plaintiff moves for summary judgment on this claim, plaintiff does not brief this issue in its supporting memorandum,
apart from stating that ″the same facts that support Phillip Morris USA’s First and Second Claims also establish Plaintiff’s
Fifth claim for violation of Section 42 of the Lanham Act, 15 U.S.C. § 1124.″ (Pl. Summary Judgment Memo at 1).
12
     Specifically, plaintiff seeks to permanently enjoin defendant Snyder from the following: (1) importing, distributing, purchas-
ing, selling, offering for sale, or otherwise using in commerce any counterfeit Philip Morris USA branded cigarettes; (2) aiding or
abetting others in the importation, distribution, purchase, sale, or offering for sale or other use in commerce of any Philip Mor-
ris USA branded cigarettes; and (3) engaging in any other activity constituting infringement of Phillip Morris USA’s rights in any
Phillip Morris USA trademarks, including without limitation the Marlboro Marks. (See Pl. Summary Judgment Memo at 12).

                                                        Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 77 of 78 PageID #:6454
                                                                                                                          Page 6 of 7
                                                2005 U.S. Dist. LEXIS 40359, *21

right Act caselaw as a guide, courts have considered the             registered and valid trademarks: the Marlboro(R) brand
following factors in setting statutory damage awards un-             trademark (i.e. the word ″Marlboro″), the Marlboro Roof
der the Lanham Act: defendant’s profits from infringe-               Design Label(R) mark (i.e. the red and gold pentagonal
ment, the defendant’s wilfulness, the size of defen-                 label), the Marlboro Lights(R) brand trademark (i. [*23]
dant’s counterfeiting operation, defendant’s efforts to              e. the phrase ″Marlboro Lights″), and the Marlboro
mislead and conceal, ″the deterrent effect on others be-             Lights Roof Design Label(R) mark (i.e. the gold pentago-
sides the defendant. . . and the potential for discourag-            nal label). (See Supplemental Decl. of Samuel Barkin
ing the defendant.″ Sara Lee Corp., 36 F.Supp.2d at                  PP3-4; Newman Aff. Ex. 1). 13 Accordingly, plaintiff is en-
166.                                                                 titled to a maximum statutory award of $ 4,000,000.

In this case, I find that defendant Snyder’s conduct was              [*24] Motion for Default Judgment, Damages and In-
willful. Defendant Snyder recently pled guilty to know-              junctive Relief
ingly and intentionally conspiring to traffic counterfeit
cigarettes. (Johnson Decl. Ex. D). Moreover, defen-                  Default Judgment
dant’s counterfeiting operating was large, involving at
least 200,000 cartons and millions of cigarettes. (John-             Plaintiff also moves for an entry of default judgment
son Decl. Ex. B, Criminal Compl. at 3). The govern-                  against defendants Berardelli, Deland, Farnham, Ken-
ment, using a conservative retail price of $ 23.50 per car-          nedy, and Doctor pursuant to Fed. R. Civ. P. 55(b). Pur-
ton, estimated the total value of the five infringing                suant to Fed. R. Civ. P. 55(b), a Court may enter a de-
shipments to be $ 4,773,790. (Johnson Decl. Ex. I at                 fault judgment against a party who ″has failed to plead or
7). Given the evidence of willfulness, demonstrated by de-           otherwise defend″ an action, and this constitutes a final
fendant Snyder’s own admissions, the size of the poten-              judgment in the action. 14 Id. at 325. The Second Circuit
tial profit, the large quantities of cigarettes involved,            has noted that default judgments are ″left to the sound
 [*22] and the need for a substantial deterrent to future            discretion of the district court because it is in the best po-
misconduct by Snyder and other similarly situated coun-              sition to assess the individual circumstances of a given
terfeit cigarette traffickers, I find that the maximum statu-        case and to evaluate the credibility and good faith of the
tory award is warranted. See e.g. Philip Morris USA,                 parties.″ Enron Oil, 10 F.3d at 95. An entry of default
Inc. v. Castworld Products, Inc., 219 F.R.D. 494, 501-02             judgment should be made only where there was willful de-
(C.D.Cal. 2003) (awarding maximum statutory award                    fault, involving more than a failure to answer as a re-
of $ 2 million for the infringement of two trademarks                sult of negligence or carelessness. See SEC v. McNulty,
where the defendant ″imported 8,000,000 counterfeit ciga-            137 F.3d 732, 738 (2d Cir.1998).
rettes, having a street value of millions of dollars.″); Phil-
lip Morris USA, Inc. v. David Banh, et.al., 2005 U.S.                 [*25] In this case, defendants Berardelli, Deland, Farn-
Dist. LEXIS 43113, CV-03-4043 (GAF) (C.D.Cal. 2005)                  ham, Kennedy, and Doctor have failed to file an an-
(awarding maximum statutory award); Philip Morris                    swer or otherwise respond to the complaint, which was
United States v. Sheng Chen Lin & Does One ex rel. Ten,              filed by plaintiff in March 2003, or to respond to plain-
2004 U.S. Dist. LEXIS 29904, CV-03-08923 (CAS)                       tiff’s application for default judgment. 15 Having failed
(C.D.Cal. 2004) (same); Gucci America, Inc., 315                     to provide any explanation for their failure to defend, I
F.Supp.2d at 520-21 (awarding $ 2 million in statutory               find that these defendants have defaulted willfully. See
damages for use of two counterfeit marks). The counter-              Cablevision Sys. N.Y. City Corp. v. Leath, 2002 U.S. Dist.
feit cigarettes imported and sold by defendant Snyder                LEXIS 13768, 2002 WL 1751343, at *2 (S.D.N.Y.
and his co-conspirators infringed upon four of plaintiff’s           2002) (default willful where defendant never responded

13
    Plaintiff’s original submissions did not provide sufficient evidence of the number of counterfeit marks used by defendant
Snyder and his co-conspirators. During oral argument held on July 21, 2005, the Court advised plaintiff to provide additional evi-
dence on the issue. Plaintiff subsequently provided an affidavit from Assistant United States Attorney Debra D. Newman, the at-
torney assigned to the criminal proceedings against defendant Snyder and his co-conspirators, dated August 2, 2005 (″Newman
Aff.″), accompanied by two sample counterfeit cigarette packs that were seized by customs officials. The sample packs were pack-
aged to look like genuine Marlboro and Marlboro Lights cigarette packs, and contain counterfeit versions of the four trademarks dis-
cussed above. (Newman Aff. Ex. 1).
14
     Fed. R. Civ. P. 55(a) provides that a ″clerk may enter a default upon being advised by affidavit or otherwise that a party
against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend.″ Enron Oil Corp. v. Diakuhara,
10 F.3d 90, 95 (2d Cir. 1993). Unlike a court’s entry of default judgment pursuant to Fed. R. Civ. P. 55(b), a clerk’s ″default no-
tation is an interlocutory action; it is not itself a [final] judgment.″ Dow Chemical Pacific Ltd. v. Rascator Maritime S.A., 782 F.2d
329, 335 (2d Cir. 1986).
15
     In a letter to the Court, plaintiff’s attorney Samuel Barkin stated that he had ″received a request from defaulting defendant Timo-
thy Farnham for a 3 week extension of time to respond to Phillip Morris’s default judgment against him.″ As a result of that let-
ter, oral argument on this motion was continued from June 6 to July 21, 2005. However, since that last communication, Far-
ham has not filed any response to the default judgment motion.

                                                         Jessica Bloodgood
   Case: 1:20-cv-02640 Document #: 46-2 Filed: 07/10/20 Page 78 of 78 PageID #:6455
                                                                                                                 Page 7 of 7
                                            2005 U.S. Dist. LEXIS 40359, *25

to the complaint, appeared, or explained default). Plain-      bel). (See Supplemental Decl. of Samuel Barkin PP3-4;
tiff has documented service of its complaint and of its        Newman Aff. Ex. 1). As previously discussed, under 15
motion papers. There is no indication that requiring plain-    U.S.C. § 1117(c) a plaintiff may elect to pursue statu-
tiff to take further steps prior to a determination on the     tory rather than actual damages. ″Several courts have
merits would be effective in eliciting a response. See id.     found statutory damages especially appropriate in de-
Accordingly, an entry of default judgment is appropri-         fault judgment cases due to infringer nondisclosure.″
ate.                                                           PetMed Express, Inc. V, MedPets.Com, Inc., 336
                                                               F.Supp.2d 1213, 1219 (S.D.Fla. 2004) (citing Sara Lee
[*26] Damages and Injunctive Relief                            Corp., 36 F.Supp.2d at 165). Here, given the willfulness
                                                               of Berardelli, Deland and Farnham who each pled
″While a party’s default is deemed to constitute a conces-     guilty to knowingly trafficking counterfeit cigarettes, the
sion of all well pleaded allegations of liability, it is not   size of the potential profit given the large quantities of
considered an admission of damages.″ See Greyhound Ex-         cigarettes involved, and the need for a substantial deter-
hibitgroup v. E.L.U.L. Realty Corp., 973 F.2d 155, 158         rent to future misconduct by defendants and other coun-
(2d Cir.1992), cert. denied, 113 S.Ct. 1049, 506 U.S. 1080,    terfeit cigarette traffickers, I find that plaintiff is entitled
122 L. Ed. 2d 357 (1993). A plaintiff must substantiate        to the maximum statutory award under 15 U.S.C. §
a claim with evidence to prove the extent of damages. Al-      1117(c)(2)--$ 4,000,000 or $ 1,000,000 per counterfeit
though an evidentiary hearing may be held, ″it is not nec-     mark. See e.g. Philip Morris USA, Inc. v. Castworld Prod-
essary for the district court to hold a hearing, as long as-   ucts, Inc., 219 F.R.D. at 501-02 (C.D.Cal. 2003) [*29]
…there was a basis for the damages specified in the            (awarding maximum statutory award of $ 2 million for the
default judgment.″ Transatlantic Marine Claims                 infringement of two trademarks where the defendant ″im-
Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111          ported 8,000,000 counterfeit cigarettes, having a street
(2d Cir. 1997); Tamarin v, Adam Caterers, Inc., 13 F.3d        value of millions of dollars″); Phillip Morris USA, Inc. v.
51, 54 (2d Cir.1993) (district judges are given much dis-      Glenda Patton, CV-03-2569 (GAF) (C.D.Cal.2003)
cretion to determine whether an inquest need be held).         (granting default judgment and awarding plaintiff maxi-
                                                               mum statutory damages in the amount of $ 4 mil-
In this case, plaintiff seeks a permanent injunction against   lion).
all defaulting defendants enjoining them from future dis-
tribution and sale of counterfeit Marlboro brand ciga-         CONCLUSION
rettes. As previously discussed, Section 34(a) of the Lan-
ham Act gives courts the ″power to grant injunctions…to        For the reasons set forth above, (1) plaintiff’s motion for
prevent [*27] the violation of any right of the regis-         partial summary judgment against defendant Snyder on
trant of a mark registered in the Patent and Trademark Of-     Claims 1, 2, 5, and 7 alleged in the complaint is granted;
fice.″ 15 U.S.C. § 1116(a). Given the risk of irreparable      (2) plaintiff’s motion for an entry of default judgment
harm caused by default defendants’ continued sale of           against defendants Berardelli, Deland, Farnham, Ken-
counterfeit Marlboro brand cigarettes, I find that perma-      nedy, and Doctor pursuant to Fed. R. Civ. P. 55(b) is
nent injunctive relief is warranted. See Philip Morris, USA    granted; (3) defendants Snyder, Berardelli, Deland,
v. Castworld Products, Inc., 219 F.R.D. 494, 502 (C.D-         Farnham, Kennedy, [*30] and Doctor are permanently
.Cal.2003) (″failure to grant injunction would needlessly      enjoined from future infringement of plaintiff’s trade-
expose Plaintiff to the risk of continuing irreparable         marks; and (4) plaintiff is awarded $ 4 million in statu-
harm″).                                                        tory damages, for which defendants Snyder, Berardelli,
                                                               Deland, and Farnham are liable, jointly and severally.
Plaintiff also seeks statutory damages against three of
the defaulting defendants, Berardelli, Deland and Farn-        Plaintiff is directed to settle a final judgment on notice
ham, 16 jointly and severally, in the amount of $ 4 mil-       in accordance with this opinion and its undertaking to dis-
lion, based on their willful use of counterfeit versions       continue claims not made the subject of the motion.
of four Marlboro Marks. (See Pl. Default Judgment Memo         The Clerk is directed to furnish a filed copy of the within
at 2, 9). Plaintiff submits evidence that these defen-         to all parties and to the Magistrate.
dants, along with defendant Snyder and others, imported        SO ORDERED.
counterfeit cigarettes that infringed upon four regis-
tered Marlboro Marks: the Marlboro(R) brand trademark          Dated: Brooklyn, New York
(i.e. the word ″Marlboro″), the Marlboro Roof Design
Label(R) mark (i.e. the red and gold pentagonal label), the    August 26, 2005
Marlboro Lights(R) brand trademark (i.e. the phrase            By: /s/ Charles P. Sifton (electronically signed)
 [*28] ″Marlboro Lights″), and the Marlboro Lights
Roof Design Label(R) mark (i.e. the gold pentagonal la-        United States District Judge

16
    Plaintiff does not seek any damages against defendants Doctor and Kennedy, the two defendants who were not criminally
prosecuted. (See Pl. Default Judgment Memo at 10, n.8).

                                                    Jessica Bloodgood
